 
EXHIBIT 10.1





   
SECOND AMENDED AND RESTATED
CREDIT AND SECURITY AGREEMENT
 
Dated as of February 7, 2017
 
among
 
BOSTON SCIENTIFIC FUNDING LLC,
as Borrower,
 
BOSTON SCIENTIFIC CORPORATION,
as Servicer,
   
THE LENDERS AND CO-AGENTS
PARTY HERETO FROM TIME TO TIME
 
and
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent
   





 
Second Amended and Restated Credit and Security Agreement

--------------------------------------------------------------------------------

 
 
Table of Contents
 


Page


ARTICLE I
THE CREDIT
2
           
Section 1.1
 
The Facility
2
 
Section 1.2
 
Funding Mechanics; Liquidity Fundings
2
 
Section 1.3
 
Interest Rates
3
 
Section 1.4
 
Payment Dates; Absence of Notes to Evidence Loans
4
 
Section 1.5
 
Prepayments
5
 
Section 1.6
 
Changes in Aggregate Commitment
5
 
Section 1.7
 
Distribution of Certain Notices; Notification of Interest Rates
6
 
Section 1.8
 
Extension of the Scheduled Termination Date
6
 
Section 1.9
 
Eligible Originators
8
         
ARTICLE II
BORROWING AND PAYMENT MECHANICS; CERTAIN COMPUTATIONS
8
           
Section 2.1
 
Request a Borrowing
8
 
Section 2.2
 
CP Tranche Periods; Interest Periods; LIBOR Unavailability
8
 
Section 2.3
 
Computation of Concentration Limits and Outstanding Balance
9
 
Section 2.4
 
Maximum Interest Rate
9
 
Section 2.5
 
Payments and Computations, Etc
10
 
Section 2.6
 
Non-Receipt of Funds by the Co-Agents
10
         
ARTICLE III
SETTLEMENTS
11
           
Section 3.1
 
Monthly Reporting
11
 
Section 3.2
 
Turnover of Collections
11
 
Section 3.3
 
Non-Distribution of Servicing Fee
12
 
Section 3.4
 
Deemed Collections
12
 
Section 3.5
 
Treatment of Collections and Deemed Collections
13
         
ARTICLE IV
FEES AND YIELD PROTECTION
13
           
Section 4.1
 
Fees
13
 
Section 4.2
 
Yield Protection
13
 
Section 4.3
 
Funding Losses
14
 
Section 4.4
 
Taxes
15
         
ARTICLE V
CONDITIONS OF ADVANCES
18
           
Section 5.1
 
Conditions Precedent to Initial Advance
18
 
Section 5.2
 
Conditions Precedent to All Advances
18
 
Section 5.3
 
Conditions Precedent to Effectiveness
19
     
 
 

 
Second Amended and Restated Credit and Security Agreement
i

--------------------------------------------------------------------------------

 
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
19
           
Section 6.1
 
Representations and Warranties of the Loan Parties
19
         
ARTICLE VII
COVENANTS
25
           
Section 7.1
 
Affirmative Covenants of the Loan Parties
25
 
Section 7.2
 
Negative Covenants of the Loan Parties
32
         
ARTICLE VIII
ADMINISTRATION AND COLLECTION
34
           
Section 8.1
 
Designation of Servicer
34
 
Section 8.2
 
Duties of Servicer
35
 
Section 8.3
 
Rights of Administrative Agent
37
 
Section 8.4
 
Responsibilities of Borrower
38
 
Section 8.5
 
Monthly Reports and Other Information
38
 
Section 8.6
 
Servicing Fee
38
         
ARTICLE IX
AMORTIZATION EVENTS
38
           
Section 9.1
 
Amortization Events
38
 
Section 9.2
 
Remedies
40
         
ARTICLE X
INDEMNIFICATION
41
           
Section 10.1
 
Indemnities
41
 
Section 10.2
 
Indemnities by Servicer
43
 
Section 10.3
 
Other Costs and Expenses
44
         
ARTICLE XI
THE AGENTS
44
           
Section 11.1
 
Appointment
44
 
Section 11.2
 
Delegation of Duties
45
 
Section 11.3
 
Exculpatory Provisions
45
 
Section 11.4
 
Reliance by Agents
45
 
Section 11.5
 
Notice of Amortization Events and Unmatured Amortization Events
46
 
Section 11.6
 
Non-Reliance on Other Agents and Lenders
46
 
Section 11.7
 
Indemnification of Agents
47
 
Section 11.8
 
Agents in their Individual Capacities
47
 
Section 11.9
 
Conflict Waivers
47
 
Section 11.10
 
UCC Filings
48
         
ARTICLE XII
ASSIGNMENTS; PARTICIPATIONS
48
           
Section 12.1
 
Restrictions on Assignments
48
 
Section 12.2
 
Register; Rights of Assignees and Participants
49  
Section 12.3
 
Terms and Evidence of Assignment
49
         

 
Second Amended and Restated Credit and Security Agreement
ii

--------------------------------------------------------------------------------

 
ARTICLE XIII
SECURITY INTEREST
50
           
Section 13.1
 
Grant of Security Interest
50
 
Section 13.2
 
Termination after Final Payout Date
50
         
ARTICLE XIV
MISCELLANEOUS
50
           
Section 14.1
 
Waivers and Amendments
50
 
Section 14.2
 
Notices
51
 
Section 14.3
 
Ratable Payments
51
 
Section 14.4
 
Protection of Administrative Agent’s Security Interest
52
 
Section 14.5
 
Confidentiality
53
 
Section 14.6
 
Bankruptcy Petition; Limitation on Payments
54
 
Section 14.7
 
Limitation of Liability
54
 
Section 14.8
 
CHOICE OF LAW
54
 
Section 14.9
 
CONSENT TO JURISDICTION
55
 
Section 14.10
 
WAIVER OF JURY TRIAL
55
 
Section 14.11
 
Integration; Binding Effect; Survival of Terms
55
 
Section 14.12
 
Counterparts; Severability; Section References
56
 
Section 14.13
 
Consent to Amendment and Restatement of the Existing Receivables Purchase
Agreement
56
 
Section 14.14
 
USA Patriot Act Notice
56
 
Section 14.15
 
Amendment and Restatement; No Novation
56
 
Section 14.16
 
Post-Closing Matter
57

 
 
Exhibits and Schedules



Exhibit I
Definitions

Exhibit II
Form of Borrowing Request

Exhibit III
Jurisdictions of Organization and Chief Executive Offices of the Loan Parties;
Locations of Records; Organizational Identification Numbers

Exhibit IV
Names of Collection Banks; Collection Accounts

Exhibit V
Form of Compliance Certificate

Exhibit VI
Form of Collection Account Agreement

Exhibit VII
Form of Commitment Reduction Notice; Form of Commitment Increase Request; Form
of Commitment Increase Response

Exhibit VIII
Credit and Collection Policy

Exhibit IX
Form of Monthly Report

Exhibit X
Eligible Originators

Exhibit XI
Form of Assignment and Acceptance Agreement

Exhibit XII
Form of Prepayment Notice

Exhibit XIII
Form of U.S. Tax Compliance Certificates

Schedule A
Commitments

Schedule B
Closing Documents

Schedule C
Effectiveness Date Documents

Schedule 14.2
Notices

 
 
Second Amended and Restated Credit and Security Agreement
iii

--------------------------------------------------------------------------------

 
SECOND AMENDED AND RESTATED
CREDIT AND SECURITY AGREEMENT
 
THIS SECOND AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT, dated as of
February 7, 2017 is entered into by and among:
 
(a)          BOSTON SCIENTIFIC FUNDING LLC, a Delaware limited liability company
(“Borrower”),
 
(b)          BOSTON SCIENTIFIC CORPORATION, a Delaware corporation (“BSX”), as
initial Servicer,
 
(c)          WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as Lender
and Co-Agent,
 
(d)          SUMITOMO MITSUI BANKING CORPORATION, NEW YORK BRANCH, in its
capacity as Lender,
 
(e)          SMBC NIKKO SECURITIES AMERICA, INC., in its capacity as Co-Agent,
 
(f)          Any person from time to time party hereto pursuant to an Assignment
and Acceptance Agreement or other similar writing in its capacity as agent for a
group (together with its successors in such capacity, each a “Co-Agent”), any
Conduit in such group from time to time party hereto (each, a “Conduit” or a
“Lender”) and any Liquidity Bank from time to time party hereto in its capacity
as a Liquidity Bank with respect to such Conduit (each a “Liquidity Bank” or a
“Lender” and together with the related Conduit, the related Co-Agent and any
other Liquidity Banks for such Conduit, a “Conduit Group”),
 
(g)          Any other Lender or Agent from time to time party hereto, and
 
(g)          WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as
administrative agent for the Lenders and the Co-Agents (in such capacity,
together with any successors thereto in such capacity, the “Administrative
Agent” and together with each of the Co-Agents, the “Agents”).
 
Unless defined elsewhere herein, capitalized terms used in this Agreement and
not defined herein shall have the meanings assigned to such terms in Exhibit I. 
Those capitalized terms used herein but defined in other Transaction Documents
shall have the same meanings assigned to such terms in those other Transaction
Documents when used herein unless otherwise defined herein.
 
PRELIMINARY STATEMENTS
 
The parties hereto are parties (except in the case of BSX and the Borrower, by
way of assignment and assumption) to an Amended and Restated Credit and Security
Agreement, dated as of November 7, 2007 (as amended, amended and restated,
supplemented or otherwise modified prior to the date hereof, the “Existing
Agreement”), which was an amendment and restatement of the Credit and Security
Agreement dated as of August 16, 2002 (as amended, amended and restated,
supplemented or otherwise modified prior to November 7, 2007, the “Original
Agreement”).
 
 
Second Amended and Restated Credit and Security Agreement

1

--------------------------------------------------------------------------------

 
The parties hereto desire to further amend and restate the Existing Agreement as
of the date hereof and to continue the security interest created in Original
Agreement and continued in the Existing Agreement.
 
Now, therefore, the parties hereto agree as follows:
 
ARTICLE I
THE CREDIT
 
Section 1.1          The Facility.  On the terms and subject to the conditions
set forth in this Agreement, Borrower (or the Servicer on Borrower’s behalf) may
from time to time during the Revolving Period request Advances by delivering a
Borrowing Request to the Co-Agents in accordance with Section 2.1.
 
(a)          If any Co-Agent’s Group includes a Conduit, then upon receipt of a
copy of each Borrowing Request from Borrower or Servicer, such Co-Agent shall
determine whether its Conduit will make a Loan in an amount equal to its Group’s
Percentage of the requested Advance specified in such Borrowing Request, and in
the event that its Conduit elects not to make any such Loan to Borrower, such
Co-Agent shall promptly notify Borrower and, unless Borrower cancels its
Borrowing Request (which, for the avoidance of doubt shall apply to all
Lenders), each of the related Conduit’s Liquidity Banks severally agrees to make
its Ratable Share of such Loan to Borrower, on the terms and subject to the
conditions hereof, provided that at no time may the aggregate principal amount
of  such Conduit’s Liquidity Banks’ Loans at any one time outstanding exceed the
lesser of (i) the aggregate amount of the Conduit’s Liquidity Banks’
Commitments, and (ii) such Conduit Group’s Percentage of the Borrowing Base
(such lesser amount, the “Conduit Allocation Limit”).
 
(b)          If any Co-Agent’s Group does not include a Conduit, the Lenders in
such Group shall, unless the Borrower has canceled its Borrowing Request
pursuant to clause (a) above, make a Loan in an amount equal to its Percentage
of the requested Advance, on the terms and subject to the conditions hereof;
provided that at no time may the aggregate principal amount of such Lender’s
Loans at any time outstanding exceed the applicable Allocation Limit.
 
(c)          Each Loan shall be in the minimum amount of $1,000,000 or a larger
integral multiple of $500,000.  In no event may the aggregate principal amount
of the Advances hereunder exceed the lesser of (x) the Aggregate Commitment, or
(y) the Borrowing Base.  Each Committed Lender’s Commitment under this Agreement
shall terminate on the Facility Termination Date.  Each of the Loans, and all
other Obligations of Borrower, shall be secured by the Collateral as provided in
Article XIII.
 
Section 1.2          Funding Mechanics; Liquidity Fundings.
 
 
Second Amended and Restated Credit and Security Agreement

2

--------------------------------------------------------------------------------

(a)          Each Advance hereunder shall consist of Loans made by each Group
and (except for any Advance which does not increase the aggregate principal
amount of the Loans outstanding) shall be made in such proportions by each Group
such that, after giving effect thereto, the aggregate outstanding principal
balance of the Loans outstanding from each Group shall be in proportion to such
Group’s Percentage of the aggregate outstanding principal balance of all
Advances then outstanding hereunder.  Any Advance which does not increase the
aggregate principal amount outstanding may be funded solely by one or more of
the members of a single Group.
 
(b)          Each Lender funding any portion of an Advance shall wire transfer
the principal amount of its Loan to its applicable Co-Agent in immediately
available funds not later than 1:00 p.m. (New York City time) on the applicable
Borrowing Date and, subject to its receipt of such Loan proceeds, such Co-Agent
shall wire transfer such funds to the account specified by Borrower in its
Borrowing Request not later than 2:00 p.m. (New York City time) on such
Borrowing Date; provided that a Lender may wire transfer its portion of an
Advance directly to the Borrower for receipt by 2:00 p.m.
 
(c)          While it is the intent of each of the Conduits, if any, to fund its
respective Loans through the issuance of Commercial Paper, the parties
acknowledge that, when applicable, if any Conduit is unable, or determines in
its reasonable business judgment that it is undesirable for any reason to issue
Commercial Paper to fund or maintain all or any portion of its Loans at a CP
Rate, or is unable to repay such Commercial Paper upon the maturity thereof,
such Conduit or its related Liquidity Bank will fund such Loan, or a portion
thereof, as a Liquidity Funding.  The Liquidity Fundings may be Alternate Base
Rate Loans or LIBOR Loans, or a combination thereof; provided, however, that
each Liquidity Funding shall be an Alternate Base Rate Loan at least for the
first two (2) Business Days after it is funded.  In addition, the parties
acknowledge that Commercial Paper is issued at a discount and at varying
discount rates; accordingly, it may not be possible for all CP Rate Loans to be
made in amounts precisely equal to the amounts specified in a Borrowing
Request.  Regardless of whether a Liquidity Funding constitutes an assignment of
a Loan or the sale of one or more participations therein or any other obtaining
of funding for all or any portion of any Loan, each Liquidity Bank participating
in a Liquidity Funding shall have the same rights as its Conduit has hereunder
with the same force and effect as if such Liquidity Bank had directly made a
Loan to Borrower in the amount of its Liquidity Funding.
 
(d)          Nothing herein shall be deemed to commit any Lender to make CP Rate
Loans and it is contemplated that each Loan made by a Lender that is not a
Conduit or acting in its role as a Liquidity Bank shall be either an Alternate
Base Rate Loan or LIBOR Loan, or a combination thereof, as specified in the
Borrowing Request or as otherwise provided herein.
 
Section 1.3          Interest Rates.
 
(a)          Each CP Rate Loan shall bear interest on the outstanding principal
amount thereof from and including the first day of each CP Tranche Period to
(and including) the last day of such CP Tranche Period at the applicable CP
Rate.  On the 5th Business Day immediately preceding each Settlement Date, each
Co-Agent whose Group includes a Conduit shall calculate the amount of CP Costs
for its Conduit for the applicable CP Tranche Period and each shall notify
Borrower of such amount which shall be payable on such Settlement Date.
 
 
Second Amended and Restated Credit and Security Agreement

3

--------------------------------------------------------------------------------

 
(b)          Each LIBOR Loan shall bear interest on the outstanding principal
amount thereof from and including the first day of the Interest Period
applicable thereto to (but not including) the last day of such Interest Period
at a rate per annum equal to the applicable LIBOR for such LIBOR Loan and such
Interest Period (or in the case of a LIBOR Loan which is a LMIR Loan, at the
LIBOR Market Index Rate for each day in such Interest Period, including the last
day of such Interest Period); provided that (i) the applicable Co-Agent has
received the notice as and when required under Section 2.2(b) and (ii) the
applicable Co-Agent determines that circumstance described in Section 2.2(c)
does not exist.
 
(c)          Each Alternate Base Rate Loan shall bear interest on the
outstanding principal amount thereof, for each day from and including the date
such Loan is made to but excluding the date it is paid at a rate per annum equal
to the Alternate Base Rate for such Alternate Base Rate Loan for such day. 
Changes in the rate of interest on Alternate Base Rate Loans will take effect
simultaneously with each change in the Alternate Base Rate.
 
(d)          Notwithstanding anything to the contrary contained in Sections
1.3(a), (b) or (c), upon the occurrence of an Amortization Event, and during the
continuance thereof, all Obligations shall bear interest, payable upon demand,
at the Default Rate.
 
(e)          Interest shall be payable for the day a Loan is made but not for
the day of any payment on the amount paid if payment is received by each Lender
(or where such Lender is a Conduit, its Co-Agent) prior to 1:00 p.m. (New York
City time) at the place of payment.  If any payment of principal of or interest
on a Loan shall become due on a day which is not a Business Day, such payment
shall be made on the next succeeding Business Day and, in the case of a
principal payment, such extension of time shall be included in computing
interest in connection with such payment.
 
Section 1.4          Payment Dates; Absence of Notes to Evidence Loans.
 
(a)          Borrower promises to pay the principal of each CP Rate Loan on the
last day of its CP Tranche Period.
 
(b)          Borrower promises to pay the principal of each LIBOR Loan on the
last day of its Interest Period.
 
(c)          Borrower promises to pay the principal of each Alternate Base Rate
Loan on or before the earlier to occur of (i) the Facility Termination Date, and
(ii) the refinancing of such Loan with a CP Rate Loan or a LIBOR Loan.
 
(d)          Borrower promises to pay all accrued and unpaid interest on each
Loan for each Settlement Period or CP Tranche Period on its applicable
Settlement Date(s).
 
(e)          Each Lender shall maintain (or cause its respective Co-Agent to
maintain) in accordance with its usual practice an account or accounts
evidencing the indebtedness of Borrower to such Lender resulting from each Loan
made by such Lender from time to time, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder. 
 
 
Second Amended and Restated Credit and Security Agreement

4

--------------------------------------------------------------------------------

 
Upon request of Borrower, such Lender’s Co-Agent or the Administrative Agent,
such Lender will confirm the outstanding principal balances of its Loans and the
amount of any accrued and unpaid interest thereon.  The entries maintained in
the accounts maintained pursuant to this Section shall absent manifest error be
correct evidence of the existence and amounts of the Obligations therein
recorded; provided, however, that the failure of any Lender (or Co-Agent) to
maintain such accounts or any error therein shall not in any manner affect the
obligation of Borrower to repay the Obligations in accordance with their terms.
 
Section 1.5          Prepayments.  Subject, in the case of CP Rate Loans and
LIBOR Loans, to the funding indemnification provisions of Section 4.3:
 
(a)          Borrower may from time to time voluntarily prepay, without penalty
or premium, all outstanding Advances, or, in a minimum aggregate amount of
$2,000,000 (or a larger integral multiple of $1,000,000), any portion of the
outstanding Advances by giving prior irrevocable written notice to the Co-Agents
in the form of Exhibit XII hereto (each, a “Prepayment Notice”):  (i) given
within the Required Notice Period and (ii) providing for, in the case of LIBOR
Loans, such prepayment to occur on the last day of the Interest Period for any
Lender’s LIBOR Loans so prepaid; provided that each such prepayment of principal
complying with the provisions of this section or otherwise is accompanied by a
payment of all accrued and unpaid interest on the amount prepaid, together with
all amounts (if any) due under Section 4.3 and any Broken Funding Costs (if any)
due because of such prepayment, and is made between the Lenders in such
proportions so that after giving effect thereto, the aggregate outstanding
principal balance of the Loans outstanding from each Lender shall be in
proportion to such Lender’s percentage of the aggregate outstanding principal
balance of all Advances then outstanding hereunder.
 
(b)          If, on any Business Day, the aggregate outstanding principal amount
of the Loans from any Group exceeds such Group’s Allocation Limit, then in each
case Borrower shall prepay such Loans by wire transfer to the relevant Lender
(or in the case of a Lender in a Conduit Group, the relevant Co- Agent (for
distribution to its Constituent Lenders)) received not later than 1:00 p.m. (New
York City time) on the first Business Day thereafter of an amount sufficient to
eliminate such excess, together with accrued and unpaid interest on the amount
prepaid.
 
(c)          Upon receipt of any wire transfer pursuant to Section 1.5(a) or
(b), the applicable Co-Agent shall wire transfer to each of its Constituent
Lenders their respective shares thereof not later than 1:30 p.m. (New York City
time) on the date when received.  Any prepayment required pursuant to Section
1.5 (b) shall be applied in such order as each Co-Agent may determine.
 
Section 1.6          Changes in Aggregate Commitment.
 
(a)          Borrower may reduce the Aggregate Commitment in whole, or ratably
between the Groups in part, in a minimum amount of $10,000,000 (or a larger
integral multiple of $1,000,000), upon at least five (5) Business Days’ written
notice to the Co-Agents in the form of Exhibit VII-l hereto (each, a “Commitment
Reduction Notice”),
 
 
Second Amended and Restated Credit and Security Agreement

5

--------------------------------------------------------------------------------

 
which notice shall specify the aggregate amount of any such reduction and the
Committed Lenders’  respective amounts thereof, provided, however, that (a) the
amount of the Aggregate Commitment may not be reduced below the Aggregate
Principal unless accompanied by a prepayment pursuant to Section 1.5 in the
amount necessary to ensure that the Aggregate Principal does not exceed the
Aggregate Commitment, and (b) the amount of the Aggregate Commitment may not be
reduced below $100,000,000 unless the Aggregate Commitment is terminated in
full. All accrued and unpaid fees, including Broken Funding Costs, if any, shall
be payable on the effective date of any termination of the Aggregate Commitment.
Each Commitment Reduction Notice shall be irrevocable once delivered to the
Co-Agents.
 
(b)          At any time prior to the Facility Termination Date, Borrower may
request an increase in the Aggregate Commitment (up to an Aggregate Commitment
not to exceed $500,000,000) ratably between the Groups (except as provided in
the last sentence of this Section 1.6 (b)), in a minimum amount of $10,000,000
(or a larger integral multiple of $1,000,000), upon at least thirty (30)
Business Days’ written notice to the Co-Agents in the form of Exhibit VII-2
hereto (each, a “Commitment Increase Request”), which request shall specify the
aggregate amount of any such increase and the Committed Lenders’ proposed
respective amounts thereof.  On or within thirty (30)  Business Days after its
receipt of a Commitment Increase Request, each of the Co-Agents shall notify
Borrower in writing in the form of Exhibit VII-3 hereto (each, a “Commitment
Increase Response”) as to whether the Lenders in its Group, in their sole and
absolute discretion, will agree to such Group’s requested increase in whole or
in part. Failure by any Co-Agent to issue a Commitment Increase Response within
such thirty (30) Business Day period shall be deemed to constitute a denial by
the Lenders in such Co-Agent’s Group. If any of the Co-Agents issues a
Commitment Increase Response that is affirmative, in whole or in part, the
agreed portion of the increase requested from its Group will become effective on
the thirtieth (30th) Business Day after the date of the applicable Commitment
Increase Request. If any of the Co-Agents issues a Commitment Increase Response
that is negative, in whole or in part, or fails to issue a timely Commitment
Increase Response, Borrower may request each other Co-Agent (on behalf of its
Group) to agree to the declined portion of such increase by issuing another
Commitment Increase Request pursuant to this Section 1.6 (b).
 
Section 1.7          Distribution of Certain Notices; Notification of Interest
Rates.  Promptly after receipt thereof, each Co-Agent will notify its
Constituent Lenders of the contents of each Monthly Report, Borrowing Request,
Commitment Reduction Notice, Prepayment Notice, notice of default or other
notice received by it from Borrower or the Servicer hereunder.  In addition,
each of the Co-Agents shall promptly notify its Constituent Lenders and Borrower
of each determination of and change in Interest Rates and of any decision by the
Liquidity Banks in its Group, if any, not to extend their Liquidity Termination
Date.  Each Co-Agent shall promptly notify Borrower of each determination of and
change in Interest Rate.
 
Section 1.8          Extension of the Scheduled Termination Date.
 
(a)(i)          Provided that no Unmatured Amortization Event or Amortization
Event exists and is continuing, Borrower may request the Lenders in each Group
to extend by a calendar year their Scheduled Termination Date by submitting a
request for such extension (each, an “Anniversary Extension Request”) to the
Co-Agents at least 35 days and no more than 90 days prior to each anniversary of
the Effectiveness Date.
 
 
Second Amended and Restated Credit and Security Agreement

6

--------------------------------------------------------------------------------

 
Each Anniversary Extension Request must specify the new Scheduled Termination
Date that gives effect to the calendar year extension and the date as of which
the Co-Agents (on behalf of their respective Constituent Lenders) must respond
to the Anniversary Extension Request (the “Anniversary Response Date”). The
Anniversary Response Date must be at least 30 days after the Anniversary
Extension Request is delivered to the Co-Agents.
 
(ii)    Promptly upon receipt of an Anniversary Extension Request, each Co-Agent
shall notify its Constituent Lenders of the receipt thereof and shall request
each applicable Lender to approve such Anniversary Extension Request. Each
applicable Lender approving such Anniversary Extension Request shall deliver its
written approval to its Co-Agent no later than the Anniversary Response Date,
whereupon such Co-Agent shall notify the other Co-Agents(s) and Borrower within
one Business Day thereafter as to which (if any) of such Co-Agent’s applicable
Lenders have approved such Anniversary Extension Request.
 
(iii)    If any Lender does not approve the Anniversary Extension Request, its
Co-Agent shall promptly notify the other Co-Agent(s), if applicable, and
Borrower, and the Anniversary Extension Request shall be deemed denied and the
Scheduled Termination Date shall remain unchanged. If all applicable Lenders
approve the Anniversary Extension Request by the Anniversary Response Date, the
calendar year extension of the Scheduled Termination Date shall become effective
on the Anniversary Response Date, and each of the Co-Agents shall promptly
notify Borrower and the other Co-Agent(s), if any, of the applicable Lenders’
new Scheduled Termination Date.
 
(b)(i) Provided that no Unmatured Amortization Event or Amortization Event
exists and is continuing, Borrower may also request one or more Liquidity
Bank(s) to extend its Scheduled Termination Date by submitting a request for an
extension (each, an “Extension Request”) to the Co-Agents no more than 90 days
prior to each Liquidity Bank’s respective Scheduled Termination Date then in
effect.  Each Extension Request must specify the new Scheduled Termination Date
requested by Borrower for such Liquidity Bank(s) and the date (which must be at
least 30 days after the Extension Request is delivered to the Co-Agents) as of
which the Co-Agents and the applicable Liquidity Bank(s) must respond to the
Extension Request (the “Response Date”).
 
(ii)    Promptly upon receipt of an Extension Request, each Co-Agent shall
notify its Constituent Lenders of the receipt thereof and shall request each
applicable Liquidity Bank to approve such Extension Request.  Each applicable
Liquidity Bank approving such Extension Request shall deliver its written
approval to its Co-Agent no later than the Response Date, whereupon such
Co-Agent shall notify the other Co-Agents(s) and Borrower within one Business
Day thereafter as to which (if any) of such Co-Agent’s applicable Constituent
Liquidity Banks have approved such Extension Request.
 
(iii)    If any Liquidity Bank does not approve the Extension Request (each such
non-approving Liquidity Bank, a “Non-Approving Lender”), the Co-Agent for such
Lender shall promptly notify the Borrower and the other Co-Agent(s), and the
Borrower shall have the right to (x) require such Non-Approving Lender to assign
all, but not less than all, of its Commitment and outstanding Obligations by
entering into written assignments with one or more Eligible Assignees not later
than such Non-Approving Lender’s existing Scheduled Termination Date,
 
 
Second Amended and Restated Credit and Security Agreement

7

--------------------------------------------------------------------------------

 
or (y) to pay in full all Obligations (if any) owing to such Non-Approving
Lender and terminate its Commitment no later than such Non-Approving Lender’s
existing Scheduled Termination Date. Each assignment pursuant to clause
(b)(iii)(x) above to an Eligible Assignee (which may include a Constituent of
another Co-Agent) shall become effective on the existing Scheduled Termination
Date and, subject to receipt of payment in full on such exiting Scheduled
Termination Date of all Obligations, if any, owing to such Non-Approving Lender,
such Non-Approving Lender shall make each such requested assignment; provided,
that any amount which would be owing to such Non-Approving Lender pursuant to
Section 4.3 hereof shall be payable by the Borrower as if the Borrower had
prepaid the Loans of the assigning Lenders.  If no assignment of a Non-Approving
Lender’s Commitment to an Eligible Assignee is executed pursuant to clause
(b)(iii)(x) above by such Non-Approving Lender’s existing Scheduled Termination
Date, the Scheduled Termination Date for all Lenders shall remain unchanged.  If
all Liquidity Banks approve an Extension Request by the Response Date, the
Scheduled Termination Date specified in such Extension Request shall become
effective on such Response Date as to the approving Liquidity Banks, and each of
the Co-Agents shall promptly notify the Borrower and, if applicable, the other
Co-Agents of the applicable Liquidity Banks’ new Scheduled Termination Date.
 
Section 1.9          Eligible Originators.  A list of Eligible Originators as of
the Effectiveness Date is attached hereto as Exhibit X. After the Effectiveness
Date, BSX may request that additional Eligible Originators be designated by
submitting a written request to the Co-Agents.  If the Co-Agents, in their sole
discretion, approve any such request in writing within 30 days after receiving
such request, Exhibit X will be automatically deemed amended to add the name of
such newly approved Eligible Originator.  If the Co-Agents have not approved
such request in writing within thirty (30) days (or if any Co-Agent notifies BSX
and the other Co-Agents) that such request is not approved), such request shall
be considered to have been denied.
 
ARTICLE II
BORROWING AND PAYMENT MECHANICS; CERTAIN COMPUTATIONS
 
Section 2.1          Request a Borrowing.  Borrower (or the Servicer, on
Borrower’s behalf) shall give the Co-Agents irrevocable notice in the form of
Exhibit II hereto (each, a “Borrowing Request”) not later than (x) in the case
of a Co-Agent for any LMIR Lender in respect of a LMIR Loan, 11:00 a.m. (New
York City time) on the Borrowing Date of each Advance and (y) in the case of a
Co-Agent for any other Lender, 11:00 a.m. (New York City time) at least two (2)
Business Days before the Borrowing Date of each Advance. On each Borrowing Date,
each applicable Lender shall make available its Loan or Loans in accordance with
Section 1.2(b).
 
Section 2.2          CP Tranche Periods; Interest Periods; LIBOR Unavailability.
 
(a)          In the case of a Group that includes a Conduit, unless the Co-Agent
for such Group shall have received written notice by 1:00 p.m. (New York City
time) on the second (2nd) Business Day prior to the last day of a CP Tranche
Period that Borrower intends to reduce the aggregate principal amount of its CP
Rate Loans outstanding, such Co-Agent and its related Conduit shall be entitled
to assume that Borrower desires to refinance the principal and interest of each
maturing CP Rate Loan on the last day of its CP Tranche Period with new CP Rate
Loans;
 
 
Second Amended and Restated Credit and Security Agreement

8

--------------------------------------------------------------------------------

 
provided, however, that Borrower shall remain liable to pay in cash any portion
of the principal or interest on the maturing CP Rate Loan when due to the extent
that the applicable Conduit cannot issue Commercial Paper or avail itself of a
Liquidity Funding, in either case, in the precise amount necessary to refinance
the maturing CP Rate Loan and the accrued and unpaid interest thereon.
 
(b)          Unless a Co-Agent shall have received written notice by 1:00 p.m.
(New York City time) on the second (2nd) Business Day prior to the last day of
an Interest Period with respect to a LIBOR Loan that Borrower intends to reduce
the aggregate principal amount of LIBOR Loans outstanding, such Co-Agent and its
related Lender(s) shall be entitled to assume that Borrower desires to refinance
its maturing LIBOR Loans on the last day of such Interest Period with Alternate
Base Rate Loans.
 
(c)          If any Lender or Co-Agent determines that, by reason of
circumstances affecting the relevant market, in connection with any Borrowing
Request that (i) United States dollar deposits are not being offered to banks in
the London interbank market for the applicable amount of the Advance requested
in such Borrowing Request and as a result, the applicable LIBOR cannot be
determined as provided in the definition thereof, (ii) adequate and reasonable
means do not exist for determining the applicable LIBOR with respect to a
requested Advance, or (iii) the applicable LIBOR with respect to a requested
Advance does not adequately and fairly reflect the cost to the Lender of funding
such Advance, such Lender or Co-Agent shall promptly so notify the Borrower. 
Thereafter, the obligation of such Lender to make or maintain a Loan at LIBOR
shall be suspended (as set forth in the immediately following sentence with
respect to pending or outstanding Advances or Loans) until such Lender or
Co-Agent revokes such notice.  Upon receipt of such notice, (A) the Borrower may
revoke any pending Borrowing Request requesting a LIBOR Loan or, failing that,
will be deemed to have converted such request into a Borrowing Request for an
Alternate Base Rate Loan in the amount specified therein and (b) any outstanding
LIBOR Loans shall automatically switch to Alternate Base Rate Loans on the first
day of the next succeeding Settlement Period.
 
Section 2.3          Computation of Concentration Limits and Outstanding
Balance.  The Obligor Concentration Limits and the aggregate Outstanding Balance
of Receivables of each Obligor and its Affiliates who are Obligors (if any)
shall be calculated as if each such Obligor and its Affiliates who are Obligors
were one Obligor.
 
Section 2.4          Maximum Interest Rate.  No provision of this Agreement
shall require the payment or permit the collection of interest in excess of the
maximum permitted by applicable law (the “Maximum Rate”). If at any time the
interest rate applicable to any Loan, together with all fees, charges and other
amounts which are treated as interest on such Loan under applicable law
(collectively the “Charges”), shall exceed the Maximum Rate which may be
contracted for, charged, taken, received or reserved by the Lender holding such
Loan in accordance with applicable law, the rate of interest payable in respect
of such Loan hereunder, together with all Charges payable in respect thereof,
shall be limited to the Maximum Rate and, to the extent lawful, the interest and
Charges that would have been payable in respect of such Loan but were not
payable as a result of the operation of this Section shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.
 
 
Second Amended and Restated Credit and Security Agreement

9

--------------------------------------------------------------------------------

 
Section 2.5          Payments and Computations, Etc.
 
(a)          Payments.  All amounts to be paid or deposited by Borrower or the
Servicer (on Borrower’s behalf) to any of the Agents or Lenders (other than
amounts payable under Section 4.2) shall be paid by wire transfer of immediately
available funds received not later than 1:00 p.m. (New York City time) on the
day when due in lawful money of the United States of America to the applicable
Lender (or, in the case of Lenders in Conduit Groups, to the related Co-Agents)
at its address specified below its signature hereto, and, to the extent such
payment is for the account of any Lender in a Conduit Group, the applicable
Co-Agent shall promptly disburse such funds to the appropriate Lender(s) in its
Group.
 
(b)          Late Payments.  Upon demand, Borrower or the Servicer (on
Borrower’s behalf), as applicable, shall pay to the applicable Lender (or, in
case of Lenders in Conduit Groups, to the related Co-Agents for the account of
its Lenders) to whom payment of any Obligation is due, interest on all amounts
not paid or deposited by 1:00 p.m. (New York City time) on the date when due
(without taking into account any applicable grace period) at the Default Rate.
 
(c)          Method of Computation.  All computations of interest at the
Alternate Base Rate or the Default Rate shall be made on the basis of a year of
365 (or, when appropriate, 366) days for the actual number of days (including
the first day but excluding the last day) elapsed.  All other computations of
interest, and all computations of Servicing Fee, any per annum fees payable
under Section 4.1 and any other per annum fees payable by Borrower to the
Lenders, the Servicer or any of the Agents under the Transaction Documents shall
be made on the basis of a year of 360 days for the actual number of days
(including the first day but excluding the last day) elapsed.
 
(d)          Avoidance or Rescission of Payments.  No payment of any Obligation
shall be considered to have been paid if at any time such payment is rescinded
or must be returned for any reason.
 
Section 2.6          Non-Receipt of Funds by the Co-Agents.  Unless a Lender
notifies its Co-Agent prior to the date and time on which it is scheduled to
fund a Loan that it does not intend to fund, such Co-Agent may assume that such
funding will be made and may, but shall not be obligated to, make the amount of
such Loan available to the intended recipient in reliance upon such assumption. 
If such Lender has not in fact funded its Loan proceeds to the applicable
Co-Agent, the recipient of such payment shall, on demand by such Co-Agent, repay
to such Co-Agent the amount so made available together with interest thereon in
respect of each day during the period commencing on the date such amount was so
made available by such Co-Agent until the date such Co-Agent recovers such
amount at a rate per annum equal to the Federal Funds Effective Rate for such
day.
 
 
Second Amended and Restated Credit and Security Agreement

10

--------------------------------------------------------------------------------

 
ARTICLE III
SETTLEMENTS
 
Section 3.1          Monthly Reporting.  Not later than the Monthly Reporting
Date in each calendar month hereafter, the Servicer shall deliver to each of the
Co-Agents, a Monthly Report accompanied by an electronic file in a form
reasonably satisfactory to each of such Lenders and Co-Agents.  At or before
1:00 p.m. (New York City time) on the fifth Business Day immediately preceding
each Settlement Date, each of the Co-Agents shall notify Borrower and the
Servicer of (i) the aggregate principal balance of all Loans that are then
outstanding from its Constituents, and (ii) the aggregate amount of all
principal, interest and fees that will be due and payable by Borrower to such
Co-Agent’s Constituents on such Settlement Date.
 
Section 3.2          Turnover of Collections.  Without limiting any Agent’s or
Lender’s recourse to Borrower for payment of any and all Obligations:
 
(a)          If any Monthly Report reveals that a mandatory prepayment is
required under Section 1.5(b), not later than the 1:00 p.m. (New York City time)
on the next succeeding Settlement Date, the Servicer shall turn over to each
applicable Lender (or, in case of Lenders in Conduit Groups, to each of the
related Co-Agents, for distribution to its Lenders), a portion of the
Collections received as of the Monthly Reporting Date on which such Monthly
Report was due and not previously so distributed equal to the amount of such
required mandatory prepayment;
 
(b)          If, on any Settlement Date, any Loans are to be voluntarily prepaid
in accordance with Section 1.5(a), or if the aggregate principal amount of the
Advances outstanding is to be reduced, the Servicer shall turn over to each of
the Lenders (or, in case of Lenders in Conduit Groups, to each of the related
Co-Agents, for distribution to its Lenders), a portion of the Collections equal
to the related Group’s Percentage of the aggregate amount of such voluntary
prepayment or reduction and any other amounts required to be paid in connection
with such voluntary prepayment or reduction; and
 
(c)          In addition to, but without duplication of, the foregoing, on (i)
each Settlement Date and (ii) each other date on which any principal of or
interest on any of the Loans becomes due (whether by acceleration or otherwise)
and, in the case of principal, has not been reborrowed pursuant to Section 1.1,
the Servicer shall turn over to each of the Lenders (or, in case of Lenders in
Conduit Groups, each related Co-Agent, for distribution to their respective
Lenders), the related Group’s Percentage of a portion of the Collections equal
to the aggregate amount of all other Obligations that are due and owing on such
date.  If the Collections and proceeds of new Loans are insufficient to make all
payments required under clauses (a), (b) and (c) and to pay the Servicing Fees
and, if applicable, all expenses due and owing to any replacement Servicer under
Section 8.1 (all of the foregoing, collectively, the “Required Amounts”) and
Borrower has made any Demand Advances, Borrower shall make demand upon BSX for
payment of the Demand Advances in an amount equal to the lesser of the Required
Amounts and the aggregate outstanding principal balance of such Demand Advances
(plus any accrued and unpaid interest thereon) and, upon receipt of any such
amounts, Borrower shall pay them to each of the Lenders (or, in case of Lenders
in Conduit Groups, each of the related Co-Agents), ratably in accordance with
the related Group’s Percentage, for distribution in accordance with this Section
3.2.
 
 
 
Second Amended and Restated Credit and Security Agreement

11

--------------------------------------------------------------------------------

 
(d)          If the aggregate amount of Collections and payments on Demand
Advances received by the Lenders (or, in case of Lenders in Conduit Groups, each
related Co-Agent) on any Settlement Date are insufficient to pay all Required
Amounts, the aggregate amount received shall be applied to the items specified
in the subclauses below, in the order of priority of such subclauses:
 
(i)          to any accrued and unpaid interest on the Loans that is then due
and owing, including any previously accrued interest which was not paid on its
applicable due date;
 
(ii)          if the Servicer is not Borrower or an Affiliate thereof, to any
accrued and unpaid Servicing Fee that is then due and owing to such Servicer,
together with any invoiced expenses of the Servicer due and owing pursuant to
Section 10.3;
 
(iii)          to the fees due on such Settlement Date pursuant to the Amended
Fee Letter, plus any fees previously accrued thereunder not paid on a prior
Settlement Date;
 
(iv)          to the payment of the principal of any Loans that are then due and
owing;
 
(v)          to other Obligations that are then due and owing; and
 
(vi)          if the Servicer is Borrower, BSX or one of their respective
Affiliates, to the accrued and unpaid Servicing Fee that is then due and owing
to such Servicer.
 
(e)          In addition to, but without duplication of, the foregoing, on (i)
each Settlement Date and (ii) each other date on which any principal of or
interest on any of the Loans becomes due (whether by acceleration or otherwise),
the Servicer shall turn over to each of the Lenders (or, in case of Lenders in
Conduit Groups, each related Co-Agent, for distribution to its Lenders), a
portion of the Collections equal to the aggregate amount of all Obligations that
are due and owing to their respective Group on such date.
 
Section 3.3          Non-Distribution of Servicing Fee.  Each of the Agents and
the other Secured Parties hereby agrees that prior to the occurrence of an
Unmatured Amortization Event or an Amortization Event, the Servicer may retain a
portion of the Collections equal to the Servicing Fee so long as the Collections
received by the Servicer are sufficient to pay in full all amounts due pursuant
to Section 3.2(d).
 
Section 3.4          Deemed Collections.  If on any Settlement Date:
 
(a)          the aggregate Outstanding Balance of the Receivables as reflected
in the most recent Monthly Report (net of any positive adjustments) has been
reduced or cancelled for any of the following reasons:
 
 
 
Second Amended and Restated Credit and Security Agreement

12

--------------------------------------------------------------------------------

 
(i) as a result of any rejected, defective or returned services or merchandise,
any cash discount or any other adjustment by the Borrower, the applicable
Originator or any Affiliate thereof (regardless of whether the same is treated
by such Originator or Affiliate as a write-off), or as a result of any surcharge
or other governmental or regulatory action, or
 
(ii) as a result of any setoff or breach of the underlying agreement in respect
of any claim by the Obligor thereof against the Borrower, the applicable
Originator or any Affiliate thereof (whether such claim arises out of the same
or a related or an unrelated transaction), or
 
(iii) on account of the obligation of the Borrower, the applicable Originator or
any Affiliate thereof to pay to the related Obligor any rebate or refund, or
 
(iv) the Outstanding Balance of any Receivable is less than the amount included
in calculating the Net Pool Balance for purposes of any Monthly Report (for any
reason other than such Receivable becoming a Defaulted Receivable), or
 
(b)          any of the representations or warranties of the Borrower set forth
in Section 6.1(n), (o) or (r) was not true when made with respect to any
Receivable, or any of the representations or warranties of the Borrower set
forth in Section 6.1(m) is no longer true with respect to any Receivable,
 
then, in such event, the Borrower shall be deemed to have received during the
preceding Calculation Period a Collection in an amount equal to (A) the amount
of such reduction, cancellation or overstatement, in the case of the preceding
clauses (a)(i), (a)(ii), (a)(iii) and (a)(iv) or the difference between the
actual Outstanding Balance and the amount included in respect of such Receivable
in calculating the Net Pool Balance, as applicable, and (B) in the full amount
of the Outstanding Balance of such Receivable in the case of the preceding
clause (b).
 
Section 3.5          Treatment of Collections and Deemed Collections.   
Borrower shall forthwith deliver to Servicer all Deemed Collections, and
Servicer shall hold or distribute such Deemed Collections in the same manner as
all other Collections are required to be held or distributed hereunder.
 
ARTICLE IV
FEES AND YIELD PROTECTION
 
Section 4.1          Fees.  BSX or Borrower, as applicable, shall pay to each of
the Agents and the Lenders certain fees from time to time in amounts and payable
on such dates as are set forth in the Amended Fee Letter.
 
Section 4.2          Yield Protection.
 
(a)          If any Regulatory Change occurring after the date hereof shall
subject an Affected Party to (i) any increase in the cost to such Affected Party
of agreeing to make or making, funding or maintaining Loans, Liquidity Fundings
or extensions of credit under any Funding Agreement (except for the avoidance of
doubt, non-Excluded Taxes indemnified under Section 4.4 and Excluded Taxes) by
an amount deemed by such Affected Party to be material or
 
 
 
Second Amended and Restated Credit and Security Agreement

13

--------------------------------------------------------------------------------

 
(ii) to any increase in the amount of capital required or expected to be
maintained by such Affected Party or any corporation controlling such Affected
Party and the amount of such capital is increased by or based upon the existence
of such Affected Party’s Loans, Liquidity Fundings or its commitment to extend
credit (or commitments with respect to funding or making or maintaining (or
providing or agreeing to provide funding for) any, Loan, Liquidity Funding or
loans or other extensions of credit) pursuant to a Funding Agreement by an
amount deemed by such Affected Party to be material, then, upon demand by such
Affected Party (which demand shall be accompanied by a certificate setting forth
the basis of such demand), with a copy of such demand to the Administrative
Agent, the Borrower shall pay to such Affected Party, from time to time as
specified by such Affected Party, (A) in the case of Section 4.2(a)(i),
additional amounts sufficient to compensate such Affected Party for such
increased cost and (B) in the case of Section 4.2(a)(ii), additional amounts
sufficient to compensate such Affected Party or such corporation in the light of
such circumstances, to the extent that such Affected Party reasonably determines
such increase in capital to be allocable to the existence of such Affected
Party’s Loans or Liquidity Fundings or commitment to extend credit (or
commitments with respect to funding or making or maintaining (or providing or
agreeing to provide funding for) any, Loan, Liquidity Funding or loans or other
extensions of credit) pursuant to a Funding Agreement.
 
(b)          Each Affected Party will promptly notify Borrower, the
Administrative Agent and the applicable Co-Agent of any event of which it has
knowledge which will entitle such Affected Party to compensation pursuant to
this Section 4.2; provided, however, no failure to give or delay in giving such
notification shall adversely affect the rights of any Affected Party to such
compensation.
 
(c)          In determining any amount provided for or referred to in this
Section 4.2, an Affected Party may use any reasonable averaging and attribution
methods that it (in its sole discretion) shall deem applicable.  Any Affected
Party when making a claim under this Section 4.2 shall submit to Borrower the
above-referenced certificate as to such actual increased cost or actual reduced
return (including calculation thereof in reasonable detail), which shall, in the
absence of manifest error, be conclusive and binding upon Borrower. In addition,
a certificate delivered in connection with a claim for additional amounts
pursuant to Section 4.2(a)(ii)(B) shall include a certification by the Affected
Party to the effect that the claim for additional amounts referred to therein is
generally consistent with such Affected Party’s treatment of similarly situated
customers of such Affected Party whose transactions with such Affected Party are
similarly affected by the change in circumstances giving rise to such payment,
but such Affected Party shall not be required to disclose any confidential or
proprietary information therein.
 
Section 4.3          Funding Losses.  In the event that any Affected Party shall
incur any  loss or expense, including without limitation, any loss or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Affected Party, then, upon written notice from the applicable
Co-Agent to the Administrative Agent, Borrower and the Servicer, Borrower shall
pay to the Servicer, and the Servicer shall pay to the applicable Lender (or, in
case of a Lender in a Conduit Group, the related Co-Agent) for the account of
such Affected Parties upon demand, the amount of such loss or expense (which
shall include without limitation all Broken Funding Costs).  Such written notice
(which shall include the methodology for calculating, and the calculation of,
the amount of such actual loss or expense, in reasonable detail) shall, in the
absence of manifest error, be conclusive and binding upon Borrower and the
Servicer.
 
 
 
Second Amended and Restated Credit and Security Agreement

14

--------------------------------------------------------------------------------

 
Section 4.4          Taxes.
 
(a)          All payments made by a Loan Party under any Transaction Document
shall be made free and clear of, and without deduction or withholding for or on
account of, any Taxes, except as required by applicable law.  If any Taxes are
required to be withheld from any amounts payable to any Agent or any Lender
hereunder or under any Transaction Document as determined in good faith by the
applicable withholding agent, (x) such amounts shall be paid to the relevant
Governmental Authority in accordance with applicable law and (y) if such Taxes
are Non-Excluded Taxes the amounts so payable by the applicable Loan Party to
such Agent or Lender shall be increased to the extent necessary to yield to such
Agent or Lender (after payment of all Non-Excluded Taxes) interest or any such
other amounts payable hereunder at the rates or in the amounts specified in such
Transaction Document as if such withholding or deduction had not been made. 
Whenever any Taxes are payable by a Loan Party pursuant to this Section, as
promptly as possible thereafter such Loan Party shall send to the applicable
Agent for its own account or for the account of such Lender, as the case may be,
a certified copy of an original official receipt received by such Loan Party
showing payment thereof or other evidence of such payment satisfactory to such
Agent (in its reasonable discretion).  If a Loan Party fails to pay any
Non-Excluded Taxes when due to the appropriate taxing authority or fails to
remit to the applicable Agent the required receipts or other required
documentary evidence, the Borrower shall indemnify the Agents and the Lenders
for any incremental Taxes that may become payable by any Agent or Lender as a
result of any such failure.  The agreements in this Section shall survive the
termination of this Agreement and each other Transaction Document and the
payment of the Loans and all other amounts payable hereunder and thereunder.
 
(b)          The Borrower shall indemnify and hold harmless each Agent and each
Lender within 20 days after demand therefor, for the full amount of any
Non-Excluded Taxes (including Non-Excluded Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable by such Agent or
Lender and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto; provided that the Borrower shall not be obligated to
indemnify any Agent or Lender pursuant to this Section 4.4(b) in respect of
penalties, interest or reasonable expenses if such penalties, interest or
reasonable expenses are attributable to the gross negligence or willful
misconduct of the person seeking indemnification.  If any Indemnified Party
shall have notice of any attempt to impose or collect any Tax or governmental
fee or charge for which indemnification will be sought from any Loan Party under
Section 10.1(a)(J), such Indemnified Party shall give prompt and timely notice
of such attempt to the Borrower and the Borrower shall have the right, at its
expense, to participate in any proceedings resisting or objecting to the
imposition or collection of any such Tax, governmental fee or charge.
 
 
 
Second Amended and Restated Credit and Security Agreement

15

--------------------------------------------------------------------------------

 
(c)          Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Transaction Document
shall deliver to the Loan Parties and the Administrative Agent, at the time or
times reasonably requested by a Loan Party or the Administrative Agent, such
properly completed and executed documentation reasonably requested by such Loan
Party or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested by a Loan Party or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by such Loan Party or the Administrative Agent as will
enable such Loan Party or the Administrative Agent to determine whether or not
such Lender is subject to backup withholding or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 4.4(c)(A), (B) and (D) below) shall
not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
 
Without limiting the generality of the foregoing, in the event the Borrower is a
U.S. Person,
 
(A)          any Lender that is a U.S. Person shall deliver to the Loan Parties
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of a Loan Party or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;
 
(B)          any Non-U.S. Lender shall, to the extent it is legally entitled to
do so, deliver to the Loan Parties and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Non-U.S. Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of a Loan Party or the
Administrative Agent), whichever of the following is applicable:
 
(i)     in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Transaction Document, executed originals of IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Transaction Document, IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
 
(ii)          executed originals of IRS Form W-8ECI;
 
(iii)          in the case of a Non-U.S. Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit XIII-1 to the effect that such
Non-U.S. Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of
the Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN-E; or
 
 
 
Second Amended and Restated Credit and Security Agreement

16

--------------------------------------------------------------------------------

 
(iv)          to the extent a Non-U.S. Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
XIII-2 or Exhibit XIII-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Non-U.S. Lender
is a partnership and one or more direct or indirect partners of such Non-U.S.
Lender are claiming the portfolio interest exemption, such Non-U.S. Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
XIII-4 on behalf of each such direct and indirect partner;
 
(C)          any Non-U.S. Lender shall, to the extent it is legally entitled to
do so, deliver to the Loan Parties and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Non-U.S. Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of a Loan Party or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
Federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Loan Parties
or the Administrative Agent to determine the withholding or deduction required
to be made; and
 
(D)          If a payment made to a Lender under any Transaction Document would
be subject to U.S. federal withholding Tax imposed by FATCA if such Lender were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Loan Parties and Administrative Agent, at the time
or times prescribed by law and at such time or times reasonably requested by a
Loan Party or the Administrative Agent, such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by a Loan Party or the
Administrative Agent as may be necessary for the Loan Parties and the
Administrative Agent to comply with their obligations under FATCA, to determine
that such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment.  Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.
 
Notwithstanding any other provision of this Section, a Lender shall not be
required to deliver any form pursuant to this Section that such Lender is not
legally able to deliver.
 
(d)          If a Loan Party pays any additional amounts or makes an indemnity
payment under this Section 4.4 to any Lender or Agent, and such Lender or Agent
determines in its sole discretion exercised in good faith that it has actually
received in connection therewith any refund of the underlying Non-Excluded
Taxes, such Lender or Agent shall pay to such Loan Party an amount equal to such
refund which was obtained by such Lender or Agent (but only to the extent of
indemnity payments made, or additional amounts paid by such Loan Party under
this Section 4.4 with respect to the Non-Excluded Taxes giving rise to such
refund) net of all reasonable out-of-pocket expenses of the Lender or the Agent
with respect to such refund, and without interest (other than any interest paid
by the relevant taxation authority);
 
 
 
 
Second Amended and Restated Credit and Security Agreement

17

--------------------------------------------------------------------------------

 
provided, however, that such Loan Party, upon the request of the Lender or the
Agent, agrees to repay the amount paid over to such Loan Party to any Lender or
Agent in the event any Lender or Agent is required to repay such refund, plus
interest and penalties (excluding interest and penalties attributable to the
negligence or willful misconduct of such Lender or Agent).  This paragraph shall
not be construed to require any Lender or Agent to disclose any confidential
information to the Borrower or any other Person (including its Tax returns).
 
(e)          Each Lender and Co-Agent shall indemnify the Administrative Agent
for the full amount of any Taxes imposed by any Governmental Authority that are
attributable to such Lender and that are payable or paid by the Administrative
Agent, together with all interest, penalties, reasonable costs and expenses
arising therefrom or with respect thereto (but only to the extent not already
paid by the Borrower), as determined by the Administrative Agent in good faith.
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Transaction Document
or otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this Section
4.4(e).
 
ARTICLE V
CONDITIONS OF ADVANCES
 
Section 5.1          Conditions Precedent to Initial Advance.  The initial
Advance under the Original Agreement was subject to the condition precedent that
the Administrative Agent shall have received on or before the date of such
Advance those documents listed on Schedule B to this Agreement.
 
Section 5.2          Conditions Precedent to All Advances.  Each Advance and
each rollover or continuation of any Advance shall be subject to the further
conditions precedent that (a) the Servicer shall have delivered to the Agents on
or prior to the date thereof, in form and substance satisfactory to the Agents,
all Monthly Reports and other information as and when due under Section 8.5; (b)
the Facility Termination Date shall not have occurred; (c) the Agents shall have
received such other approvals, opinions or documents as any Agent may reasonably
request; and (d) on the date thereof, the following statements shall be true
(and acceptance of the proceeds of such Advance shall be deemed a representation
and warranty by Borrower that such statements are then true):
 
(i)          the representations and warranties set forth in Section 6.1 and
Article II of the Receivables Sale Agreement are true and correct in all
material respects on and as of the date of such Advance (or such Settlement
Date, as the case may be, except for representations and warranties stated to
refer to a specific earlier date, in which case such representations and
warranties are true and correct in all material respects as of such earlier
date) as though made on and as of such date and shall be deemed to have been
made on such date;
 
 
 
Second Amended and Restated Credit and Security Agreement

18

--------------------------------------------------------------------------------

 
provided, however, that the preceding materiality standard shall not apply to
those representations and warranties which themselves contain materiality
standards; and provided, further, that so long as each of the Lenders (or, in
case of any Lender that is a Conduit, its Liquidity Banks) remains a party to
the BSX Credit Agreement, in no event will any Loan Party be required to
“date-down” its representation in Section 6.1(b) or 6.1(g);
 
(ii)          no event has occurred and is continuing, or would result from such
Advance (or the continuation thereof), that will constitute an Amortization
Event, and no event has occurred and is continuing, or would result from such
Advance (or the continuation thereof), that would constitute an Unmatured
Amortization Event;
 
(iii)          after giving effect to such Advance (or the continuation
thereof), the Aggregate Principal will not exceed the Aggregate Commitment; and
 
(iv)          after giving affect to the Loans made by each Group included in
such Advance (or the continuation thereof), the aggregate principal of such
Loans will not exceed the Allocation Limit of such Group.
 
Section 5.3          Conditions Precedent to Effectiveness.  This Agreement
shall become effective at such time as the Agents shall have received the
documents listed on Schedule C to this Agreement.
 


ARTICLE VI
REPRESENTATIONS AND WARRANTIES
 
Section 6.1          Representations and Warranties of the Loan Parties.  Each
Loan Party hereby represents and warrants to the Agents and the Lenders, as to
itself in any capacity, as of the date hereof, as of the date of each Advance
and as of each Settlement Date as follows; provided, however, that so long as
each of the Liquidity Banks and each of the Lenders that are not part of any
Group containing any Conduit remains a party to the BSX Credit Agreement, in no
event will any Loan Party be required to “date-down” its representation in
Section 6.1(b) or 6.1(g):
 
(a)          Financial Condition.  The consolidated balance sheet of BSX and its
consolidated Subsidiaries as at December 31, 2015 and December 31, 2014 and the
related consolidated statements of operations and of cash flows for the fiscal
years ended on such dates, reported on by Ernst & Young LLP, copies of which
have heretofore been furnished to Borrower and Lenders, are complete and correct
and present fairly the consolidated financial condition of BSX as at such dates,
and the consolidated results of its operations and its consolidated cash flows
for the fiscal years then ended.  The unaudited consolidated balance sheet of
BSX and its consolidated Subsidiaries as at September 30, 2016 or, if later and
prior to the date of this Agreement, the date of BSX’s most recent publicly
available Form 10-Q and the related unaudited consolidated statements of
operations and of cash flows for the fiscal period ended on such date, certified
by an Authorized Officer, copies of which have heretofore been furnished to each
Lender, are complete and materially correct and present fairly (subject to
normal year‑end audit adjustments) the consolidated financial condition of BSX
and its consolidated Subsidiaries as at such date, and the consolidated results
of its operations and its consolidated cash flows for the fiscal period then
ended. 
 
 
 
Second Amended and Restated Credit and Security Agreement

19

--------------------------------------------------------------------------------

 
All such annual financial statements, including the related schedules and notes
thereto, were, as of the date prepared, prepared in accordance with GAAP applied
consistently throughout the periods involved (except as approved by such
accountants or an Authorized Officer, as the case may be, and as disclosed
therein).  The quarterly financial statements have been prepared in accordance
with generally accepted accounting principles for interim financial information
and with the instructions to Form 10-Q and Article 10 of Regulation S-X under
the Securities Act of 1933, as amended.  Accordingly, such quarterly statements
do not include all of the information and footnotes required by GAAP for
complete financial statements.  In the opinion of BSX, all adjustments
(consisting only of normal recurring accruals) considered necessary for a fair
presentation have been included.  Neither BSX nor any of its consolidated
Subsidiaries had, at the date of the most recent balance sheet referred to
above, any material Guarantee Obligation, material contingent liability or
material liability for taxes, or any material long‑term lease or material
unusual forward or long‑term commitment, including, without limitation, any
interest rate or foreign currency swap or exchange transaction, which is not
reflected in the foregoing statements or in the notes thereto.
 
(b)          No Change.  Since the date of the most recent financial statements
filed with BSX’s Form 10-Q or Form 10-K (or the equivalent thereof) under the
Exchange Act, in the case of BSX, and since the date of formation in the case of
Borrower, there has been no development or event which has had or could
reasonably be expected to have a Material Adverse Effect.
 
(c)          Ownership of Borrower and Originators.  BSX owns, directly or
indirectly, all the issued and outstanding equity interests of (i) the Borrower
and (ii) each of the other Originators (if any), and all of such equity
interests are fully paid and non-assessable.
 
(d)          Corporate Existence; Compliance with Law.  Each Loan Party and its
Subsidiaries, if any, (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (b) has the
corporate or other power and authority, and the legal right, to own and operate
its property, to lease the property it operates as lessee and to conduct the
business in which it is currently engaged, (c) is duly qualified as a foreign
corporation or other entity and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification and (d) is in compliance with all
Requirements of Law, except to the extent that the failure of the foregoing
clauses (a) and (b) (in each such case, only with respect to Subsidiaries of
such Loan Party (other than the Borrower)), (c) and (d) to be true and correct
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.
 
(e)          Corporate Power; Authorization; Enforceable Obligations.  Each Loan
Party has the corporate or other power and authority, and the legal right, to
make, deliver and perform its obligations under each Transaction Document to
which it is a party and to consummate the transactions herein and therein
contemplated and has taken all necessary corporate or limited liability company
action to authorize the consummation of the transactions herein and therein
contemplated and to authorize the execution, delivery and performance of the
Transaction Documents to which it is a party.  Except for filings with respect
to the disclosure of the Transaction Documents pursuant to the Exchange Act (all
of which filings shall be made at or prior to the time required under applicable
law), no consent or authorization of, filing with, notice to or other act by or
in respect of, any Governmental Authority or any other Person is required with
respect to such Loan Party or any of its Subsidiaries in connection with the
transactions hereunder or with the execution, delivery, performance, validity or
enforceability of the Transaction Documents to which such Loan Party is a
party.  This Agreement and each other Transaction Document to which such Loan
Party is, or is to become, a party has been or will be, as applicable, duly
executed and delivered on behalf of such Loan Party. 
 
 
Second Amended and Restated Credit and Security Agreement

20

--------------------------------------------------------------------------------

 
This Agreement and each other Transaction Document to which such Loan Party is,
or is to become, a party constitutes or will constitute, as applicable, a legal,
valid and binding obligation of such Loan Party enforceable against such Loan
Party in accordance with its terms, subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.
 
(f)          No Legal Bar.  The execution, delivery and performance of the
Transaction Documents and transactions contemplated hereunder will not violate
any Requirement of Law or Contractual Obligation of such Loan Party or of any of
its Subsidiaries which could reasonably be expected to have a Material Adverse
Effect and will not result in, or require, the creation or imposition of any
Lien (except for any Lien permitted by, or created pursuant to, any of the
Transaction Documents) on any of its or their respective properties or revenues
pursuant to any such Requirement of Law or Contractual Obligation which could
reasonably be expected to have a Material Adverse Effect.
 
(g)          No Material Litigation.  Except as disclosed in BSX’s most recent
publicly available Form 10-K or, if later, the date of BSX’s most recent
publicly available Form 10-Q, no litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of such Loan Party, threatened by or against such Loan Party or any of its
Subsidiaries or against any of its or its respective properties or revenues (a)
with respect to any of the Transaction Documents or any of the transactions
contemplated hereby, or (b) which could reasonably be expected to have a
Material Adverse Effect.
 
(h)          No Default.  Neither the Servicer nor any of its Subsidiaries
(other than Borrower) is in default under or with respect to any of its
Contractual Obligations in excess of $100,000,000.  Borrower is not in default
under or with respect to any of its Contractual Obligations in any respect which
could reasonably be expected to have a Material Adverse Effect.  No Unmatured
Amortization Event or Amortization Event has occurred and is continuing.
 
(i)          Taxes.  Each of such Loan Party and its Subsidiaries has filed or
caused to be filed all tax returns which, to the knowledge of such Loan Party,
are required to be filed and has paid all taxes shown to be due and payable on
said returns or on any assessments made against it (other than any the amount or
validity of which are currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of such Loan Party or its Subsidiaries, as the case may
be), except to the extent that the failure to do so could not reasonably be
expected to result in a Material Adverse Effect.
 
 
 
Second Amended and Restated Credit and Security Agreement

21

--------------------------------------------------------------------------------

 
(j)          Use of Proceeds.  The use of all funds obtained by the Borrower
under this Agreement or any other Transaction Document to which it is a party
will not (i) violate Regulation U of the Board of Governors of the Federal
Reserve System as now and from time to time hereafter in effect, (ii) violate
Section 7.2(e) of this Agreement or (iii) be used to acquire any security which
is subject to Section 12, 13 or 14 of the Exchange Act.
 
(k)          Investment Company Act; Other Regulations.  Such Loan Party is not
an “investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.  Such Loan
Party is not subject to regulation under any Federal or State statute or
regulation (other than Regulation X of the Board of Governors of the Federal
Reserve System as now and from time to time hereafter in effect) which limits
its ability to incur Indebtedness. The Borrower is not a “covered fund” under
Section 13 of the Bank Holding Company Act of 1956, as amended (together with
the implementing regulations thereunder, commonly referred to as the “Volcker
Rule”). In determining that the Borrower is not a “covered fund,” the Borrower
is entitled to rely on the exception to the definition of “investment company”
set forth in Section 3(c)(5) of the Investment Company Act of 1940, as amended.
 
(l)          Accuracy of Information.
 
(i)          Monthly Reports.  Each Monthly Report delivered pursuant to this
Agreement was true and accurate in every material respect on the date specified
in such report and did not contain any material misstatement of fact or omit to
state a material fact or any fact necessary to make the statements contained
therein not misleading.
 
(ii)          Collateral Information.  All information regarding the Collateral
or any Loan Party furnished by any Loan Party or any of its Affiliates to any of
the Agents or Lenders prior to the date of this Agreement was true and accurate
in every material respect on the date such information was so furnished except
as otherwise disclosed to the Agents and the Lenders prior to the date hereof
and, when taken as a whole together with such subsequent disclosures, did not
contain any material misstatement of fact or omit to state a material fact or
any fact necessary to make the statements contained therein not misleading.
 
(iii)          Ongoing Collateral Information.  All other information regarding
the Collateral not covered by clauses (i) and (ii) above which is hereafter
furnished by any Loan Party to any of the Agents or Lenders will be true and
accurate in every material respect on the date such information is so furnished
and, when taken as a whole, will not contain any material misstatement of fact
or omit to state a material fact or any fact necessary to make the statements
contained therein not misleading as of the date when so furnished.
 
 
 
Second Amended and Restated Credit and Security Agreement

22

--------------------------------------------------------------------------------

 
(iv)          Other Information.  All other information regarding any Loan
Party, its business, operations, financial condition or prospects furnished by
any Loan Party to any of the Agents or Lenders in connection with the
Transaction Documents after the date of this Agreement that is not covered by
clauses (i), (ii) or (iii) above, will be true and accurate in every material
respect on the date such information is so furnished and, when taken as a whole
together with any subsequent updates to such information, will not contain any
material misstatement of fact or omit to state a material fact or any fact
necessary to make the statements contained therein not misleading as of the date
when furnished or updated.
 
(m)          Valid and Perfected Security Interest.  The Borrower has a
perfected ownership interest in each Receivable, and each Receivable is owned by
the Borrower free and clear of any Lien except as created hereby or by the other
Transaction Documents.  Without limiting the foregoing, Borrower has delivered
to the Administrative Agent in form suitable for filing all financing statements
or other similar instruments or documents necessary under the UCC of all
appropriate jurisdictions to perfect the Administrative Agent’s security
interest in the Receivables and Related Security.  This Agreement creates a
valid security interest in each such Receivable and its Related Security in
favor of the Administrative Agent, and, upon filing of the financing statements
described in the preceding sentence, together with UCC termination statements
delivered as a condition precedent to the initial Advance hereunder, such
security interest will be a first priority perfected security interest.
 
(n)          Nature of Receivables.  Each Receivable constitutes an “Account”
and is not a “Health-care-insurance receivable,” in each case, as defined in the
UCC in effect in the State of New York.
 
(o)          Title to Receivables and Quality of Title.  No financing statement
or other instrument similar in effect creating any Lien on any portion of the
Collateral is on file in any recording office except such as may be filed (i) in
favor of an Originator in accordance with the Contracts or in connection with an
asset purchase or other similar agreement pursuant to which Acquired Receivables
are purchased, (ii) in favor of the Borrower and its assigns in connection with
the Receivables Sale Agreement, (iii) in favor of the Administrative Agent in
accordance with this Agreement, (iv) in connection with any Lien arising solely
as the result of any action taken by the Administrative Agent or one of the
Secured Parties, or (v) which shall be terminated or amended pursuant to the UCC
termination statements or amendments delivered as a condition precedent to this
Agreement.
 
(p)          Offices.  The chief executive office of such Loan Party is located
at the address set forth for it on Exhibit III hereto, and the offices where
such Loan Party keep all books, records and documents evidencing the Receivables
(other than books, records and documents that are stored off-site with respect
to Receivables which are no longer outstanding or which have been written-off),
the related material Contracts and all purchase orders and other agreements
related to such Receivables are located at the addresses specified in Exhibit
III hereto or its Joinder Agreement (or at such other locations, notified to the
Administrative Agent in accordance with Section 7.2(a), in jurisdictions where
all action required by Section 6.1(m) has been taken and completed).  Such Loan
Party’s jurisdiction of organization and organizational identification number
are also correctly set forth on Exhibit III hereto.  As of the date hereof, each
Loan Party is a “registered organization” (within the meaning of Section 9-102
of the UCC as in effect in its jurisdiction of organization).  Since the date of
this Agreement, no Loan Party has changed its jurisdiction of organization.
 
 
 
Second Amended and Restated Credit and Security Agreement

23

--------------------------------------------------------------------------------

 
(q)          Collection Accounts.  The conditions and requirements set forth in
Sections 7.1(h) and 7.1(m) have at all times been satisfied and duly performed. 
The names, addresses and jurisdictions of organization of all Collection Banks,
together with the account numbers of the Collection Accounts of Borrower at each
Collection Bank and the post office box number of each Lockbox, are listed on
Exhibit IV.  Borrower has not granted any Person, other than the Administrative
Agent as contemplated by this Agreement, dominion and control of any Lockbox or
Collection Account, or the right to take dominion and control of any such
Lockbox or Collection Account at a future time or upon the occurrence of a
future event.
 
(r)          Eligible Receivables.  Each Receivable included in the Net Pool
Balance as an Eligible Receivable on the date of any Monthly Report or Borrowing
Base calculation was an Eligible Receivable on such date.
 
(s)          Names.  Except as set forth in Exhibit III hereto, since its
formation, Borrower has not used any legal names, trade names or assumed names
other than the name in which it has executed this Agreement.
 
(t)          Credit and Collection Policy.  Such Loan Party has complied in all
material respects with the applicable Credit and Collection Policy, and no
change has been made to such Credit and Collection Policy since the date of this
Agreement which would be reasonably likely to materially and adversely affect
the collectibility of the Receivables or decrease the credit quality of any
newly created Receivables except for such changes as to which each of the Agents
has received not less than 30 days’ prior written notice of the proposed change
and has given its prior written consent thereto (which consent shall not be
unreasonably withheld or delayed).
 
(u)          Payments to Originators.  With respect to each Receivable sold or
contributed to the Borrower under the Receivables Sale Agreement, the Borrower
has given reasonably equivalent value to the applicable Originator in
consideration for such Receivable and the Related Security with respect thereto
and no such transfer is or may be voidable under any section of the Bankruptcy
Reform Act of 1978 (11 U.S.C. §§101 et seq.), as amended.
 
(v)          Reliance on Separate Legal Identity.  Such Loan Party is aware that
the Lenders, the Liquidity Banks and the Agents are entering into the
Transaction Documents in reliance upon the Borrower’s identity as a legal entity
separate from such Loan Party and any of its other Affiliates.
 
(w)          Compliance with Law.  (i) Such Loan Party has complied in all
respects with all applicable laws, rules, regulations, orders, writs, judgments,
injunctions, decrees or awards to which it is subject, except where the failure
to so comply could not reasonably be expected to have a Material Adverse Effect;
and (ii) each Receivable, together with any Contract related thereto, does not
contravene any laws, rules or regulations applicable thereto (including, without
limitation, laws, rules and regulations relating to truth in lending, fair
credit billing, fair credit reporting, equal credit opportunity, fair debt
collection practices and privacy), except where such contravention could not
reasonably be expected to have a Material Adverse Effect.
 
 
 
Second Amended and Restated Credit and Security Agreement

24

--------------------------------------------------------------------------------

 
(x)          Aggregate Commitment.  Immediately after giving effect to each
Advance and each settlement on any Settlement Date hereunder, the Aggregate
Principal is less than or equal to the Aggregate Commitment.
 
(y)          Accounting.  The manner in which such Loan Party accounts for the
transactions contemplated by this Agreement and the Receivables Sale Agreement
is consistent with and will not result in the transfer from the Originators to
the Borrower under the Receivables Sale Agreement to be or be characterized as
anything other than a true sale under law and for accounting purposes.
 
(z)          Receivables Sale Agreement.  Each Originator’s representations and
warranties contained in the Receivables Sale Agreement is true and correct in
all material respects and is made to the Lenders, the Agents and the other
parties hereto as if set forth herein in full together with the related
definitions.
 
(aa)          Servicing Programs.  No license or approval is required for any
Agent’s use of any software or other similar program used by any Originator or
Servicer in the servicing of the Receivables, other than those which have been
obtained and are in full force and effect.
 
(bb)          Anti-Corruption Laws and Sanctions.  Each Loan Party has
implemented and maintains in effect policies and procedures reasonably designed
to promote compliance by such Loan Party, its Subsidiaries and their respective
directors, officers and employees with Anti-Corruption Laws Sanctions applicable
to such Loan Party, its Subsidiaries and their respective directors, officers
and employees. Each Loan Party, its Subsidiaries and, to the knowledge of such
Loan Party, their respective officers and employees and directors are in
compliance with Anti-Corruption and applicable Sanctions in all material
respects.  None of (i) any Loan Party, any Subsidiary thereof or, to such Loan
Party’s knowledge, any of their respective directors or officers or (ii) to such
Loan Party’s knowledge, any of such Loan Party’s or such Subsidiary’s respective
employees is a Sanctioned Person or organized or resident in a Sanctioned
Country.  No Loan or use of proceeds contemplated by this Agreement will be used
by a Loan Party or any of its Subsidiaries directly or to its knowledge
indirectly to violate applicable Anti-Corruption Laws or applicable Sanctions.
 
(cc)          Tax Classification of the Borrower.  The Borrower is (i) a
Delaware limited liability company that is wholly-owned by BSX, a Delaware
corporation, and (ii) a disregarded entity for U.S. federal income tax purposes.
 
ARTICLE VII
COVENANTS
 
Section 7.1          Affirmative Covenants of the Loan Parties.  Until the Final
Payout Date, each Loan Party hereby covenants, as to itself in any capacity, as
set forth below:
 
 
 
Second Amended and Restated Credit and Security Agreement

25

--------------------------------------------------------------------------------

 
(a)          Financial Reporting.  Such Loan Party will maintain, for itself and
each of its domestic Subsidiaries, a system of accounting established and
administered in accordance with GAAP, and furnish or cause to be furnished to
the Co-Agents:
 
(i)          BSX Financial Statements.  Each of the financial statements of BSX
and its consolidated Subsidiaries described in Section 4.2(a) of the Receivables
Sale Agreement on the dates specified therein.
 
(ii)          Borrower’s Financial Statements.  Together with each of the
financial statements described in Section 7.1(a)(i), analogous unaudited annual
financial statements for the Borrower on a stand-alone basis prepared in
accordance with GAAP.
 
(iii)          Compliance Certificate.  Together with the financial statements
required hereunder, a compliance certificate in substantially the form of
Exhibit V signed by such Loan Party’s Authorized Officer and dated the date of
such annual financial statement or such quarterly financial statement, as the
case may be.
 
(iv)          SEC and Stockholder Reports.  Within ten days after the same are
sent, copies of all financial statements and reports which BSX sends to its
stockholders, and within five days after the same are filed, copies of all
financial statements and reports which BSX may make to, or file with, the
Securities and Exchange Commission or any successor or analogous Governmental
Authority, and promptly after the same are issued, copies of all press releases
issued by BSX.
 
(v)          ERISA.  Within ten days of the occurrence of a Reportable Event or
an “accumulated funding deficiency” (within the meaning of Section 412 of the
Code or Section 302 of ERISA) a detailed description of such Reportable Event or
“accumulated funding deficiency”.
 
(vi)          Copies of Notices.  Promptly upon its receipt of any notice,
request for consent, financial statements, certification, report or other
material communication under or in connection with any Transaction Document from
any Person other than one of the Agents or Lenders, copies of the same.
 
(vii)          Change in Credit and Collection Policy.  At least thirty (30)
days prior to the effectiveness of any material change in or material amendment
to the Credit and Collection Policy, a copy of the Credit and Collection Policy
then in effect and a notice (A) indicating such change or amendment, and (B) if
such proposed change or amendment would be reasonably likely to adversely affect
the collectibility of the Receivables or decrease the credit quality of any
newly created Receivables, requesting the Administrative Agent’s consent
thereto.
 
(viii)          Other Information.  Promptly, from time to time, (A) such other
information, documents, records or data relating to the Receivables or (B) such
other information, documents, records or data relating to the condition or
operations, financial or otherwise, of such Loan Party each as the
Administrative Agent may from time to time reasonably request in order to
protect the interests of the Agents and the Lenders under or as contemplated by
this Agreement.
 
 
 
 
Second Amended and Restated Credit and Security Agreement

26

--------------------------------------------------------------------------------

 
(b)          Notices.  Such Loan Party will notify the Administrative Agent in
writing by a statement of an Authorized Officer of any of the following as soon
as possible upon learning of the occurrence thereof with respect to such Loan
Party, describing the same and, if applicable, the steps being taken with
respect thereto:
 
(i)          Amortization Events or Unmatured Amortization Events.  As soon as
possible, but in any event with one Business Day after such Loan Party receives
knowledge thereof, the occurrence of each Amortization Event and each Unmatured
Amortization Event.
 
(ii)          Proceedings.  As soon as possible and in any event within ten
Business Days after any Authorized Officer of any Loan Party obtains knowledge
thereof, notice of (A) any litigation, investigation or proceeding which may
exist at any time which would reasonably be expected to have a Material Adverse
Effect and (B) the entry of any adverse judgment in or other development in
previously disclosed litigation which would reasonably be expected to have a
Material Adverse Effect.
 
(iii)          Material Adverse Effect.  The occurrence of any other event or
condition that has had, or could reasonably be expected to have, a Material
Adverse Effect.
 
(iv)          Sale Termination Date.  The occurrence of the “Sale Termination
Date” under and as defined in the Receivables Sale Agreement.
 
(v)          Defaults under Other Agreements. (A) The occurrence of a material
default or an amortization event under any other financing arrangement pursuant
to which BSX is a debtor or an obligor and such financing arrangement is in
excess of $100,000,000, or (B) the occurrence of a default or an amortization
event under any other financing arrangement pursuant to which the Borrower is a
debtor or an obligor and such financing arrangement is in excess of $15,775.
 
(c)          Conduct of Business and Maintenance of Existence.  Such Loan Party
will (i) (x) in the case of BSX, continue to engage in business of the same
general type as conducted by it on the date hereof and (y) in the case of the
Borrower, continue to engage in business of the same general type as conducted
by it on the date of the Existing Agreement, (ii) preserve, renew and keep in
full force and effect its corporate or other existence and (except as could not
in the aggregate be reasonably expected to have a Material Adverse Effect),
(iii) take all reasonable action to maintain all rights, privileges and
franchises necessary or desirable in the normal conduct of its business (except
as could not be reasonably expected to have a Material Adverse Effect) and (iv)
comply with all Contractual Obligations and Requirements of Law except to the
extent that failure to comply therewith could not, in the aggregate, be
reasonably expected to have a Material Adverse Effect.
 
(d)          Audits.  Such Loan Party will, subject to compliance with
Contractual Obligations and Requirements of Law:  (i) at any time and from time
to time upon not less than ten (10) Business Days’ notice (unless an or
Amortization Event has occurred and is continuing, in which case, not more than
one (1) Business Day’s notice shall be required) during regular business hours,
permit the Agents or any of their agents or representatives:  (A) to examine and
make copies of and abstracts from all Records, Contracts and Invoices in the
possession or under the control of such Loan Party, and
 
 
 
Second Amended and Restated Credit and Security Agreement

27

--------------------------------------------------------------------------------

 
(B) to visit the offices and properties of such Loan Party for the purpose of
examining such Records, Contracts and Invoices and to discuss matters relating
to Receivables or such Loan Party’s performance hereunder with any of the
officers or employees of such Loan Party having knowledge of such matters; and
(ii) without limiting the provisions of clause (i) above, from time to time, at
the expense of such Loan Party, permit certified public accountants or auditors
acceptable to the Agents to conduct a review of the Contracts, Invoices and
Records (each, a “Review”); provided, however, that, so long as no Amortization
Event has occurred and is continuing, the Loan Parties shall only be responsible
for the costs and expenses of one (1) such Review under this Section in any one
calendar year unless (1) the first such Review in such calendar year resulted in
negative findings (in which case the Loan Parties shall be responsible for the
costs and expenses of two (2) such Reviews in such calendar year), or (2) the
Borrower delivers an Extension Request and the applicable Response Date is more
than 3 calendar months after the first Review in such calendar year. 
Notwithstanding the foregoing, if the Borrower requests the approval of a new
Eligible Originator who is a Material Proposed Addition, the Loan Parties shall
be responsible for the costs and expenses of one additional Review per proposed
Material Proposed Addition in the calendar year in which such Material Proposed
Addition is expected to occur if such additional Review is requested by any of
the Agents.
 
(e)          Keeping of Records and Books of Account.  Such Loan Party will
maintain and implement administrative and operating procedures (including,
without limitation, an ability to recreate essential Records evidencing the
Receivables in the event of the destruction of the originals thereof and backing
up such Records on at least a daily basis on a separate computer from which
electronic file copies can be readily produced), and keep and maintain, all
Contracts, Records and other information necessary or reasonably advisable for
the collection of all such Receivables (including, without limitation, Records
adequate to permit the identification as of any Business Day when required of
Outstanding Balances by Obligor and related debit and credit details of the
Receivables).
 
(f)          Location of Records.  Such Loan Party will keep its Records and
material Contracts (and, to the extent that any of the foregoing constitute
instruments, chattel paper or negotiable documents, all originals thereof), at
its addresses referred to in Exhibit III hereto, or, upon 30 days’ prior written
notice to the Agents, at such other locations in jurisdictions where all action
required by Section 6.1(m) shall have been taken and completed.
 
(g)          Credit and Collection Policies.  Such Loan Party will comply in all
material respects with the Credit and Collection Policy in regard to the
Receivables and will require each applicable Originator to timely and fully
perform and comply with all provisions, covenants and other promises required to
be observed by it under the related Contracts and Invoices.
 
(h)          Collections.  Such Loan Party will instruct all Obligors thereon to
pay all Collections either directly by mail addressed to a Lockbox listed on
Exhibit IV hereto which is subject to a Collection Account Agreement, or by wire
transfer or other electronic funds transfer directly to a Collection Account
listed on Exhibit IV hereto which is subject to a Collection Account Agreement;
provided that with respect to Acquired Receivables, such Loan Party may instruct
the Obligors thereof to continue to pay Collections to any lockbox or bank
account to which Collections for such Acquired Receivables were paid by the
Obligors prior to such receivables becoming Acquired Receivables, so long as any
and all payments or balances in such lockbox or bank account on any day are
automatically transferred within two (2) Business Days to a Lockbox listed on
Exhibit IV hereto which is subject to a Collection Account Agreement or a
Collection Account listed on Exhibit IV hereto which is subject to a Collection
Account Agreement.
 
 
 
Second Amended and Restated Credit and Security Agreement

28

--------------------------------------------------------------------------------

 
(i)          Further Assurances.  Such Loan Party shall take all necessary
action to establish and maintain in favor of the Buyer, a valid and perfected
ownership interest in the Receivables and Related Security.
 
(j)          Performance and Enforcement of the Receivables Sale Agreement. 
Borrower will, and will require each Originator to, perform each of their
respective obligations and undertakings under and pursuant to the Receivables
Sale Agreement, will purchase Receivables thereunder in strict compliance with
the terms thereof and will vigorously enforce the rights and remedies accorded
to Borrower under the Receivables Sale Agreement.  Borrower will take all
actions necessary to perfect and enforce its rights and interests (and the
rights and interests of the Administrative Agent and the Lenders as assignees of
Borrower) under the Receivables Sale Agreement as the Administrative Agent may
from time to time reasonably request, including, without limitation, making
claims to which it may be entitled under any indemnity, reimbursement or similar
provision contained in the Receivables Sale Agreement.
 
(k)          Ownership.  Borrower will (or will require each Originator to) take
all necessary action to (i) vest legal and equitable title to the Collateral
acquired by Borrower under the Receivables Sale Agreement irrevocably in
Borrower, free and clear of any Adverse Claims (other than Adverse Claims in
favor of the Administrative Agent, for the benefit of the Secured Parties)
including, without limitation, the filing of all financing statements or other
similar instruments or documents necessary under the UCC (or any comparable law)
of all appropriate jurisdictions to perfect Borrower’s interest in such
Collateral and such other necessary action to perfect, protect or more fully
evidence the interest of Borrower therein as the Administrative Agent may
reasonably request, and (ii) establish and maintain, in favor of the
Administrative Agent, for the benefit of the Secured Parties, a valid and
perfected first priority perfected security interest in all Collateral, free and
clear of any Adverse Claims, including, without limitation, the filing of all
financing statements or other similar instruments or documents necessary under
the UCC (or any comparable law) of all appropriate jurisdictions to perfect the
Administrative Agent’s (for the benefit of the Secured Parties) security
interest in the Collateral and such other action to perfect, protect or more
fully evidence the interest of the Administrative Agent for the benefit of the
Secured Parties as the Administrative Agent may reasonably request.
 
(l)          Separate Existence of the Borrower.  Each Loan Party hereby
acknowledges that Lenders and the Agents are entering into the transactions
contemplated hereby in reliance upon the Borrower’s identity as a legal entity
separate from the Servicer and its other Affiliates.  Therefore, each Loan Party
shall take all steps specifically required by this Agreement or reasonably
required by any of the Agents to continue the Borrower’s identity as a separate
legal entity and to make it apparent to third Persons that the Borrower is an
entity with assets and liabilities distinct from those of its Affiliates, and is
not a division of BSX or any other Person (including complying with and causing
to be true and correct each of the facts and assumptions contained in the legal
opinion of Shearman & Sterling LLP).  Without limiting the foregoing, each Loan
Party will take such actions as shall be required in order that:
 
 
 
Second Amended and Restated Credit and Security Agreement

29

--------------------------------------------------------------------------------

 
(i)          The Borrower will be a limited purpose limited liability company
whose primary activities are restricted in its limited liability company
agreement to purchasing or otherwise acquiring from any of the Originators,
owning, holding, granting security interests in the Collateral, entering into
agreements for the financing and servicing of the Receivables, and conducting
such other activities as it deems necessary or appropriate to carry out its
primary activities;
 
(ii)          The Borrower’s independent manager (the “Independent Manager”)
shall be an individual who is not, and never has been, a direct, indirect or
beneficial stockholder, member, officer, director, employee, affiliate,
associate, material supplier or material customer of BSX or any of its
Affiliates (other than an Affiliate organized with a limited purpose charter for
the purpose of acquiring receivables or other financial assets or intangible
property).  The limited liability company agreement of the Borrower shall
provide that (A) so long as any Obligations are outstanding, the Borrower at all
times shall have at least one Independent Manager, (B) the Borrower’s members
shall not approve, or take any other action to cause the filing of, a voluntary
bankruptcy petition with respect to the Borrower unless the Independent Manager
shall approve the taking of such action in writing prior to the taking of such
action and (C) the provisions requiring an independent member and the provisions
described in clauses (A) and (B) of this paragraph (ii) cannot be amended
without the prior written consent of the Independent Manager;
 
(iii)          The Independent Manager shall not at any time serve as a trustee
in bankruptcy for the Borrower or any Affiliate thereof;
 
(iv)          Any director, manager, employee, consultant or agent of the
Borrower will be compensated from the Borrower’s funds for services provided to
the Borrower.  The Borrower will not engage any agents other than its attorneys,
auditors and other professionals and a servicer and any other agent contemplated
by the Transaction Documents for the Collateral, which servicer will be fully
compensated for its services by payment of the Servicing Fee;
 
(v)          The Borrower will contract with the Servicer to perform for the
Borrower all operations required on a daily basis to service the Collateral. 
The Borrower will pay the Servicer the Servicing Fee pursuant hereto.  The
Borrower will not incur any material indirect or overhead expenses for items
shared with BSX (or any other Affiliate thereof) which are not reflected in the
Servicing Fee.  To the extent, if any, that the Borrower (or any other Affiliate
thereof) shares items of expenses not reflected in the Servicing Fee, for legal,
auditing and other professional services and directors’ fees, such expenses will
be allocated to the extent practical on the basis of actual use or the value of
services rendered, and otherwise on a basis reasonably related to the actual use
or the value of services rendered, it being understood that BSX shall pay all
expenses relating to the preparation, negotiation, execution and delivery of the
Transaction Documents, including, without limitation, legal, rating agency and
other fees;
 
 
 
 
Second Amended and Restated Credit and Security Agreement

30

--------------------------------------------------------------------------------

 
(vi)          The Borrower’s operating expenses will not be paid by any other
Loan Party or other Affiliate of the Borrower;
 
(vii)          The Borrower will have its own stationery;
 
(viii)          The books of account, financial reports and records of the
Borrower will be maintained separately from those of BSX and each other
Affiliate of the Borrower;
 
(ix)          Any financial statements of any Loan Party or Affiliate thereof
which are consolidated to include the Borrower will contain detailed notes
clearly stating that (A) all of the Borrower’s assets are owned by the Borrower,
and (B) the Borrower is a separate legal entity with its own separate creditors
that will be entitled to be satisfied out of the Borrower’s assets prior to any
value in the Borrower becoming available to the Borrower’s equity holders; and
the accounting records and the published financial statements of each of the
Originators will clearly show that, for accounting purposes, the Receivables and
the Related Security have been sold by such Originator to the Borrower;
 
(x)          The Borrower’s assets will be maintained in a manner that
facilitates their identification and segregation from those of the Servicer and
the other Affiliates;
 
(xi)          Each Affiliate of the Borrower will strictly observe
organizational formalities in its dealings with the Borrower, and, except as
permitted pursuant to this Agreement with respect to Collections, funds or other
assets of the Borrower will not be commingled with those of any of its
Affiliates;
 
(xii)          No Affiliate of the Borrower will maintain joint bank accounts
with the Borrower or other depository accounts with the Borrower to which any
such Affiliate (other than in the Borrower’s or such Affiliate’s existing or
future capacity as the Servicer hereunder or under the Receivables Sale
Agreement) has independent access;
 
(xiii)          Each Affiliate of the Borrower will maintain arm’s length
relationships with the Borrower, and each Affiliate of the Borrower that renders
or otherwise furnishes services or merchandise to the Borrower will be
compensated by the Borrower at market rates for such services or merchandise;
 
(xiv)          No Affiliate of the Borrower will be, nor will it hold itself out
to be, responsible for the debts of the Borrower or the decisions or actions in
respect of the daily business and affairs of the Borrower.  BSX and the Borrower
will immediately correct any known misrepresentation with respect to the
foregoing and they will not operate or purport to operate as an integrated
single economic unit with respect to each other or in their dealing with any
other entity;
 
 
 
 
Second Amended and Restated Credit and Security Agreement

31

--------------------------------------------------------------------------------

 
(xv)          The Borrower will keep correct and complete books and records of
account and minutes of the meetings and other proceedings of its member(s) and
the resolutions, agreements and other instruments of the Borrower will be
continuously maintained as official records by the Borrower; and
 
(xvi)          The Borrower will conduct its business solely in its own legal
name and in a manner separate from the Originators so as not to mislead others
with whom they are dealing.
 
(m)          Collections.  BSX and Borrower will cause (1) all proceeds from all
Lockboxes to be directly deposited by a Collection Bank into a Collection
Account and (2) each Lockbox and Collection Account to be subject at all times
to a Collection Account Agreement that is in full force and effect.  In the
event any payments relating to the Collateral are remitted directly to Borrower
or any Affiliate of Borrower or, except in the case of payments relating to
Acquired Receivables which are governed by Sections 7.1(h) and 8.2(b), are
deposited to a lockbox or collection account not listed on Exhibit IV hereto and
not covered by a Collection Account Agreement, Borrower will remit (or will
cause all such payments to be remitted) directly to a Collection Bank and
deposited into a Collection Account within two (2) Business Days following
receipt thereof, and, at all times prior to such remittance, Borrower will
itself hold or, if applicable, will cause such payments to be held in trust for
the exclusive benefit of the Administrative Agent and the Lenders.
 
(n)          Borrower will maintain exclusive ownership of each Lockbox and
Collection Account and shall not grant the right to take dominion and control of
any Lockbox or Collection Account at a future time or upon the occurrence of a
future event to any Person, except to the Administrative Agent as contemplated
by this Agreement.
 
(o)          Taxes.  Such Loan Party will file all tax returns and reports
required by law to be filed by it and will promptly pay all taxes and
governmental charges at any time owing, except (i) any such taxes which are not
yet delinquent or are being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books or (ii) that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.
 
(p)          Payment to Originators.  With respect to any Receivable purchased
by Borrower from any Originator, such sale shall be effected under, and in
strict compliance with the terms of (including any grace periods contained
therein), the Receivables Sale Agreement, including, without limitation, the
terms relating to the amount and timing of payments to be made to the applicable
Originator in respect of the purchase price for such Receivable.
 
Section 7.2          Negative Covenants of the Loan Parties.  Until the Final
Payout Date, each Loan Party hereby covenants, as to itself, that:
 
(a)          Name Change, Offices and Records.  Borrower and Servicer will not,
and will not consent to any request by any Originator to, change its name,
identity, jurisdiction of organization or corporate structure (within the
meaning of Sections 9-503 and/or 9-507 of the UCC of all applicable
jurisdictions) or relocate its chief executive office, principal place of
business or any office where Records are kept unless it shall have:  (i) given
Borrower and the Administrative Agent at least forty-five (45) days’ prior
written notice thereof and (ii) delivered to the Administrative Agent all
financing statements, instruments and other documents reasonably and promptly
requested by the Administrative Agent in connection with such change or
relocation.
 
 
Second Amended and Restated Credit and Security Agreement

32

--------------------------------------------------------------------------------

 
(b)          Change in Payment Instructions to Obligors.  Except as may be
required by the Administrative Agent pursuant to Section 8.2(b), no Loan Party
will add or terminate any bank as a Collection Bank, or make any change in the
instructions to Obligors regarding payments to be made to any Lockbox or
Collection Account, unless the Administrative Agent shall have received, at
least ten (10) days before the proposed effective date therefor, (i) written
notice of such addition, termination or change and (ii) with respect to the
addition of a Collection Bank or a Collection Account or Lockbox, an executed
Collection Account Agreement with respect to the new Collection Account or
Lockbox; provided, however, that the Servicer may make changes in instructions
to Obligors without any prior notice regarding payments if such new instructions
require such Obligor to make payments to another existing Collection Account. 
No Loan Party will deposit or authorize the deposit to any Collection Account of
any cash or cash proceeds other than Collections of Receivables; it being
understood and agreed that no Loan Party shall be deemed to have breached the
covenant set forth in this Section 7.2(b) solely by virtue of any deposits to
any Collection Account of any cash or cash proceeds to the extent such deposit
has not been authorized by such Loan Party.
 
(c)          Modifications to Contracts and Credit and Collection Policy.  Such
Loan Party will not, and will not permit any Originator to, make any change to
the Credit and Collection Policy that could adversely affect the collectibility
of the Receivables or decrease the credit quality of any newly created
Receivables.  Except as provided in Section 8.2(d), the Servicer will not, and
will not permit any Originator to, extend, amend or otherwise modify the terms
of any Receivable or any Contract related thereto other than in accordance with
the Credit and Collection Policy.
 
(d)          Sales, Liens.  Except as otherwise contemplated by the Transaction
Documents, no Loan Party will sell, assign (by operation of law or otherwise) or
otherwise dispose of, or grant any option with respect to, or create or suffer
to exist any Adverse Claim upon (including, without limitation, the filing of
any financing statement) or with respect to, any of the Collateral, or assign
any right to receive income with respect thereto (other than, in each case, the
creation of a security interest therein in favor of the Administrative Agent for
the benefit of the Secured Parties as provided for herein), and each Loan Party
will defend the right, title and interest of the Secured Parties in, to and
under any of the foregoing property, against all claims of third parties
claiming through or under Borrower or any Originator.  No Loan Party will create
or suffer to exist any mortgage, pledge, security interest, encumbrance, lien,
charge or other similar arrangement on any of its inventory.
 
(e)          Use of Proceeds.  Borrower will not use the proceeds of the
Advances for any purpose other than (i) paying for Receivables and Related
Security under and in accordance with the Receivables Sale Agreement, including
without limitation, making payments on the Subordinated Notes to the extent
permitted thereunder and under the Receivables Sale Agreement, (ii) making
Demand Advances to BSX at any time prior to the Facility Termination Date while
it is acting as Servicer and no Amortization Event or Unmatured Amortization
Event exists and is continuing, (iii) paying its ordinary and necessary
operating expenses when and as due, and (iv) making Restricted Junior Payments
to the extent permitted under this Agreement.
 
 
 
 
Second Amended and Restated Credit and Security Agreement

33

--------------------------------------------------------------------------------

 
(f)          Restricted Junior Payments.  Borrower will not make any Restricted
Junior Payment if after giving effect thereto, Borrower’s Net Worth would be
less than the Required Capital Amount (as defined in the Receivables Sale
Agreement).
 
(g)          Borrower Indebtedness.  Borrower will not incur or permit to exist
any Indebtedness except:  (i) the Obligations, (ii) the Subordinated Loans, and
(iii) other current accounts payable arising in the ordinary course of business
and not overdue.
 
(h)          Prohibition on Additional Negative Pledges.  No Loan Party will
enter into or assume any agreement (other than this Agreement and the other
Transaction Documents) prohibiting the creation or assumption of any Adverse
Claim upon the Collateral except as contemplated by the Transaction Documents,
or otherwise prohibiting or restricting any transaction contemplated hereby or
by the other Transaction Documents, and no Loan Party will enter into or assume
any agreement creating any Adverse Claim upon the Subordinated Notes.
 
ARTICLE VIII
ADMINISTRATION AND COLLECTION
 
Section 8.1          Designation of Servicer.
 
(a)          The servicing, administration and collection of the Receivables
shall be conducted by the Person designated as “Servicer” hereunder from time to
time in accordance with this Section 8.1.  Until the Administrative Agent gives
to BSX a Successor Notice, BSX is hereby designated as, and hereby agrees to
perform the duties and obligations of, Servicer pursuant to the terms hereof.
 
(b)          Upon BSX’s receipt of a notice from the Administrative Agent of the
Administrative Agent’s designation of a new Servicer pursuant to the terms
hereof (a “Successor Notice”), BSX agrees that it shall terminate its activities
as Servicer hereunder in a manner that the Administrative Agent reasonably
believes will facilitate the transition of the performance of such activities to
the new Servicer, and the Administrative Agent (or its designee) shall assume
each and all of BSX’s obligations to service and administer such Receivables, on
the terms and subject to the conditions herein set forth, and BSX shall use its
best efforts to assist the Administrative Agent (or its designee) in assuming
such obligations; provided that with respect to Acquired Receivables, the
Servicer may instruct the Obligors thereof to continue to pay Collections to any
bank account to which Collections for such Acquired Receivables were paid by the
Obligors prior to such receivables becoming Acquired Receivables, so long as any
and all payments or balances in such bank account on any day are automatically
transferred within two (2) Business Days to a Lockbox listed on Exhibit IV
hereto which is subject to a Collection Account Agreement or a Collection
Account listed on Exhibit IV hereto which is subject to a Collection Account
Agreement. The Administrative Agent agrees not to give BSX a Successor Notice
until after the occurrence of an Amortization Event.
 
 
Second Amended and Restated Credit and Security Agreement

34

--------------------------------------------------------------------------------

(c)          BSX may delegate to each other Originator, as sub-servicer of the
Servicer, certain of its duties and responsibilities as Servicer hereunder in
respect of the Receivables.  Without the prior written consent of the Agents,
BSX shall not be permitted to delegate any of its duties or responsibilities as
Servicer to any Person other than (i) Borrower, (ii) any other Originator, and
(iii) with respect to certain Defaulted Receivables, outside collection agencies
in accordance with its customary practices.  Neither Borrower nor any other
Originator shall be permitted to further delegate to any other Person any of the
duties or responsibilities of the Servicer delegated to it by BSX.  If at any
time the Administrative Agent shall designate as Servicer any Person other than
BSX, all duties and responsibilities theretofore delegated by BSX to Borrower or
any other Originator may, at the discretion of the Administrative Agent, be
terminated forthwith on notice given by the Administrative Agent to BSX and to
Borrower and the applicable Originator.
 
(d)          Notwithstanding delegation under the foregoing subsection (c):  (i)
BSX shall be and remain primarily liable to the Agents and the Lenders for the
full and prompt performance of all duties and responsibilities of the Servicer
hereunder and (ii) the Agents and the Lenders shall be entitled to deal
exclusively with BSX in matters relating to the discharge by the Servicer of its
duties and responsibilities hereunder.  The Agents and the Lenders shall not be
required to give notice, demand or other communication to any Person other than
BSX in order for communication to the Servicer and its sub-servicer or other
delegate with respect thereto to be accomplished.  BSX, at all times that it is
the Servicer, shall be responsible for providing any sub-servicer or other
delegate of the Servicer with any notice given to the Servicer under this
Agreement.
 
(e)          Power of Attorney.  Each Loan Party hereby grants to Servicer (if
other than such Loan Party) an irrevocable power of attorney, with full power of
substitution, coupled with an interest, to take in the name of such Loan Party
all steps which are necessary or advisable to endorse, negotiate, enforce, or
otherwise realize on any writing or other right of any kind held or transmitted
by such Loan Party or transmitted or received by such Loan Party in connection
with any Collateral.
 
Section 8.2          Duties of Servicer.
 
(a)          The Servicer shall take or cause to be taken all such actions as
may be necessary or advisable to collect each Receivable from time to time, all
in accordance with applicable laws, rules and regulations, with reasonable care
and diligence, and in accordance with the Credit and Collection Policy.
 
(b)          The Servicer will instruct all Obligors to pay all Collections
directly to a Lockbox or Collection Account.  The Servicer shall effect a
Collection Account Agreement substantially in the form of Exhibit VI with each
bank party to a Collection Account at any time.  In the case of any remittances
received in any Lockbox or Collection Account that shall have been identified,
to the satisfaction of the Servicer, to not constitute Collections or other
proceeds of the Receivables or the Related Security, the Servicer shall promptly
remit such items to the Person identified to it as being the owner of such
remittances. 
 
 
 
Second Amended and Restated Credit and Security Agreement

35

--------------------------------------------------------------------------------

 
From and after the date the Administrative Agent delivers to any Collection Bank
a Collection Notice pursuant to Section 8.3, the Administrative Agent may
request that the Servicer, and the Servicer thereupon promptly shall instruct
all Obligors with respect to the Receivables, to remit all payments thereon to a
new depositary account specified by the Administrative Agent and, at all times
thereafter, Borrower and the Servicer shall not deposit or otherwise credit, and
shall not permit any other Person to deposit or otherwise credit to such new
depositary account any cash or payment item other than Collections.
 
(c)          The Servicer shall administer the Collections in accordance with
the procedures described herein and in Article III.  The Servicer shall set
aside and hold in trust for the account of Borrower and the Lenders their
respective shares of the Collections in accordance with Article III.  The
Servicer shall, upon the request of the Administrative Agent, segregate, in a
manner acceptable to the Administrative Agent, all cash, checks and other
instruments received by it from time to time constituting Collections from the
general funds of the Servicer or Borrower prior to the remittance thereof in
accordance with Article III.  If the Servicer shall be required to segregate
Collections pursuant to the preceding sentence, the Servicer shall segregate and
deposit with a bank designated by the Administrative Agent such allocable share
of Collections of Receivables set aside for the Lenders on the first Business
Day following receipt by the Servicer of such Collections, duly endorsed or with
duly executed instruments of transfer.
 
(d)          The Servicer may, in accordance with the Credit and Collection
Policy, extend the maturity of any Receivable or adjust the Outstanding Balance
of any Receivable as the Servicer determines to be appropriate to maximize
Collections thereof; provided, however, that such extension or adjustment shall
not alter the status of such Receivable as a Delinquent Receivable or Defaulted
Receivable or limit the rights of the Administrative Agent or the Lenders under
this Agreement.  Notwithstanding anything to the contrary contained herein, upon
the occurrence and during the continuance of an Amortization Event, the
Administrative Agent shall have the absolute and unlimited right to direct the
Servicer to commence or settle any legal action with respect to any Receivable
or to foreclose upon or repossess any Related Security.
 
(e)          The Servicer shall hold in trust for Borrower and the Lenders all
Records that (i) evidence or relate to the Receivables, the related Contracts
and the Related Security or (ii) are otherwise necessary or desirable to collect
the Receivables and shall, as soon as practicable after the occurrence and
during the continuance of an Amortization Event and upon demand of the
Administrative Agent, deliver or make available to the Administrative Agent all
such Records, at a place selected by the Administrative Agent.  The Servicer
shall, as soon as practicable following receipt thereof, turn over to the
applicable Originator any cash collections or other cash proceeds received with
respect to Indebtedness not constituting Receivables.  The Servicer shall, from
time to time at the request of any Lender, furnish to the Lenders (promptly
after any such request) a calculation of the amounts set aside for the Lenders
pursuant to Article III.
 
 
 
Second Amended and Restated Credit and Security Agreement

36

--------------------------------------------------------------------------------

 
(f)          Any payment by an Obligor in respect of any indebtedness owed by it
to any Originator or Borrower shall, except as otherwise specified by such
Obligor or otherwise required by contract or law and unless otherwise instructed
by the Administrative Agent, be applied as a Collection of any Receivable of
such Obligor (starting with the oldest such Receivable) to the extent of any
amounts then due and payable thereunder before being applied to any other
receivable or other obligation of such Obligor.
 
Section 8.3          Rights of Administrative Agent.  The Administrative Agent
is authorized at any time to date and to deliver to the Collection Banks the
Collection Notices.  Borrower hereby transfers, to the fullest extent permitted
by applicable law, to the Administrative Agent for the benefit of the Lenders,
effective when the Administrative Agent delivers such notice, the exclusive
ownership and control of each Lockbox and the Collection Accounts.  In case any
authorized signatory of Borrower whose signature appears on a Collection Account
Agreement shall cease to have such authority before the delivery of such notice,
such Collection Notice shall nevertheless be valid as if such authority had
remained in force.  Borrower hereby irrevocably constitutes and appoints the
Administrative Agent with full power of substitution, as Borrower’s true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of Borrower and in the name of Borrower or in its own name and without
limiting the generality of the foregoing, grants to Administrative Agent the
power and right, on behalf of Borrower, without notice or assent by Borrower to
(i) at any time after delivery of the Collection Notices, endorse Borrower’s
name on checks and other instruments representing Collections, (ii) at any time
after the occurrence and continuation of an Amortization Event, enforce the
Receivables, the related Contracts and the Related Security, and (iii) at any
time after the occurrence and continuation of an Amortization Event, take such
action as shall be necessary or desirable to cause all cash, checks and other
instruments constituting Collections of Receivables to come into the possession
of the Administrative Agent rather than Borrower.
 
(a)          At any time following the designation of a Servicer other than BSX
or any of its Affiliates pursuant to Section 8.1:
 
(i)          the Administrative Agent may direct the Obligors of Receivables, or
any of them, to pay all amounts payable under any Receivable directly to the
Administrative Agent (or other Person designated by the Administrative Agent).
 
(ii)          Borrower shall, at the Administrative Agent’s request and at
Borrower’s expense, give notice of the Administrative Agent’s security interest
in the Receivables to each said Obligor and direct that payments be made
directly to the Administrative Agent.
 
(iii)          Borrower shall, (A) at the Administrative Agent’s request,
assemble all of the Records and (B) at the request of any Agent or its designee
exercise or enforce any of their respective rights hereunder, under any other
Transaction Document, under any Receivable or under any Related Security.
Without limiting the generality of the foregoing, Borrower shall upon the
request of the Administrative Agent or its designee:
 
 
Second Amended and Restated Credit and Security Agreement

37

--------------------------------------------------------------------------------

 
(A)          execute and file such financing or continuation statements, or
amendments thereto or assignments thereof, and such other instruments or
notices, as may be necessary or appropriate; and
 
(B)          mark its master data processing records evidencing such Receivables
with such legend.
 
(b)          Borrower hereby authorizes the Administrative Agent or its designee
to file one or more financing or continuation statements, and amendments thereto
and assignments thereof, relative to all or any of the Receivables and the
Related Security now existing or hereafter arising in the name of Borrower
without any signature of Borrower.  If Borrower fails to perform any of its
agreements or obligations under this Agreement or any other Transaction
Document, the Administrative Agent or its designee may (but shall not be
required to) itself perform, or cause performance of, such agreement or
obligation, and the expenses of the Administrative Agent or its designee
incurred in connection therewith shall be payable by Borrower as provided
herein.
 
Section 8.4          Responsibilities of Borrower.  Anything herein to the
contrary notwithstanding, the exercise by the Administrative Agent and the
Lenders of their rights hereunder shall not release the Servicer, any Originator
or Borrower from any of their duties or obligations with respect to any
Receivables or under the related Contracts.  The Agents and the Lenders shall
have no obligation or liability with respect to any Receivables or related
Contracts, nor shall any of them be obligated to perform the obligations of
Borrower or any Originator.
 
Section 8.5          Monthly Reports and Other Information.  The Servicer shall
prepare and forward to the Co-Agents (i) on each Monthly Reporting Date, a
Monthly Report and an electronic file of the data contained therein and (ii) at
such times as the Administrative Agent shall request, a listing by Obligor of
all Receivables together with an aging of such Receivables, provided, that, each
Co-Agent may request that a computation of the Borrowing Base be made from time
to time on a date that is not a Monthly Reporting Date and the Servicer will as
soon as practicable comply with such request.
 
Section 8.6          Servicing Fee.  As compensation for the Servicer’s
servicing activities on their behalf, the Lenders hereby agree to pay the
Servicer the Servicing Fee, which fee shall be paid in arrears on each
Settlement Date and shall be subject to the provisions of Section 3.2(d).
 
ARTICLE IX
AMORTIZATION EVENTS
 
Section 9.1          Amortization Events.  The occurrence of any one or more of
the following events shall constitute an “Amortization Event”:
 
(a)          Any Loan Party shall fail to make any payment or deposit (i) of
principal when required to be made by it under the Transaction Documents; or
(ii) of any other Obligation or amount not covered by clause (i) when required
to be made by it under the Transaction Documents and such failure continues for
five (5) consecutive days.
 
 
Second Amended and Restated Credit and Security Agreement

38

--------------------------------------------------------------------------------

 
(b)          Any representation, warranty, certification or statement made or
deemed made by any Loan Party in any Transaction Document to which it is a party
or in any other document delivered pursuant thereto shall prove to have been
false or incorrect in any material respect when made or deemed made; provided
that the materiality threshold in the foregoing clause shall not be applicable
with respect to any representation or warranty which itself is subject to a
materiality threshold.
 
(c)          Any Loan Party shall fail to perform or observe any covenant
contained in Section 7.2 or 8.5 when due.
 
(d)          Except as provided in any other subsection or clause of this
Section 9.1, any Loan Party shall fail to perform or observe any other covenant
or agreement contained in any Transaction Document, and such failure shall
continue for thirty (30) consecutive days.
 
(e)          Failure of Borrower to pay any Indebtedness (other than the
Obligations) when due or the default by Borrower in the performance of any term,
provision or condition contained in any agreement under which any such
Indebtedness was created or is governed, the effect of which is to cause, or to
permit the holder or holders of such Indebtedness to cause, such Indebtedness to
become due prior to its stated maturity; or any such Indebtedness of Borrower
shall be declared to be due and payable or required to be prepaid (other than by
a regularly scheduled payment) prior to the date of maturity thereof.
 
(f)          Failure of BSX (at any time while it is a Loan Party) or any of its
Subsidiaries other than Borrower to pay Indebtedness in excess of $100,000,000
in aggregate principal amount (hereinafter, “Material Indebtedness”) when due
taking into account any applicable grace period; or the default by BSX (at any
time while it is a Loan Party) or any of its Subsidiaries other than Borrower in
the performance of any term, provision or condition contained in any agreement
under which any Material Indebtedness was created or is governed, the effect of
which is to cause such Material Indebtedness to become due prior to its stated
maturity; or any Material Indebtedness of BSX (at any time while it is a Loan
Party) or any of its Subsidiaries other than Borrower shall be declared to be
due and payable or required to be prepaid (other than by a regularly scheduled
payment) prior to the date of maturity thereof.
 
(g)          An Event of Bankruptcy shall occur with respect to any Loan Party
or any Material Subsidiary of any Loan Party.
 
(h)          As at the end of any Calculation Period:
 
(i)          the three-month rolling average Past Due Ratio shall exceed 5.00%,
or
 
(ii)          the three-month rolling average Dilution Ratio shall exceed 8.00%
for any other three-month period.
 
(i)          A Change of Control shall occur.
 
(j)          One or more judgments or decrees shall be entered against the
Servicer or any of its Subsidiaries involving in the aggregate a liability (not
paid or in excess of the amount recoverable by insurance) of $100,000,000 (net
of any related tax benefit) or more, and all such judgments or decrees shall not
have been vacated, discharged, stayed or bonded pending appeal within 60 days
from the entry thereof, or one or more judgments or decrees shall be entered
against the Borrower, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 30 days from the
entry thereof.
 
 
 
Second Amended and Restated Credit and Security Agreement

39

--------------------------------------------------------------------------------

 
(k)          The “Sale Termination Date” under and as defined in the Receivables
Sale Agreement shall occur or any Originator shall for any reason cease to
transfer, or cease to have the legal capacity to transfer, or otherwise be
incapable of transferring Receivables under the Receivables Sale Agreement.
 
(l)          This Agreement shall terminate in whole or in part (except in
accordance with its terms), or shall cease to be effective or to be the legally
valid, binding and enforceable obligation of Borrower, or the Administrative
Agent for the benefit of the Secured Parties shall cease to have a valid and
perfected first priority security interest in the Collateral.
 
(m)          On any Settlement Date, after giving effect to the turnover of
Collections by the Servicer on such date and the application thereof to the
Obligations in accordance with this Agreement, (i) any Group’s Loans at any time
outstanding shall exceed the aggregate amount of such Group’s Liquidity Banks’
Commitments or (ii) the Net Pool Balance shall be less than the sum of (A) the
Aggregate Principal plus (B) the Required Reserve.
 
(n)          The Internal Revenue Service shall file notice of a lien pursuant
to Section 6323 of the Code with regard to any of the Collateral and such lien
shall not have been released within seven (7) days, or the PBGC shall file
notice of a lien pursuant to Section 4068 of ERISA with regard to any of the
Collateral and such lien shall not have been released within seven (7) days.
 
(o)        As at the last day of any period of four consecutive fiscal quarters
of BSX, the Consolidated Leverage Ratio shall exceed the Maximum Leverage Ratio.
 
Section 9.2          Remedies.  Upon the occurrence and during the continuation
of an Amortization Event, the Administrative Agent may, or upon the direction of
the Required Lenders shall, take any of the following actions:  (i) replace the
Person then acting as Servicer if the Administrative Agent has not already done
so, (ii) declare the Amortization Date to have occurred, whereupon the Aggregate
Commitment shall immediately terminate and the Amortization Date shall forthwith
occur, all without demand, protest or further notice of any kind, all of which
are hereby expressly waived by each Loan Party; provided, however, that upon the
occurrence of an Event of Bankruptcy with respect to any Loan Party, the
Amortization Date shall automatically occur, without demand, protest or any
notice of any kind, all of which are hereby expressly waived by each Loan Party,
(iii) deliver the Collection Notices to the Collection Banks, (iv) exercise all
rights and remedies of a secured party upon default under the UCC and other
applicable laws, and (v) notify Obligors of the Administrative Agent’s security
interest in the Receivables and other Collateral.  The aforementioned rights and
remedies shall be without limitation, and shall be in addition to all other
rights and remedies of the Administrative Agent and the Lenders otherwise
available under any other provision of this Agreement, by operation of law, at
equity or otherwise, all of which are hereby expressly preserved, including,
without limitation, all rights and remedies provided under the UCC, all of which
rights shall be cumulative.
 
 
Second Amended and Restated Credit and Security Agreement

40

--------------------------------------------------------------------------------

 
ARTICLE X
INDEMNIFICATION
 
Section 10.1          Indemnities.
 
(a)          General Indemnity.  Without limiting any other rights which any
such Person may have hereunder or under applicable law, the Borrower hereby
agrees to indemnify each of the Affected Parties, each of their respective
Affiliates, and all successors, transferees, participants and assigns and all
officers, directors, shareholders, controlling persons, employees and agents of
any of the foregoing (each, an “Indemnified Party”), forthwith on demand, from
and against any and all damages, losses, claims, liabilities and reasonable
related out-of-pocket costs and expenses, including reasonable external
attorneys’ fees and disbursements (all of the foregoing being collectively
referred to as “Indemnified Amounts”) awarded against or incurred by any of them
arising out of or relating to the Transaction Documents, the Obligations, the
Collateral or the actions of the Loan Parties excluding, however:  (i)
Indemnified Amounts to the extent determined by a court of competent
jurisdiction to have resulted from bad faith, gross negligence or willful
misconduct on the part of such Indemnified Party, (ii) Excluded Taxes; and or
(iii) recourse (except as otherwise specifically provided in this Agreement) for
Indemnified Amounts to the extent the same includes losses in respect of
Receivables that were Eligible Receivables on the date such Receivables were
purchased by the Borrower which are uncollectible on account of the insolvency,
bankruptcy or lack of creditworthiness of the related Obligor.  Without limiting
the foregoing, the Borrower shall indemnify each Indemnified Party for
Indemnified Amounts arising out of or relating to:
 
(A)          the creation of any Lien on the Receivables, or transfer by any
Loan Party of any interest in the Collateral, other than as provided in the
Transaction Documents;
 
(B)          any representation or warranty made by any Originator or Loan Party
(or any of its officers) under or in connection with any Transaction Document,
any Monthly Report or any other information or report delivered by or on behalf
of any Originator or Loan Party pursuant thereto, which shall have been false,
incorrect or misleading in any respect when made or deemed made or delivered, as
the case may be;
 
(C)          the failure by any Loan Party to comply with the terms of any
Transaction Document or any applicable law, rule or regulation with respect to
any Receivable or the related Contract and/or Invoice, or the nonconformity of
any Receivable or the related Contract and/or Invoice with any such applicable
law, rule or regulation;
 
 
 
 
Second Amended and Restated Credit and Security Agreement

41

--------------------------------------------------------------------------------

 
(D)          the failure to vest and maintain vested in the Borrower a perfected
ownership interest in all Collateral; or the failure to vest and maintain vested
in the Administrative Agent, for the benefit of the Secured Parties, a valid and
perfected first priority security interest in the Collateral, free and clear of
any other Lien, other than a Lien arising solely as a result of an act of one of
the Secured Parties, now or at any time thereafter;
 
(E)          [Intentionally Omitted]
 
(F)          any dispute, claim, offset or defense of the Obligor to the payment
of any Receivable (including, without limitation, a defense based on such
Receivables or the related Contract and/or Invoice not being a legal, valid and
binding obligation of such Obligor enforceable against it in accordance with its
terms), or any other claim resulting from the sale of the services related to
such Receivable or the furnishing or failure to furnish such services (provided
that this clause (F) shall not be applied to provide credit recourse in respect
of the portion of the Outstanding Balance of any Receivable which has been
discharged in the bankruptcy of the Obligor thereon);
 
(G)          any matter described in Section 3.4;
 
(H)          any failure of any Loan Party to perform its duties or obligations
in accordance with the provisions of this Agreement or the other Transaction
Documents to which it is a party;
 
(I)          any claim of breach by any Originator or Loan Party of any related
Contract and/or Invoice with respect to any Receivable;
 
(J)          any Tax (but not including Excluded Taxes), all interest and
penalties thereon or with respect thereto, and all out-of-pocket costs and
expenses, including the reasonable fees and expenses of counsel in defending
against the same, which may arise by reason of the Administrative Agent’s
security interest in the Collateral;
 
(K)          the commingling of Collections of Receivables at any time with
other funds;
 
(L)          any investigation, litigation or proceeding related to or arising
from this Agreement or any other Transaction Document, the transactions
contemplated hereby or thereby, the use of the proceeds of any Loan, the
security interest in the Receivables and the Related Security or any other
investigation, litigation or proceeding relating to the Borrower or any of the
Originators in which any Indemnified Party becomes involved as a result of any
of the transactions contemplated hereby or thereby;
 
(M)          any products or professional liability, personal injury or damage
suit, or other similar claim arising out of or in connection with merchandise,
insurance or services that are the subject of any Contract, Invoice or any
Receivable;
 
 
 
 
Second Amended and Restated Credit and Security Agreement

42

--------------------------------------------------------------------------------

 
(N)          any inability to litigate any claim against any Obligor in respect
of any Receivable as a result of such Obligor being immune from civil and
commercial law and suit on the grounds of sovereignty or otherwise from any
legal action, suit or proceeding;
 
(O)          the occurrence of any Event of Bankruptcy with respect to any Loan
Party; or
 
(P)          any loss incurred by any of the Secured Parties as a result of the
inclusion in the Borrowing Base of Receivables owing from any single Obligor and
its Affiliates who are Obligors which causes the aggregate Outstanding Balance
of all such Receivables to exceed the applicable Obligor Concentration Limit.
 
(b)          [Reserved].
 
(c)          Contribution.  If for any reason the indemnification provided above
in this Section 10.1 is unavailable to an Indemnified Party or is insufficient
to hold an Indemnified Party harmless, then the Borrower shall contribute to the
amount paid or payable by such Indemnified Party as a result of such loss,
claim, damage or liability in such proportion as is appropriate to reflect not
only the relative benefits received by such Indemnified Party on the one hand
and the Borrower on the other hand but also the relative fault of such
Indemnified Party as well as any other relevant equitable considerations.
 
Section 10.2          Indemnities by Servicer.
 
(a)          Without limiting any other rights which any Indemnified Party may
have hereunder or under applicable law, the Servicer hereby agrees to indemnify
each of the Indemnified Parties forthwith on demand, from and against any and
all Indemnified Amounts awarded against or incurred by any of them arising out
of or relating to (i) the Servicer’s performance of, or failure to perform, any
of its obligations under or in connection with any Transaction Document, (ii)
any representation or warranty made by the Servicer (or any of its officers)
under or in connection with any Transaction Document, any Monthly Report or any
other information or report delivered by or on behalf of the Servicer, which
shall have been false, incorrect or misleading in any material respect when made
or deemed made or delivered, as the case may be, (iii) the failure of the
Servicer to comply with any applicable law, rule or regulation with respect to
any Receivable or the related Contract and Invoice or (iv) any commingling of
any funds by the Servicer relating to the Receivables with any of its funds or
the funds of any other Person.  Notwithstanding the foregoing, in no event shall
any Indemnified Party be indemnified from and against any and all (i)
Indemnified Amounts to the extent determined by a court of competent
jurisdiction to have resulted from gross negligence or willful misconduct on the
part of such Indemnified Party, (ii) Excluded Taxes; and or (iii) recourse
(except as otherwise specifically provided in this Agreement) for Indemnified
Amounts to the extent the same includes losses in respect of Receivables that
were Eligible Receivables on the date such Receivables were purchased by the
Borrower which are uncollectible on account of the insolvency, bankruptcy or
lack of creditworthiness of the related Obligor.
 
 
 
Second Amended and Restated Credit and Security Agreement

43

--------------------------------------------------------------------------------

 
(b)          If for any reason the indemnification provided above in this
Section 10.2 (and subject to the exceptions set forth therein) is unavailable to
an Indemnified Party or is insufficient to hold an Indemnified Party harmless,
then the Servicer shall contribute to the amount paid or payable by such
Indemnified Party as a result of such loss, claim, damage or liability in such
proportion as is appropriate to reflect not only the relative benefits received
by such Indemnified Party on the one hand and the Servicer on the other hand but
also the relative fault of such Indemnified Party as well as any other relevant
equitable considerations.
 
Section 10.3          Other Costs and Expenses.  Borrower shall pay to the
Affected Parties on demand all reasonable costs and out-of-pocket expenses
actually incurred in connection with the preparation, execution, delivery and
administration of this Agreement, the transactions contemplated hereby and the
other documents to be delivered hereunder, including without limitation, the
cost of one set of auditors for the Agents auditing the books, records and
procedures of Borrower, reasonable fees and out-of-pocket expenses of external
legal counsel for the Administrative Agent actually incurred with respect
thereto and with respect to advising the Administrative Agent and the other
Agents as to their respective rights and remedies under this Agreement. 
Borrower shall pay to the Administrative Agent on demand any and all reasonable
costs and expenses of the Administrative Agent and the Lenders, if any,
including reasonable counsel fees and expenses actually incurred in connection
with the enforcement of this Agreement and the other documents delivered
hereunder and in connection with any restructuring or workout of this Agreement
or such documents, or the administration of this Agreement following an
Amortization Event.
 
ARTICLE XI
THE AGENTS
 
Section 11.1          Appointment.
 
(a)          With respect to each Group, each member of such Group hereby
irrevocably designates and appoints its related Co-Agent to act in such capacity
hereunder and under the other Transaction Documents to which such Co-Agent is a
party, and authorizes such Co-Agent to take such action on its behalf under the
provisions of the Transaction Documents and to exercise such powers and perform
such duties as are expressly delegated to such Co-Agent by the terms of the
Transaction Documents, together with such other powers as are reasonably
incidental thereto.  Each of the Lenders and the Co-Agents hereby irrevocably
designates and appoints Wells Fargo Bank, National Association as Administrative
Agent hereunder and under the Transaction Documents to which the Administrative
Agent is a party, and authorizes the Administrative Agent to take such action on
its behalf under the provisions of the Transaction Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of the Transaction Documents, together with
such other powers as are reasonably incidental thereto.  Notwithstanding any
provision to the contrary elsewhere in this Agreement, none of the Agents shall
have any duties or responsibilities, except those expressly set forth in the
Transaction Documents to which it is a party, or any fiduciary relationship with
any Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities on the part of such Agent shall be read into any
Transaction Document or otherwise exist against such Agent.
 
 
 
 
Second Amended and Restated Credit and Security Agreement

44

--------------------------------------------------------------------------------

 
(b)          The provisions of this Article XI are solely for the benefit of the
Agents and the Lenders, and none of the Loan Parties shall have any rights as a
third-party beneficiary or otherwise under any of the provisions of this Article
XI, except that this Article XI shall not affect any obligations which any of
the Agents or Lenders may have to any of the Loan Parties under the other
provisions of this Agreement.
 
(c)          In performing its functions and duties hereunder, (i) each Co-Agent
shall act solely as the agent of the members of its related Group and does not
assume nor shall be deemed to have assumed any obligation or relationship of
trust or agency with or for any of the Loan Parties or any of their respective
successors and assigns, and (ii) the Administrative Agent shall act solely as
the agent of the Secured Parties and does not assume nor shall be deemed to have
assumed any obligation or relationship of trust or agency with or for any of the
Loan Parties or any of their respective successors and assigns.
 
Section 11.2          Delegation of Duties.  Each of the Agents may execute any
of its duties under the Transaction Documents to which it is a party by or
through agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties.  None of the Agents shall be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.
 
Section 11.3          Exculpatory Provisions.  None of  the Agents nor any of
its directors, officers, agents or employees shall be (i) liable to any of the
Lenders or other Agents for any action lawfully taken or omitted to be taken by
it or them or any Person described in Section 11.2 under or in connection with
this Agreement (except for its, their or such Person’s own bad faith, gross
negligence or willful misconduct), or (ii) responsible in any manner to any of
the Lenders or other Agents for any recitals, statements, representations or
warranties made by Borrower contained in this Agreement or in any certificate,
report, statement or other document referred to or provided for in, or received
under or in connection with, this Agreement or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other document furnished in connection herewith, or for any failure of any
of the Loan Parties to perform its respective obligations hereunder, or for the
satisfaction of any condition specified in Article V, except receipt of items
required to be delivered to such Agent.  None of the Agents shall be under any
obligation to any other Agent or any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements or covenants contained in, or
conditions of, this Agreement, or to inspect the properties, books or records of
the Loan Parties.  This Section 11.3 is intended solely to govern the
relationship between the Agents, on the one hand, and the Lenders and their
respective Liquidity Banks, on the other.
 
Section 11.4          Reliance by Agents.
 
(a)          Each of the Agents shall in all cases be entitled to rely, and
shall be fully protected in relying, upon any note, writing, resolution, notice,
consent, certificate, affidavit, letter, cablegram, telegram, telecopy, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to the Loan Parties), independent accountants and
other experts selected by such Agent. 
 
 
 
 
Second Amended and Restated Credit and Security Agreement

45

--------------------------------------------------------------------------------

 
Each of the Agents shall in all cases be fully justified in failing or refusing
to take any action under this Agreement or any other document furnished in
connection herewith unless it shall first receive such advice or concurrence of
such of its Lenders and Liquidity Banks, as it shall determine to be appropriate
under the relevant circumstances, or it shall first be indemnified to its
satisfaction by its Constituent Liquidity Banks against any and all liability,
cost and expense which may be incurred by it by reason of taking or continuing
to take any such action.
 
(b)          Any action taken by any of the Agents in accordance with Section
11.4(a) shall be binding upon all of the Agents and the Lenders.
 
Section 11.5          Notice of Amortization Events and Unmatured Amortization
Events.  None of the Agents shall be deemed to have knowledge or notice of the
occurrence of any Amortization Event or Unmatured Amortization Event unless such
Agent has received notice from another Agent, a Lender or a Loan Party referring
to this Agreement, stating that an Amortization Event or Unmatured Amortization
Event has occurred hereunder and describing such Amortization Event or Unmatured
Amortization Event.  In the event that any of the Agents receives such a notice,
it shall promptly give notice thereof to the Lenders and the other Agents.  The
Administrative Agent shall take such action with respect to such Amortization
Event or Unmatured Amortization Event as shall be directed by any of the
Co-Agents, provided that the Administrative Agent is indemnified to its
satisfaction by the Lenders and/or the Co-Agents against any and all liability,
cost and expense which may be incurred by it by reason of taking any such
action.
 
Section 11.6          Non-Reliance on Other Agents and Lenders.  Each of the
Lenders expressly acknowledges that none of the Agents, nor any of the Agents’
respective officers, directors, employees, agents, attorneys-in-fact or
affiliates has made any representations or warranties to it and that no act by
any of the Agents hereafter taken, including, without limitation, any review of
the affairs of the Loan Parties, shall be deemed to constitute any
representation or warranty by such Agent.  Each of the Lenders also represents
and warrants to the Agents and the other Lenders that it has, independently and
without reliance upon any such Person (or any of their Affiliates) and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
prospects, financial and other conditions and creditworthiness of the Loan
Parties and made its own decision to enter into this Agreement.  Each of the
Lenders also represents that it will, independently and without reliance upon
the Agents or any other Liquidity Bank or Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement, and to make such investigation as it deems necessary to
inform itself as to the business, operations, property, prospects, financial and
other condition and creditworthiness of the Loan Parties.  The Agents, the
Lenders and their respective Affiliates, shall have no duty or responsibility to
provide any party to this Agreement with any credit or other information
concerning the business, operations, property, prospects, financial and other
condition or creditworthiness of the Loan Parties which may come into the
possession of such Person or any of its respective officers, directors,
employees, agents, attorneys-in-fact or affiliates, except that each of the
Agents shall promptly distribute to the other Agents and the Lenders, copies of
financial and other information expressly provided to it by any of the Loan
Parties pursuant to this Agreement.
 
 
 
 
Second Amended and Restated Credit and Security Agreement

46

--------------------------------------------------------------------------------

 
Section 11.7          Indemnification of Agents.  Each Lender (or, in case of
any Lender that is a Conduit, each of its Liquidity Banks) agrees to indemnify
(a) its applicable Co-Agent, (b) the Administrative Agent, and (c) the officers,
directors, employees, representatives and agents of each of the foregoing (to
the extent not reimbursed by the Loan Parties and without limiting the
obligation of the Loan Parties to do so), ratably in accordance with their
respective Loans, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever (including, without limitation, the reasonable
fees and disbursements of counsel for such Co-Agent, the Administrative Agent or
such Person in connection with any investigative, administrative or judicial
proceeding commenced or threatened, whether or not such Co-Agent or the
Administrative Agent or such Person shall be designated a party thereto) that
may at any time be imposed on, incurred by or asserted against such Co-Agent,
the Administrative Agent or such Person as a result of, or arising out of, or in
any way related to or by reason of, any of the transactions contemplated
hereunder or the execution, delivery or performance of this Agreement or any
other document furnished in connection herewith (but excluding any such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting solely from the bad faith, gross
negligence or willful misconduct of such Co-Agent, the Administrative Agent or
such Person as finally determined by a court of competent jurisdiction).
 
Section 11.8          Agents in their Individual Capacities.  Each of the Agents
in its individual capacity and its affiliates may make loans to, accept deposits
from and generally engage in any kind of business with the Loan Parties and
their Affiliates as though such Agent were not an Agent hereunder.  With respect
to its Loans, if any, pursuant to this Agreement, each of the Agents shall have
the same rights and powers under this Agreement as any Lender and may exercise
the same as though it were not an Agent, and the terms “Lender” and “Lenders”
shall include each of the Agents in their individual capacities.
 
Section 11.9          Conflict Waivers.  The Administrative Agent, any other
Agent party hereto and any Lender party hereto (the “Requesting Party”) may in
the future act:  (i) as administrative agent or administrator for one or more
Conduits that is a Lender hereunder and certain other Conduits, (ii) as issuing
and paying agent for the Commercial Paper of any such Conduit, (iii) to provide
credit or liquidity enhancement for the timely payment for the Commercial Paper
of any such Conduit and (iv) to provide other services from time to time for any
such Conduits (collectively, the “Conduit Roles”).  Without limiting the
generality of Sections 11.1 and 11.8, each of the Administrative Agent and the
Lenders hereby acknowledges and consents to any and all Conduit Roles and agrees
that in connection with any Conduit Role, the Requesting Party may take, or
refrain from taking, any action which it, in its discretion, deems appropriate,
including, without limitation, in its role as administrative agent for any such
Conduit, the giving of notice to the Liquidity Banks of a mandatory purchase
pursuant to a Liquidity Agreement, and hereby acknowledges that neither any
Requesting Party nor any of its Affiliates has any fiduciary duties hereunder to
any Lender (other than such other Conduits) arising out of any Conduit Roles.
 
 
 
 
 
Second Amended and Restated Credit and Security Agreement

47

--------------------------------------------------------------------------------

 
Section 11.10          UCC Filings.  Each of the Secured Parties hereby
expressly recognizes and agrees that the Administrative Agent may be listed as
the assignee or secured party of record on the various UCC filings required to
be made under the Transaction Documents in order to perfect their respective
interests in the Collateral, that such listing shall be for administrative
convenience only in creating a record or nominee holder to take certain actions
hereunder on behalf of the Secured Parties and that such listing will not affect
in any way the status of the Secured Parties as the true parties in interest
with respect to the Collateral.  In addition, such listing shall impose no
duties on the Administrative Agent other than those expressly and specifically
undertaken in accordance with this Article XI.
 
ARTICLE XII
ASSIGNMENTS; PARTICIPATIONS
 
Section 12.1          Restrictions on Assignments.
 
(a)          Except to the extent permitted by the Transaction Documents, no
Loan Party may assign its rights, or delegate its duties hereunder or any
interest herein without the prior written consent of each of the Agents.
 
(b)          Any Conduit may, at any time, assign all or any portion of any of
its Loans, or sell participations therein, to (i) its Constituent Liquidity
Banks or the Enhancement Providers (or to its Co-Agent for the ratable benefit
of its Constituent Liquidity Banks) or (ii) another multi-seller commercial
paper conduit administered by any Co-Agent which is rated at least “A-1” by S&P
and “P-1” by Moody’s.
 
(c)          In addition to, and not in limitation of, assignments and
participations described in Section 12.1(b):
 
(i)          each of the Lenders may assign all or any portion of its Loans and,
if applicable, its Commitment and Liquidity Commitment, to any Eligible Assignee
with the prior written consent of (A) Borrower and (B) such Lender’s applicable
Co-Agent, which consents shall not be unreasonably withheld or delayed;
provided, however, that no such consent shall be required if such Eligible
Assignee is already a Lender or Liquidity Bank party to this Agreement or if any
Amortization Event exists and is continuing and the aggregate Liquidity
Commitments, after giving effect to such assignment, would not be reduced solely
because of such assignment;
 
(ii)          each of the Lenders may, without the prior written consent of
Borrower or any of the Agents, sell participations in all or any portion of
their respective rights and obligations in, to and under the Transaction
Documents and the Obligations in accordance with Section 12.2.
 
(d)          Nothing herein shall limit the ability of (i) any Lender to grant a
security interest in all or any portion of its Loans or rights under in this
Agreement to secure obligations of such Lender to a Federal Reserve Bank or any
other Governmental Authority, or (ii) any Lender that is a Conduit to grant a
security interest in its Loans or rights under this Agreement to the program
collateral agent or trustee for such Conduit’s commercial paper program.
 
 
 
 
Second Amended and Restated Credit and Security Agreement

48

--------------------------------------------------------------------------------

 
Section 12.2          Register; Rights of Assignees and Participants.
 
(a)          The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in 1100 Abernathy
Rd., Suite 1600, Atlanta, GA 30328 a copy of each Assignment and Acceptance
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amounts (and stated interest)
of the Loans owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”).  The entries on the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement.  The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.
 
(b)          Upon the assignment by a Lender in accordance with Section 1.2(c)
or 12.1(b) or (c), the Eligible Assignee(s) receiving such assignment shall have
all of the rights of such Lender with respect to the Transaction Documents and
the Obligations (or such portion thereof as has been assigned).
 
(c)          In no event will the sale of any participation interest in any
Lender’s or any Eligible Assignee’s rights under the Transaction Documents or in
the Obligations relieve the seller of such participation interest of its
obligations, if any, hereunder or, if applicable, under the Liquidity Agreement
to which it is a party and such Loan Party shall remain solely responsible for
the performance of its obligations hereunder and thereunder.  No participant
shall have any right to restrict the approval of or to approve any amendment,
modification or waiver to the provisions hereof except to the extent any such
amendment, modification or waiver reduces the amount of Advances or the interest
rate or fees payable with respect to such Advances; provided, however, that to
the extent that any Liquidity Funding is deemed to be the sale of a
participation, the foregoing limitation on participants’ voting rights shall not
apply to any Liquidity Bank participating in such Liquidity Funding.  Each
Lender that sells a participation, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”).  The entries in
the Participant Register shall be conclusive, and such Lender, the Borrower and
the Administrative Agent shall treat each person whose name is recorded in the
Participant Register pursuant to the terms hereof as the owner of such
participation for all purposes of this Agreement, notwithstanding notice to the
contrary.  For the avoidance of doubt, the Administrative Agent (in its capacity
as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
 
Section 12.3          Terms and Evidence of Assignment.  Any assignment to any
Eligible Assignee(s) pursuant to Section 1.2(c), 12.1(b) or 12.1(c) shall be
upon such terms and conditions as the assigning Lender and the applicable
Co-Agent, on the one hand, and the Eligible Assignee, on the other, may mutually
agree, and any assignment pursuant to Section 12.1(c) shall be effectuated by
the execution of an Assignment and Acceptance Agreement.  Any assignment made in
accordance with the terms of this Article XII shall relieve the assigning Lender
of its obligations, if any, under this Agreement (and, if applicable, the
Liquidity Agreement to which it is a party) to the extent assigned.  Following
any such assignment, Schedule A, Schedule 14.2 and other relevant provisions of
this Agreement will be deemed amended or supplemented, as appropriate, without
further action, by the information contained in the applicable Assignment and
Acceptance Agreement.
 
 
 
 
Second Amended and Restated Credit and Security Agreement

49

--------------------------------------------------------------------------------

 
ARTICLE XIII
SECURITY INTEREST
 
Section 13.1          Grant of Security Interest.  To secure the due and
punctual payment of the Obligations, whether now or hereafter existing, due or
to become due, direct or indirect, or absolute or contingent, including, without
limitation, all Indemnified Amounts, in each case pro rata according to the
respective amounts thereof, Borrower hereby grants to the Administrative Agent,
for the benefit of the Secured Parties, a security interest in, all of
Borrower’s right, title and interest, whether now owned and existing or
hereafter arising in and to all of the Receivables, the Related Security, the
Collections and all proceeds of the foregoing (collectively, the “Collateral”).
 
Section 13.2          Termination after Final Payout Date.  Each of the Secured
Parties hereby authorizes the Administrative Agent, and the Administrative Agent
hereby agrees, promptly after the Final Payout Date to execute and deliver to
Borrower such UCC termination statements as may be necessary to terminate the
Administrative Agent’s security interest in and Lien upon the Collateral, all at
Borrower’s expense.  Upon the Final Payout Date, all right, title and interest
of the Administrative Agent and the other Secured Parties in and to the
Collateral shall terminate.
 
ARTICLE XIV
MISCELLANEOUS
 
Section 14.1          Waivers and Amendments.  No amendment or waiver of any
provision of this Agreement nor consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be in writing
and signed by each of the Loan Parties and the Agents, and any such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that:
 
(a)          without the prior written consent of all Committed Lenders in its
Group, no Co-Agent will amend, modify or waive any provision of this Agreement
which would (i) reduce the amount of any principal or interest that is payable
on account of its Group’s Loans or delay any scheduled date for payment thereof;
(ii) decrease the Required Reserve, decrease the spread included in any Interest
Rate or change the Servicing Fee; (iii) modify this Section 14.1; or (iv) modify
any yield protection or indemnity provision which expressly inures to the
benefit of assignees or participants of the Committed Lenders in its Group.
 
(b)          Borrower shall not amend or otherwise modify any other Transaction
Document without the consent of each Agent.
 
 
 
 
Second Amended and Restated Credit and Security Agreement

50

--------------------------------------------------------------------------------

 
(c)          No failure on the part of any Agent, any Affected Party, any
Indemnified Party or any other Secured Party to exercise, and no delay in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, power or remedy
hereunder preclude any other or further exercise thereof or the exercise of any
other right, power or remedy.  The rights and remedies herein provided are
cumulative and not exclusive of any rights or remedies provided by law. Any
waiver of this Agreement shall be effective only in the specific instance and
for the specific purpose for which given.  Without limiting the foregoing, each
Lender and each Co-Agent are each hereby authorized by Borrower and Servicer (as
Servicer and as an Originator) at any time and from time to time, to the fullest
extent permitted by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held and other
indebtedness at any time owing by such Lender or Co-Agent to or for the credit
to the account of Borrower or any Originator, now or hereafter existing under
this Agreement, to or of any Agent, any Affected Party, any Indemnified Party or
any other Secured Party, or their respective successors and assigns.
 
Section 14.2          Notices.  Except as provided in this Section 14.2, all
communications and notices provided for hereunder shall be in writing (including
bank wire, telecopy or electronic facsimile transmission or similar writing) and
shall be given to the other parties hereto at their respective addresses or
telecopy numbers set forth on Schedule 14.2 hereof or at such other address or
telecopy number as such Person may hereafter specify for the purpose of notice
to each of the other parties hereto.  Each such notice or other communication
shall be effective (i) if given by telecopy, upon the receipt thereof, (ii) if
given by mail, three (3) Business Days after the time such communication is
deposited in the mail with first class postage prepaid or (iii) if given by any
other means, when received at the address specified below its signature hereto. 
Borrower hereby authorizes each of the Lenders and Co-Agents to effect Advances
based on telephonic notices made by any Person whom such Lender or Co-Agent in
good faith believes to be acting on behalf of Borrower.  Borrower agrees to
deliver promptly to the Lenders and Co-Agents a written confirmation of each
telephonic notice signed by an authorized officer of Borrower; provided,
however, the absence of such confirmation shall not affect the validity of such
notice.  If the written confirmation differs from the action taken by the
Lenders or Co-Agents, the records of such Lenders or Co-Agents, as applicable,
shall govern absent manifest error.
 
Section 14.3          Ratable Payments.  Except as provided in the next
sentence, if any Lender, whether by setoff or otherwise, has payment made to it
with respect to any portion of the Obligations owing to such Lender (other than
payments received pursuant to Section 10.2 or 10.3) in a greater proportion than
that received by any other Lender entitled to receive a ratable share of such
Obligations, such Lender agrees, promptly upon demand, to purchase for cash
without recourse or warranty a portion of such Obligations held by the other
Lenders so that after such purchase each Lender will hold its ratable proportion
of such Obligations; provided that if all or any portion of such excess amount
is thereafter recovered from such Lender, such purchase shall be rescinded and
the purchase price restored to the extent of such recovery, but without
interest.  Notwithstanding the foregoing, if the Liquidity Banks in one of the
Groups decline to extend their Liquidity Termination Date, their Co-Agent will
promptly notify the other Co-Agents and Borrower of such decision, and Borrower
shall have the right to replace the non-extending Group with a new Conduit and
one or more new Liquidity Banks without repaying any portion of the other
Group’s Loans at the time of such replacement, and without triggering the
purchase requirements under the preceding sentence.
 
 
 
 
Second Amended and Restated Credit and Security Agreement

51

--------------------------------------------------------------------------------

 
Section 14.4          Protection of Administrative Agent’s Security Interest.
 
(a)          Borrower agrees that from time to time, at its expense, it will
promptly execute and deliver all instruments and documents, and take all
actions, that may be necessary or desirable, to perfect, protect or more fully
evidence the Administrative Agent’s security interest in the Collateral, or to
enable the Administrative Agent or the Lenders to exercise and enforce their
rights and remedies hereunder.  At any time after the occurrence and during the
continuation of an Amortization Event, the Administrative Agent may, or the
Administrative Agent may direct Borrower or the Servicer to, notify the Obligors
of Receivables, at Borrower’s expense, of the ownership or security interests of
the Lenders under this Agreement and may also direct that payments of all
amounts due or that become due under any or all Receivables be made directly to
the Administrative Agent or its designee.  Borrower or the Servicer (as
applicable) shall, at any Lender’s request, withhold the identity of such Lender
in any such notification.
 
(b)          If any Loan Party fails to perform any of its obligations
hereunder, the Administrative Agent or any Lender may (but shall not be required
to) perform, or cause performance of, such obligations, and the Administrative
Agent’s or such Lender’s reasonable costs and expenses incurred in connection
therewith shall be payable by Borrower as provided in Section 10.3.  Each Loan
Party irrevocably authorizes the Administrative Agent at any time and from time
to time in the sole discretion of the Administrative Agent, and appoints the
Administrative Agent as its attorney-in-fact, to act on behalf of such Loan
Party (i) to execute on behalf of Borrower as debtor and to file financing
statements necessary or desirable in the Administrative Agent’s sole discretion
to perfect and to maintain the perfection and priority of the interest of the
Lenders in the Receivables and (ii) to file a carbon, photographic or other
reproduction of this Agreement or any financing statement with respect to the
Receivables as a financing statement in such offices as the Administrative Agent
in its sole discretion deems necessary or desirable to perfect and to maintain
the perfection and priority of the Administrative Agent’s security interest in
the Collateral, for the benefit of the Secured Parties.  This appointment is
coupled with an interest and is irrevocable.  Each of the Loan Parties (A)
hereby authorizes the Administrative Agent to file financing statements and
other filing or recording documents with respect to the Receivables and Related
Security (including any amendments thereto, or continuation or termination
statements thereof and, with regards to the  financing statements listing the
Borrower as debtor, including such financing statements describing the
collateral covered thereby as “all assets or all personal property of the
debtor” or words of similar import), without the signature or other
authorization of such Loan Party, in such form and in such offices as the
Administrative Agent reasonably determines appropriate to perfect or maintain
the perfection of the security interest of the Administrative Agent hereunder,
(B) acknowledges and agrees that it is not authorized to, and will not, file
financing statements or other filing or recording documents with respect to the
Receivables or Related Security (including any amendments thereto, or
continuation or termination statements thereof), without the express prior
written approval by the Administrative Agent, consenting to the form and
substance of such filing or recording document, and approves, authorizes and
ratifies any filings or recordings made by or on behalf of the Administrative
Agent in connection with the perfection of the security interests in favor of
Borrower or the Administrative Agent.
 
 
 
 
 
Second Amended and Restated Credit and Security Agreement

52

--------------------------------------------------------------------------------

 
Section 14.5          Confidentiality.
 
(a)          Each Loan Party and each Lender shall maintain and shall cause each
of its employees and officers to maintain the confidentiality of this Agreement,
the Amended Fee Letter and the other confidential or proprietary information
that are clearly marked as being confidential and/or proprietary with respect to
any Agent or any Conduit and their respective businesses obtained by it or them
in connection with the structuring, negotiating and execution of the
transactions contemplated herein, except that such Loan Party and such Lender
and its officers and employees may disclose such information to such Loan
Party’s and such Lender’s external accountants and attorneys and as required by
any applicable law or order of any judicial or administrative proceeding.
 
(b)          Anything herein to the contrary notwithstanding, each Loan Party
hereby consents to the disclosure of any nonpublic information with respect to
it (i) to any Agent, any Liquidity Bank, any Conduit, any equity provider to any
Conduit and any credit enhancer of any Conduit (but in accordance with the
customary practices of the disclosing parties), by each other, (ii) by any
Agent, any Lender or any credit enhancer of any Conduit to any prospective or
actual assignee or participant of any of them (but in accordance with the
customary practices of the disclosing parties), and (iii) by any Agent or any
credit enhancer of any Conduit to any rating agency, commercial paper dealer or
provider of a surety, guaranty or credit or liquidity enhancement to any
Conduit, any credit enhancer of any Conduit (but in accordance with the
customary practices of the disclosing parties) or any entity organized for the
purpose of purchasing, or making loans secured by, financial assets for which
any Agent acts as the administrative agent and to any officers, directors,
employees, investors, potential investors, outside accountants and attorneys and
other advisors of any of the foregoing if they agree to hold such information
confidential (it being understood that in the case of any disclosure to
investors, potential investors and any advisors of the foregoing, such
disclosure will be in accordance with the customary practices of the disclosing
party and will not identify any Originator or any Affiliate thereof by name),
provided that, in each case, each such Person is informed of the confidential
nature of such information and agrees in writing to maintain the confidential
nature of such information. In addition, the Lenders, the Agents and any credit
enhancer of any Conduit may disclose any such nonpublic information pursuant to
any law, rule, regulation, direction, request or order of any judicial,
administrative or regulatory authority or proceedings (whether or not having the
force or effect of law); provided that the Lenders, the Agents and any such
credit enhancer shall promptly notify the applicable Loan Party of any such
disclosure, except if such disclosure is in relation to (A) a routine audit or
review by state or Federal authority or examiner or (B) routine periodic
reporting to such state or Federal authorities or examiners in the normal course
of business.


Notwithstanding anything to the contrary contained in this Agreement or any
other Transaction Document, each party hereto may disclose to any and all
Persons the tax treatment and tax structure of the transactions entered into
pursuant to this Agreement and the other Transaction Documents other than any
information for which nondisclosure is reasonably necessary in order to comply
with applicable securities laws.
 
 
 
 
 
Second Amended and Restated Credit and Security Agreement

53

--------------------------------------------------------------------------------

 
Section 14.6          Bankruptcy Petition; Limitation on Payments.  (a) To the
fullest extent permitted by applicable law, each of the Loan Parties, Agents and
Lenders hereby covenants and agrees that, prior to the date that is one year and
one day after the payment in full of all outstanding senior indebtedness of any
Conduit, it will not institute against, or join any other Person in instituting
against, such Conduit any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings or other similar proceeding under the laws of the United
States or any state of the United States.
 
(b)          A Conduit shall be required to make payment of the amounts required
to be paid by it pursuant hereto only if the applicable Conduit has Excess Funds
(as defined below).  If the applicable Conduit does not have Excess Funds, the
excess of the amount due hereunder over the amount paid shall not constitute a
“claim” (as defined in Section 101(5) of the Bankruptcy Code) against such
Conduit until such time as such Conduit has Excess Funds.  If a Conduit does not
have sufficient Excess Funds to make any payment due hereunder, then such
Conduit may pay a lesser amount and make additional payments that in the
aggregate equal the amount of the deficiency as soon as possible thereafter. 
The term “Excess Funds” means the excess of (A) the aggregate projected value of
the applicable Conduit’s assets and other property (including cash and cash
equivalents), over (B) the sum of (i) the sum of all scheduled payments of
principal, interest and other amounts payable on publicly or privately placed
indebtedness of such Conduit for borrowed money, plus (ii) the sum of all other
liabilities, indebtedness and other obligations of such Conduit for borrowed
money or owed to any credit or liquidity provider, together with all unpaid
interest then accrued thereon, plus (iii) all taxes payable by such Conduit to
the Internal Revenue Service, plus (iv) all other indebtedness, liabilities and
obligations of such Conduit then due and payable, but the amount of any
liability, indebtedness or obligation of such Conduit shall not exceed the
projected value of the assets to which recourse for such liability, indebtedness
or obligation is limited.  Excess Funds shall be calculated once each Business
Day.  Except with respect to (and to the extent of) Excess Funds, no recourse
shall be had for the payment of any amount owing in respect of this Agreement or
for the payment of any fee hereunder or for any other obligation or claim
arising out of or based upon this Agreement, in each case, against any Conduit
or any stockholder, member, employee, officer, director, manager, incorporator
or beneficial owner of any Conduit.
 
Section 14.7          Limitation of Liability.  Except with respect to any claim
arising out of the willful misconduct or gross negligence of any Agent or any
Lender, no claim may be made by any Loan Party or any other Person against any
such Person or any of its respective Affiliates, directors, officers, employees,
attorneys or agents for any special, indirect, consequential or punitive damages
in respect of any claim for breach of contract or any other theory of liability
arising out of or related to the transactions contemplated by this Agreement, or
any act, omission or event occurring in connection therewith; and each Loan
Party hereby waives, releases, and agrees not to sue upon any claim for any such
damages, whether or not accrued and whether or not known or suspected to exist
in its favor.
 
Section 14.8          CHOICE OF LAW.  THIS AGREEMENT SHALL BE GOVERNED AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO THE PRINCIPLES OF CONFLICTS OF LAWS THEREOF OTHER THAN SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW (EXCEPT IN THE CASE OF THE OTHER TRANSACTION DOCUMENTS,
TO THE EXTENT OTHERWISE EXPRESSLY STATED THEREIN) AND EXCEPT TO THE EXTENT THAT
THE PERFECTION OF THE OWNERSHIP INTEREST OF BORROWER OR THE SECURITY INTEREST OF
THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, IN ANY OF THE
COLLATERAL IS GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF NEW
YORK.
 
 
 
Second Amended and Restated Credit and Security Agreement

54

--------------------------------------------------------------------------------

 
Section 14.9          CONSENT TO JURISDICTION.  EACH PARTY TO THIS AGREEMENT
HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED
STATES FEDERAL OR NEW YORK STATE COURT SITTING IN NEW YORK, NEW YORK, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER
TRANSACTION DOCUMENTS OR ANY DOCUMENT EXECUTED BY SUCH PERSON PURSUANT TO THIS
AGREEMENT, AND EACH SUCH PARTY HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN
RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO
THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT
SUCH COURT IS AN INCONVENIENT FORUM.  NOTHING HEREIN SHALL LIMIT THE RIGHT OF
ANY AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST ANY LOAN PARTY IN THE
COURTS OF ANY OTHER JURISDICTION.  ANY JUDICIAL PROCEEDING BY ANY LOAN PARTY
AGAINST ANY AGENT OR ANY LENDER OR ANY AFFILIATE OF ANY AGENT OR ANY LENDER
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED
TO, OR CONNECTED WITH THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH LOAN PARTY
PURSUANT TO THIS AGREEMENT SHALL BE BROUGHT ONLY IN A COURT IN NEW YORK, NEW
YORK.
 
Section 14.10          WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES
TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT
OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY
LOAN PARTY PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER
OR THEREUNDER.
 
Section 14.11          Integration; Binding Effect; Survival of Terms.
 
(a)          This Agreement and each other Transaction Document contain the
final and complete integration of all prior expressions by the parties hereto
with respect to the subject matter hereof and shall constitute the entire
agreement among the parties hereto with respect to the subject matter hereof
superseding all prior oral or written understandings.
 
(b)          This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and permitted assigns
(including any trustee in bankruptcy).  This Agreement shall create and
constitute the continuing obligations of the parties hereto in accordance with
its terms and shall remain in full force and effect until terminated in
accordance with its terms; provided, however, that the rights and remedies with
respect to (i) any breach of any representation and warranty made by any Loan
Party pursuant to Article V, (ii) the indemnification and payment provisions of
Article X, and Sections 2.5(d), 14.5, 14.6 and 14.7 shall be continuing and
shall survive any termination of this Agreement.
 
 
 
Second Amended and Restated Credit and Security Agreement

55

--------------------------------------------------------------------------------

 
(c)          Each Liquidity Provider, Enhancement Provider and each other
Affected Party is an express third party beneficiary hereof and of each other
Transaction Document.
 
Section 14.12          Counterparts; Severability; Section References.  This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which when taken together shall constitute one and
the same Agreement.  Delivery of an executed counterpart of a signature page to
this Agreement by telecopier shall be effective as delivery of a manually
executed counterpart of a signature page to this Agreement.  Any provisions of
this Agreement which are prohibited or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
 
Section 14.13          Consent to Amendment and Restatement of the Existing
Receivables Purchase Agreement.  As contemplated in Section 8.1 of the
Receivables Sale Agreement (immediately before giving effect to the amendment
and restatement thereof on the date hereof), each of the Agents hereby consents
to the amendment and restatement of the Existing Receivables Sale Agreement.
 
Section 14.14          USA Patriot Act Notice. Each Lender, each Agent and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower and the Servicer that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Patriot Act”), it is required to obtain, verify and record information
that identifies the Borrower and the Servicer, which information includes the
name and address of the Borrower and the Servicer and other information that
will allow such Lender, Agent or the Administrative Agent, as applicable, to
identify the Borrower and the Servicer in accordance with the Patriot Act.
 
Section 14.15          Amendment and Restatement; No Novation.  This Agreement
constitutes an amendment and restatement of the Existing Agreement, effective
from and after the Effectiveness Date.  The execution and delivery of this
Agreement shall not constitute a novation or a termination of any indebtedness
or other obligations owing to the Lenders or the Agents under the Existing
Agreement.  On the Effectiveness Date, the credit facility described in the
Existing Agreement shall be amended and restated in its entirety by the credit
facility described herein, and all Loans and other Obligations of the Borrower
outstanding as of such date under the Existing Agreement shall be deemed to be
Loans and Obligations outstanding under the corresponding facility described
herein, without any further action by any Person, except that the Administrative
Agent shall make such transfers of funds as are necessary in order that the
outstanding balance of such Loans, together with any Loans funded on the
Effectiveness Date, reflect the respective Commitments of the Lenders hereunder,
and the security interests created pursuant to the Original Agreement and
continued in the Existing Agreement are intended to continue and to secure the
Obligations hereunder.
 
 
 
 
Second Amended and Restated Credit and Security Agreement

56

--------------------------------------------------------------------------------

 
Section 14.16          Post-Closing Matter. Within 30 days of the Effectiveness
Date (or such later date as the Co-Agents, in their sole discretion, shall agree
to), the Borrower and the Servicer shall deliver to the Administrative Agent and
each Co-Agent a copy of a duly executed Collection Account Agreement relating to
the Collection Account and the related Lockboxes in form and substance
reasonably satisfactory to the Administrative Agent.
 
 [Signature pages follow]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Second Amended and Restated Credit and Security Agreement

57

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date hereof.
 

 
BOSTON SCIENTIFIC FUNDING LLC
           
By:
/s/ Robert J. Castagna
   
Name:
Robert J. Castagna
   
Title:
President and Treasurer
                   
BOSTON SCIENTIFIC CORPORATION, as Servicer
           
By:
/s/ Robert J. Castagna
   
Name:
Robert J. Castagna
   
Title:
Vice President and Treasurer
                 

 
 
 
 
 
 
 
 
 
[Signature Page to Second Amended and Restated Credit and Security Agreement]

--------------------------------------------------------------------------------

 
 

 
WELLS FARGO BANK, NATIONAL ASSOCIATION, 
 
individually as Committed Lender, Co-Agent and Administrative Agent 
         
By:
/s/ Michael J. Landry
   
Name:
Michael J. Landry
   
Title:
Vice President
                   
SUMITOMO MITSUI BANKING CORPORATION, NEW YORK BRANCH, as Committed Lender
           
By:
/s/ Katsuyuki Kubo    
Name:
Katsuyuki Kubo     
Title:
Managing Director                     
SMBC NIKKO SECURITIES AMERICA, INC., as Co-Agent
           
By:
/s/ Yukimi Konno     
Name:
Yukimi Konno     
Title:
Managing Director  

 
 
 
 
 
 
 
 
 
 
[Signature Page to Second Amended and Restated Credit and Security Agreement]

--------------------------------------------------------------------------------

 
 
EXHIBIT I

DEFINITIONS
 
A.          Definitions. As used in this Agreement, the following terms shall
have the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined) and, in the event not described
below, such terms shall have the meanings set forth in the Receivables Sale
Agreement:
 
“Acquired Receivables” means any right to payment arising from the sale to any
Domestic Person of medical products, devices or services by a Subsidiary of a
Seller listed on Exhibit X (including, without limitation, the right to payment
of any interest or finance charges and other amounts with respect thereto),
which right has been acquired by such Seller and as to which acquired right, the
Seller has made (or caused to be made) all UCC filings, and has taken (or caused
to be taken) all such actions, necessary for such Seller to acquire such right
free and clear of any Lien except as created hereby or by the other Transaction
Documents.
 
“Acquisition” means the acquisition by BSX, directly or indirectly, of the
Acquired Business from Endo International pic pursuant to the Acquisition
Agreement.
 
“Acquisition Agreement” means the Purchase Agreement dated as of March 2, 2015
among American Medical Systems Holdings Inc., Endo Health Solutions Inc. and
BSX.
 
“Acquired Business” means the American Medical Systems urology portfolio of Endo
International plc.
 
“Adjusted Dilution Ratio” means, at any time, the rolling average of the
Dilution Ratio for the 12 months then most recently ended.
 
“Administrative Agent” has the meaning set forth in the preamble to this
Agreement.
 
“Advance” means a borrowing hereunder consisting of the aggregate amount of the
several Loans made on the same Borrowing Date.
 
“Adverse Claim” means a Lien or other right or claim in, of or on any Person’s
assets or properties in favor of any other Person.
 
“Affected Party” means each of the Lenders, the Agents, the Conduits’ respective
Funding Sources, any sub-agent to any of the Agents and any Affiliate of any of
the foregoing.
 
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person or any Subsidiary of such Person.  A Person shall be
deemed to control another Person if the controlling Person owns 10% or more of
any class of voting securities of the controlled Person or possesses, directly
or indirectly, the power to direct or cause the direction of the management or
policies of the controlled Person, whether through ownership of stock, by
contract or otherwise.
 
“Agents” has the meaning set forth in the preamble to this Agreement.
 
 
 
 
Second Amended and Restated Credit and Security Agreement

I-1

--------------------------------------------------------------------------------

 
“Aggregate Commitment” means, on any date of determination, the aggregate amount
of the Commitments to make Loans hereunder. As of February 7, 2017, the
Aggregate Commitment is $400,000,000.
 
“Aggregate Principal” means, on any date of determination, the aggregate
outstanding principal amount of all Advances outstanding on such date.
 
“Agreement” means this Second Amended and Restated Credit and Security
Agreement, as it may be amended or modified and in effect from time to time.
 
“Allocation Limit” means, with respect to any Group, (A) if such Group does not
include any Conduit, the lesser of (i) the aggregate Commitment of such Group’s
Committed Lenders, and (ii) such Group’s Percentage of the Borrowing Base, and
(B) if such Group includes a Conduit (i) the Conduit Allocation Limit or (ii)
any other Allocation Limit specified in an Assignment and Acceptance Agreement,
as the case may be.
 
“Alternate Base Rate” means, for any Group, for any day, the rate per annum
equal to the higher as of such day of (i) the applicable Prime Rate, or (ii)
one-half of one percent (0.50%) above the Federal Funds Effective Rate.  For
purposes of determining the Alternate Base Rate for any day, changes in the
Prime Rate or the Federal Funds Effective Rate shall be effective on the date of
each such change.
 
“Alternate Base Rate Loan” means a Loan which bears interest at the Alternate
Base Rate or the Default Rate.
 
“Amended Fee Letter” means the Amended Fee Letter, dated as of the Effectiveness
Date, by and among BSX, the Borrower, WFBNA, as Administrative Agent and
Co-Agent, and SMBC Nikko Securities America, Inc., as Co-Agent, as the same may
be amended, restated, supplemented or otherwise modified from time to time.
 
“Amortization Date” means the earliest to occur of (i) the Business Day
immediately prior to the occurrence of an Event of Bankruptcy with respect to
any Loan Party, (ii) the Business Day specified in a written notice from the
Administrative Agent following the occurrence and during the continuance of any
other Amortization Event, and (iii) the Termination Date.
 
“Amortization Event” has the meaning specified in Article IX.
 
“Anniversary Extension Request” has the meaning set forth in Section 1.8(a)(i).
 
“Anniversary Response Date” has the meaning set forth in Section 1.8(a)(i).
 
“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, as amended, and all similar laws, rules, and regulations of any
jurisdiction applicable to any Loan Party or its Subsidiaries prohibiting
bribery or corruption.
 
“Applicable Stress Factor” means 2.00.
 
 
 
 
Second Amended and Restated Credit and Security Agreement

I-2

--------------------------------------------------------------------------------

 
“Article” means an article of this Agreement unless another document is
specifically referenced.
 
“Assignment and Acceptance Agreement” means an assignment and acceptance
agreement in the form of Exhibit XI hereto (with such changes as may be
appropriate under the specific circumstances) executed and delivered in
accordance with Section 12.3.
 
“Authorized Officer” means, with respect to any Loan Party, its president, vice
president, corporate controller, treasurer or chief financial officer.
 
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as amended and any successor statute thereto.
 
“Borrower” has the meaning set forth in the preamble to this Agreement.
 
“Borrowing Base” means, on any date of determination, the Net Pool Balance as of
the last day of the period covered by the most recent Monthly Report, minus the
Required Reserve as of the last day of the period covered by the most recent
Monthly Report, and minus Dilution that have occurred since the most recent
Cut-Off Date to the extent that such Dilution exceeds the Dilution Reserve;
provided, however, that if the Borrowing Base is computed at the request of a
Co-Agent and delivered to the Agents on a day other than a Monthly Report Date,
then the data used in such computation shall be the most current data available
to the Servicer.
 
“Borrowing Date” means a Business Day on which an Advance is made hereunder.
 
“Borrowing Request” has the meaning set forth in Section 2.1.
 
“Broken Funding Costs” means, for any CP Rate Loan of a Conduit which:  (a) has
its principal reduced without compliance by Borrower with the notice
requirements hereunder, (b) is not prepaid in the amount specified in a
Prepayment Notice on the date specified therein or (c) is assigned or otherwise
transferred by such Conduit to its respective Liquidity Banks under its
respective Liquidity Agreement or terminated prior to the date on which it was
originally scheduled to end, an amount including the excess, if any, of (i) the
CP Costs that would have accrued during the remainder of the applicable
commercial paper tranche periods determined by the applicable Co-Agent to relate
to such Loan subsequent to the date of such reduction, assignment or termination
(or in respect of clause (b) above, the date such prepayment was designated to
occur pursuant to the applicable Prepayment Notice) of the principal of such CP
Rate Loan if such reduction, assignment or termination had not occurred or such
Prepayment Notice had not been delivered, over (ii) the sum of (A) to the extent
all or a portion of such principal is allocated to another CP Rate Loan, the
amount of CP Costs actually accrued during the remainder of such period on such
principal for the new Loan, and (B) to the extent such principal is not
allocated to another CP Rate Loan, the income, if any, actually received during
the remainder of such period by the holder of such Loan from investing the
portion of such principal not so allocated.
 
“BSX” has the meaning set forth in the preamble to this Agreement.
 
 
 
Second Amended and Restated Credit and Security Agreement

I-3

--------------------------------------------------------------------------------

 
“BSX Credit Agreement” means that certain Credit Agreement, dated as of April
10, 2015, among (i) BSX, as the Borrower thereunder, (ii) the several lenders
from time to time thereto, (iii) Bank of America, N.A., as Syndication Agent
thereunder, (iv) JPMorgan Chase Bank, N.A., as Administrative Agent thereunder,
(v) Barclays Bank plc, BNP Paribas, Citibank, N.A., Deutsche Bank Securities
Inc., Royal Bank of Canada and Sumitomo Mitsui Banking Corporation, as
Documentation Agents thereunder as the same may be amended, restated,
supplemented or otherwise modified from time to time.
 
“Business Day” means any day on which banks are not authorized or required to
close in New York, New York, and The Depository Trust Company of New York is
open for business, and, if the applicable Business Day relates to any
computation or payment to be made with respect to LIBOR, any day on which
dealings in dollar deposits are carried on in the London interbank market.
 
“Buyer” has the meaning set forth in the Receivables Sale Agreement.
 
“Calculation Period” means a calendar month.
 
“Cash Litigation Payments” has the meaning set forth in clause (g) of the
definition of “Consolidated EBITDA”.
 
“Change of Control” means (i) any Person or “group” (within the meaning of
Section 13(d) or 14(d) of the Exchange Act) (A) shall have acquired beneficial
ownership of 30% or more of any outstanding class of capital stock having
ordinary voting power in the election of directors of the Servicer (other than
Peter M. Nicholas and John E. Abele or any of their affiliated trust holdings)
or (B) shall obtain the power (whether or not exercised) to elect a majority of
BSX’s directors; (ii) the Board of Directors of BSX shall not consist of a
majority of Continuing Directors; or (iii) BSX shall cease to own 100% of the
outstanding capital stock of the Borrower.
 
“Charges” has the meaning set forth in Section 2.4.
 
“Closing Date” means the date on which the initial Advance was made under this
Agreement.
 
“Co-Agent” has the meaning specified in the Preamble.
 
“Code” means the Internal Revenue Code of 1986, as the same may be amended from
time to time.
 
“Collateral” has the meaning set forth in Section 13.1.
 
“Collection Account” means each concentration account, depositary account, lock
box account or similar account in which any Collections are collected or
deposited and which is listed on Exhibit IV.
 
 
 
Second Amended and Restated Credit and Security Agreement

I-4

--------------------------------------------------------------------------------

 
“Collection Account Agreement” means an agreement substantially in the form of
Exhibit VI among BSX, Borrower, the Administrative Agent and a Collection Bank
or such other form as may be agreed by the parties thereto.
 
“Collection Bank” means, at any time, any of the banks holding one or more
Collection Accounts.
 
“Collection Notice” means a notice, in substantially the form of Annex A to
Exhibit VI, from the Administrative Agent to a Collection Bank.
 
“Collections” means, with respect to any Receivable, all funds which are
received from or on behalf of any related Obligor in payment of any amounts owed
(including, without limitation, purchase prices, finance charges, interest and
all other charges) in respect of such Receivable, or applied to such amounts
owed by such Obligor (including, without limitation, payments that the Buyer,
the applicable Seller or the Servicer receives from third party payors and
applies in the ordinary course of its business to amounts owed in respect of
such Receivable and net proceeds of sale or other disposition of repossessed
goods or other collateral or property of the Obligor or any other party directly
or indirectly liable for payment of such Receivable and available to be applied
thereon).
 
“Commercial Paper” means promissory notes of a Conduit issued by such Conduit in
the commercial paper market.
 
“Commitment” means, as of any date of determination, for each Committed Lender,
its commitment to make Loans to Borrower hereunder in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Committed Lender’s name under the heading “Commitment” on Schedule A to
this Agreement (as such Schedule A may be amended from time to time).
 
“Commitment Increase Request” has the meaning specified in Section 1.6(b).
 
“Commitment Increase Response” has the meaning specified in Section 1.6(b).
 
“Commitment Reduction Notice” has the meaning specified in Section 1.6(a).
 
“Committed Lender” means (a) WFBNA, (b) SMBC, (c) each Liquidity Bank, and (d)
each Committed Lender specified in an Assignment and Acceptance Agreement.
 
“Conduits” means any bankruptcy-remote commercial paper entity which becomes a
party to this Agreement in accordance with the terms of Sections 12.1 and 12.3
hereof.
 
“Conduit Allocation Limit” has the meaning specified in Section 1.1(a).
 
“Conduit Group” has the meaning specified in the Preamble.
 
“Conduit Roles” has the meaning set forth in Section 11.9.
 
 
 
Second Amended and Restated Credit and Security Agreement

I-5

--------------------------------------------------------------------------------

 
“Consolidated EBITDA” of any Person means for any period, without duplication,
Consolidated Net Income of such Person and its Subsidiaries for such period
plus, to the extent reflected as a charge in the statement of such Consolidated
Net Income for such period, the sum of
 
(a) income tax expense, including any expenses resulting from income tax
disputes with a Governmental Authority,
 
(b) Consolidated Interest Expense of such Person and its Subsidiaries,
amortization or writeoff of debt discount and debt issuance costs and
commissions, discounts and other fees and charges associated with Indebtedness,
 
(c) depreciation expense,
 
(d) amortization or write-down of intangibles (including, but not limited to,
goodwill) and organization costs,
 
(e) any extraordinary, unusual or nonrecurring expenses or losses (to the extent
any of the foregoing are non-cash items) (including, whether or not otherwise
includable as a separate item in the statement of such Consolidated Net Income
for such period, losses on sales of assets outside of the ordinary course of
business (including as a result of write downs of goodwill or net intangible
assets) and including special charges and purchased research and development
charges in connection with acquisitions and other strategic alliances, inventory
step-up charges, fair value adjustments, and unrealized investment impairments),
 
(f) any non-cash stock compensation expense in accordance with GAAP,
 
(g) any cash litigation costs, including judgments, orders, awards, settlements
and related legal costs paid during such period (net of any cash litigation or
settlement payments received during such period) (“Cash Litigation Payments”),
provided that, solely for the purposes of this definition, the aggregate amount
of Cash Litigation Payments under this clause (g) shall not exceed
$2,000,000,000 less the aggregate principal amount of Indebtedness deducted in
determining Consolidated Total Debt pursuant to clause (ii) of the definition of
“Consolidated Total Debt”,
 
(h) any cash or non-cash charges in respect of restructurings, plant closings,
staff reductions, distributor network optimization initiatives, distribution
technology optimization initiatives or other similar charges, provided that,
solely for the purposes of this definition, the aggregate amount of all charges
under this clause (h) shall not exceed $620,000,000 after the Effectiveness
Date,
 
(i) any income or expense associated with business combinations following the
adoption of FASB Statement No. 141(R), “Business Combinations - a replacement of
FASB Statement No. 141”, which would have been treated as a cost of the
acquisition (e.g., as goodwill) under FASB Statement No. 141, “Business
Combinations” including income or expense relating to contingent consideration,
and
 
 
 
Second Amended and Restated Credit and Security Agreement

I-6

--------------------------------------------------------------------------------

 
(j) any Non-Cash Charges, including those attributable to litigation, intangible
asset impairment, intellectual property research and development charges; and
minus, to the extent included in the statement of such Consolidated Net Income
for such period, the sum of
 
(i) interest income (except to the extent deducted in determining Consolidated
Interest Expense), and
 
(ii) any extraordinary, unusual or nonrecurring income or gains (to the extent
any of the foregoing are non-cash items) (including, whether or not otherwise
includable as a separate item in the statement of such Consolidated Net Income
for such period, gains on the sales of assets outside of the ordinary course of
business, inventory step-up charges, fair value adjustments, and unrealized
investment impairments).
 
“Consolidated Interest Expense” of any Person means, for any period, total
interest expense of such Person and its Subsidiaries for such period with
respect to all outstanding Indebtedness of such Person and its Subsidiaries
determined in accordance with GAAP (including, all net costs that are allocable
to such period in accordance with GAAP).
 
“Consolidated Leverage Ratio” means as at the last day of any period of four
consecutive fiscal quarters of BSX, the ratio of (a) Consolidated Total Debt on
such day to (b) Consolidated EBITDA of BSX and its Subsidiaries for such period.
 
“Consolidated Net Income” of any Person means, for any period, the consolidated
net income (or loss) of such Person and its Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP plus cash receipts
received in connection with litigation related Non-Cash Charges and minus cash
payments made in connection with such litigation related Non-Cash Charges.
 
“Consolidated Total Debt” means at any date, an amount equal to (i) the
aggregate principal amount of all Indebtedness (excluding, for the avoidance of
doubt, any operating leases) of BSX and its Subsidiaries at such date,
determined on a consolidated basis in accordance with GAAP as in effect on the
Effectiveness Date, less (ii) the aggregate principal amount of Indebtedness
issued or incurred by BSX on or prior to such date to fund tax deficiency
payments; provided that (x) the aggregate amount of any such Indebtedness issued
to fund tax deficiency payments for purposes of clause (ii) shall not exceed
$2,000,000,000, and (y) until the Acquisition is consummated, up to
$1,000,000,000 of the aggregate principal amount of Indebtedness issued or
incurred by BSX on or prior to the consummation of the Acquisition to fund the
Acquisition (excluding any such Indebtedness the proceeds of which have been
applied to repay, redeem or defease any Indebtedness of BSX and its
Subsidiaries) shall be excluded from the calculation of Consolidated Total Debt.
 
“Constituent” means, as to any Co-Agent, any member of its related Group from
time to time a party hereto, and when used as an adjective, “Constituent” shall
have a correlative meaning.
 
“Continuing Directors” means the directors of BSX on the date of this Agreement
and each other director, if such other director’s nomination for election to the
Board of Directors of BSX is recommended by a majority of the then Continuing
Directors.
 
 
 
 
Second Amended and Restated Credit and Security Agreement

I-7

--------------------------------------------------------------------------------

 
“Contract” has the meaning set forth in the Receivables Sale Agreement.
 
“Contractual Obligation” has the meaning set forth in the Receivables Sale
Agreement.
 
“CP Costs” means for any Conduit’s CP Rate Loans and any CP Tranche Period (or
portion thereof), an amount equal to the sum of, for each day in such CP Tranche
Period (or portion thereof), the product of (a) the outstanding principal
balance of the CP Rate Loans of such Conduit on such day, (b) the CP Rate for
such Conduit on such day and (c) a fraction of the numerator of which is one (1)
and the denominator of which is 360.
 
“CP Rate” means, with respect to any Conduit on any day, the rate equivalent to
the weighted average of the interest rates payable by such Conduit in respect of
its Commercial Paper outstanding on such day that is allocated, in whole or in
part, to fund or maintain its CP Rate Loans on such day, converted (as
necessary) to an annual yield equivalent rate calculated on the basis of a
360-day year, which rates shall include issuing and paying agent fees and any
placement agent or commercial paper fees and commissions.
 
“CP Rate Loan” means a Loan made by any Conduit which bears interest at a CP
Rate.
 
“CP Tranche Period” means, with respect to any Conduit, a Calculation Period.
 
“Credit and Collection Policy” means Borrower’s credit and collection policies
and practices relating to Contracts and Receivables existing on the date hereof
and summarized in Exhibit VIII hereto, as modified from time to time in
accordance with this Agreement.
 
“Cut-Off Date” means the last day of a Calculation Period.
 
“Days Sales Outstanding” means, as of any day, an amount equal to the product of
(x) 91, multiplied by (y) the amount obtained by dividing (i) the aggregate
outstanding balance of Receivables as of the most recent Cut-Off Date, by (ii)
the aggregate amount of Receivables created during the three (3) Calculation
Periods including and immediately preceding such Cut-Off Date.
 
“Deemed Collections” means Collections deemed received by Borrower under Section
3.4(a).
 
“Default Horizon Ratio” means, as of any Cut-Off Date, the ratio (expressed as a
decimal) computed by dividing (i) the aggregate sales generated by the
Originators during the four months ending on such Cut-Off Date times the
Weighted Average Term Factor by (ii) the Net Pool Balance as of such Cut-Off
Date.
 
“Default Rate” means a rate per annum equal to the sum of (i) the applicable
Alternate Base Rate plus (ii) 2.00%, changing when and as the Alternate Base
Rate changes.
 
“Default Ratio” means, as of any Cut-Off Date, the ratio (expressed as a
percentage) computed by dividing (x) the sum of, without duplication, (i) the
amount of Receivables that are unpaid and as to which any payment remains unpaid
for more than 150 days but less than 181 days from the original due date for
such payment, plus (ii) the amount of Receivables which have been (or consistent
with the applicable Credit and Collection Policy, should have been) written off
as uncollectible during the month that includes such Cut-Off Date and as to
which any payment remains unpaid for less than 181 days from the original due
date for such payment, plus (iii) the amount of Receivables for Obligors which
have suffered an Event of Bankruptcy during the month that includes such Cut-Off
Date and as to which any payment remains unpaid for less than 151 days from the
original due date for such payment, by (y) the aggregate sales generated by the
Originators during the month occurring six months prior to the month ending on
such Cut-Off Date.
 
 
 
 
Second Amended and Restated Credit and Security Agreement

I-8

--------------------------------------------------------------------------------

 
“Defaulted Receivable” means a Receivable: (i) as to which the Obligor thereof
has suffered an Event of Bankruptcy; (ii) which consistent with the applicable
Credit and Collection Policy, should be written off as uncollectible; or
(iii) as to which any payment, or part thereof, remains unpaid for 91 days or
more from the original due date for such payment.
 
“Delinquent Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for 211-270 days from the original due date for such
payment.
 
“Demand Advance” means an advance made by Borrower to BSX at any time while BSX
or any of its Affiliates is acting as the Servicer on any day prior to the
Facility Termination Date on which no Amortization Event or Unmatured
Amortization Event exists and is continuing, which advance (a) is payable upon
demand, (b) is not evidenced by an instrument, chattel paper or a certificated
security (unless such instrument, chattel paper or certificated security is
pledged and delivered to the Administrative Agent, together with all necessary
indorsements), (c) bears interest at a market rate determined by Borrower and
the Servicer from time to time, (d) is not subordinated to any other
Indebtedness or obligation of the Servicer, and (e) may not be offset by BSX
against amounts due and owing from Borrower to it under its Subordinated Note.
 
“Dilution” means the amount of any reduction or cancellation of the Outstanding
Balance of a Receivable as described in Section 3.4(a).
 
“Dilution Horizon Ratio” means, as of any Cut-off Date, a ratio (expressed as a
decimal), computed by dividing (i) the aggregate sales generated by the
Originators during the month ending on such Cut-Off Date, by (ii) the Net Pool
Balance as of such Cut-Off Date.
 
“Dilution Ratio” means, as of any Cut-Off Date, a ratio (expressed as a
percentage), computed by dividing (i) the total amount of decreases in
outstanding principal balances of the Receivables due to Dilutions during the
month ending on such Cut-Off Date, by (ii) the aggregate sales generated by the
Originators during the month prior to the current month ending on such Cut-Off
Date.
 
“Dilution Reserve” means, for any month, the product (expressed as a percentage)
of: (a) the sum of (i) Applicable Stress Factor as of the immediately preceding
Cut-Off Date times the Adjusted Dilution Ratio as of the immediately preceding
Cut-Off Date, plus (ii) the Dilution Volatility Component as of the immediately
preceding Cut-Off Date, times (b) the Dilution Horizon Ratio as of the
immediately preceding Cut-Off Date.
 
 
 
Second Amended and Restated Credit and Security Agreement

I-9

--------------------------------------------------------------------------------

 
“Dilution Volatility Component” means the product (expressed as a percentage) of
(i) the difference between (a) the highest three (3)-month rolling average
Dilution Ratio over the past 12 months and (b) the Adjusted Dilution Ratio, and
(ii) a fraction, the numerator of which is equal to the amount calculated in
(i)(a) of this definition and the denominator of which is equal to the amount
calculated in (i)(b) of this definition.
 
“Domestic Person” means a Person who if a natural person, is a resident of the
United States or, if a corporation or other business organization, is organized
under the laws of the United States or any political subdivision thereof and has
its chief executive office in the United States.
 
“Effectiveness Date” means the date on which all conditions specified in
Section 5.3 of this Agreement are satisfied.
 
“Eligible Assignee” means:
 
(i)          for any Conduit, any bankruptcy-remote commercial paper conduit
sponsored or administered by a Co-Agent whose Commercial Paper is rated at least
“A-1” by S&P and “P-1” by Moody’s,
 
(ii)          any Liquidity Bank, or
 
(iii)          for any Lender, any commercial bank having a combined capital and
surplus of at least $250,000,000 with a rating of its (or its parent holding
company’s) short-term securities equal to or higher than (A) “A-1” by S&P and
(B) “P-1” by Moody’s.
 
“Eligible Originator” means (a) BSX, and (b) any wholly-owned domestic
Subsidiary of BSX that is approved by each of the Co-Agents in accordance with
Section 1.9.
 
“Eligible Receivable” means, at any time, a Receivable:
 
(a)          the Obligor of which is (i) a Domestic Person, (ii) is not an
Affiliate of any of the parties hereto; and (iii) is not a federal government or
a federal governmental subdivision or agency; provided, however, that up to 2%
of Eligible Receivables may consist of otherwise Eligible Receivables the
Obligor of which is a federal government or a federal governmental subdivision
or agency,
 
(b)          which is not owing from an Obligor as to which more than 50% of the
aggregate outstanding principal balance of all Receivables owing from such
Obligor is greater than 240 days past due,
 
(c)          which is not a Defaulted Receivable,
 
(d)          which by its terms is due and payable within 90 days of the
original billing date therefor,
 
 
 
 
Second Amended and Restated Credit and Security Agreement

I-10

--------------------------------------------------------------------------------

 
(e)          which is an “Account” and is not a “Health-care-insurance
receivable,” in each case, within the meaning of Article 9 of the UCC of all
applicable jurisdictions,
 
(f)          which is denominated and payable only in U.S. dollars in the United
States,
 
(g)          which arises under a Contract which, together with such Receivable,
is in full force and effect and constitutes the legal, valid and binding
obligation of the related Obligor enforceable against such Obligor in accordance
with its terms,
 
(h)          which arises under a Contract which (A) does not require the
Obligor under such Contract to consent to the transfer, sale, pledge or
assignment of the rights and duties of the applicable Originator or any of its
assignees under such Contract and (B) does not contain a confidentiality
provision that purports to restrict the ability of the Administrative Agent to
exercise its rights under this Agreement including, without limitation, its
right to review the Contract,
 
(i)          which arises under a Contract that contains an obligation to pay a
specified sum of money, contingent only upon the sale of goods or the provision
of services by the applicable Originator,
 
(j)          which, together with the Contract related thereto, does not
contravene any law, rule or regulation applicable thereto (including, without
limitation, any law, rule and regulation relating to usury, truth in lending,
fair credit billing, fair credit reporting, equal credit opportunity, fair debt
collection practices and privacy) and with respect to which no part of the
Contract related thereto is in violation of any such law, rule or regulation,
 
(k)          which satisfies all applicable requirements of the applicable
Originator’s Credit and Collection Policy,
 
(l)          which was generated by an Eligible Originator (or, in the case of
an Acquired Receivable, a Subsidiary of a Seller under the Receivables Sale
Agreement) in the ordinary course of its business,
 
(m)          which arises solely from the sale of goods or the provision of
services to the related Obligor by the applicable Originator (or, in the case of
an Acquired Receivable, a Subsidiary of a Seller under the Receivables Sale
Agreement), and not by any other Person (in whole or in part),
 
(n)          as to which none of the Agents has notified Borrower that such
Agent has determined in the exercise of its commercially reasonable credit
judgment that such Receivable or class of Receivables is not acceptable as an
Eligible Receivable, including, without limitation, because such Receivable
arises under a Contract that is not acceptable to such Agent,
 
 
 
 
Second Amended and Restated Credit and Security Agreement

I-11

--------------------------------------------------------------------------------

 
(o)          which is not subject to any dispute, counterclaim, right of
rescission, set-off, counterclaim or any other defense (including defenses
arising out of violations of usury laws) of the applicable Obligor against the
applicable Originator or any other Adverse Claim, and the Obligor thereon holds
no right as against such Originator to cause such Originator to repurchase the
goods or merchandise the sale of which shall have given rise to such Receivable
(except with respect to sale discounts effected pursuant to the Contract, or
defective goods returned in accordance with the terms of the Contract);
provided, however, that if such dispute, offset, counterclaim or defense affects
only a portion of the outstanding principal balance of such Receivable, then
such Receivable may be deemed an Eligible Receivable to the extent of the
portion of such outstanding principal balance which is not so affected, and
provided, further, that Receivables of any Obligor which has any accounts
payable by the applicable Originator or by a wholly-owned subsidiary of such
Originator (thus giving rise to a potential offset against such Receivables) may
be treated as Eligible Receivables to the extent that the Obligor of such
Receivables has agreed pursuant to a written agreement in form and substance
satisfactory to the Administrative Agent, that such Receivables shall not be
subject to such offset,
 
(p)          as to which the applicable Originator (or, in the case of an
Acquired Receivable, a Subsidiary of a Seller under the Receivables Sale
Agreement) has satisfied and fully performed all obligations on its part with
respect to such Receivable required to be fulfilled by it, and no further action
is required to be performed by any Person with respect thereto other than
payment thereon by the applicable Obligor and no portion of which is in respect
of any amount as to which the related Obligor is permitted to withhold payment
until the occurrence of a specified event or condition (including “guaranteed”
sales or any performance by any other Persons),
 
(q)          as to which each of the representations and warranties contained in
Sections 6.1(n), (o) and (r) is true and correct, and
 
(r)          all right, title and interest to and in which was validly
transferred by an Originator to Borrower under and in accordance with the
Receivables Sale Agreement free and clear of any Adverse Claim except as created
hereunder.
 
“Eligible Receivables Balance” means, at any time, the aggregate Outstanding
Balance of all Eligible Receivables at such time.
 
“Enhancement Agreement” means any agreement between a Conduit and any other
Person(s), entered into to provide credit enhancement to such Conduit’s
commercial paper facility.
 
“Enhancement Provider” means any Person providing credit support to a Conduit
under an Enhancement Agreement, including pursuant to an unfunded commitment.
 
 
 
 
Second Amended and Restated Credit and Security Agreement

I-12

--------------------------------------------------------------------------------

 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“Event of Bankruptcy” shall be deemed to have occurred with respect to a Person
if either:
 
(a)          a case or other proceeding shall be commenced, without the
application or consent of such Person, in any court, seeking the liquidation,
reorganization, debt arrangement, dissolution, winding up, or composition or
readjustment of debts of such Person, the appointment of a trustee, receiver,
custodian, liquidator, assignee, sequestrator or the like for such Person or all
or substantially all of its assets, or any similar action with respect to such
Person under any law relating to bankruptcy, insolvency, reorganization, winding
up or composition or adjustment of debts, and such case or proceeding shall
continue undismissed, or unstayed and in effect, for a period of 60 consecutive
days; or an order for relief in respect of such Person shall be entered in an
involuntary case under the federal bankruptcy laws or other similar laws now or
hereafter in effect; or
 
(b)          such Person shall commence a voluntary case or other proceeding
under any applicable bankruptcy, insolvency, reorganization, debt arrangement,
dissolution or other similar law now or hereafter in effect, or shall consent to
the appointment of or taking possession by a receiver, liquidator, assignee,
trustee (other than a trustee under a deed of trust, indenture or similar
instrument), custodian, sequestrator (or other similar official) for, such
Person or for any substantial part of its property, or shall make any general
assignment for the benefit of creditors, or shall be adjudicated insolvent, or
admit in writing its inability to pay its debts generally as they become due,
or, if a corporation or similar entity, its board of directors shall vote to
implement any of the foregoing.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Excluded Taxes” means, with respect to a Indemnified Party, Taxes which are (a)
both (i) imposed by the jurisdiction in which such Indemnified Party is
organized or by any other taxing authority as a result of such Indemnified Party
having a present or former connection with such jurisdiction (other than any
such taxes that the Indemnified Party establishes would not have been imposed
but for (A) such Indemnified Party having executed, or enforced, a Transaction
Document or (B) any of the transactions contemplated herein or in the other
Transaction Documents) and also (ii) imposed on, based on or measured by net
income, capital or net worth of such Indemnified Party or is a franchise Tax,
branch profits Tax or other Tax (other than Taxes that are, or are in the nature
of, sales, use, rental, property or value added or similar taxes); (b) in the
case of a Lender, any U.S. federal withholding Tax that is imposed under a law
in effect at the time such Lender becomes a party hereto (or designates a new
lending office), except to the extent that such Lender (or its assignor, if any)
was entitled, immediately prior to the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding Tax pursuant to Section 4.4; (c) any Tax, assignment
or other governmental charge attributable to and which would not have been
imposed but for the failure of a Indemnified Party to comply with Section
4.4(c); or (d) any withholding Taxes that are imposed by reason of FATCA.
 
 
 
 
Second Amended and Restated Credit and Security Agreement

I-13

--------------------------------------------------------------------------------

 
“Existing Agreement” has the meaning set forth in the preliminary statements to
this Agreement.
 
“Existing Receivables Sale Agreement” means that certain Amended and Restated
Receivables Sale Agreement, dated as of November 7, 2007, by and between the
Originators, as sellers, and Borrower, as buyer, as amended, restated or
otherwise modified prior to the date hereof.
 
“Extension Request” has the meaning set forth in Section 1.8(b)(i).
 
“Facility Termination Date” means the earliest of (i) the Scheduled Termination
Date, (ii) the occurrence of any Conduit’s Liquidity Termination Date, and (iii)
the Amortization Date.
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantially  comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any applicable
intergovernmental agreements with respect thereto, any law, regulations or other
official guidance enacted in any other jurisdiction relating to such
intergovernmental agreement, and any agreement entered into pursuant to Section
1471(b)(i) of the Code.
 
“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate per annum for each day during such period equal to (a) the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the preceding Business Day) by the
Federal Reserve Bank of New York in the Composite Closing Quotations for U.S.
Government Securities; or (b) if such rate is not so published for any day which
is a Business Day, the average of the quotations at approximately 11:30 a.m.
(New York time) for such day on such transactions received by the Administrative
Agent from three federal funds brokers of recognized standing selected by it.
 
“Final Payout Date” means the date on which all Obligations have been
indefeasibly paid in full and the Aggregate Commitment has been terminated.
 
“Finance Charges” means, with respect to a Contract, any finance, interest, late
payment charges or similar charges owing by an Obligor pursuant to such
Contract.
 
“Financing Lease” means any lease of property, real or personal, the obligations
of the lessee in respect of which are required in accordance with GAAP to be
capitalized on a balance sheet of the lessee.
 
“Funding Agreement” means (i) this Agreement, (ii) the Liquidity Agreements, and
(iii) any other agreement or instrument executed by any Funding Source with or
for the benefit of any Conduit.
 
 
 
Second Amended and Restated Credit and Security Agreement

I-14

--------------------------------------------------------------------------------

 
“Funding Source” means (i) any Liquidity Bank, (ii) any Enhancement Provider or
(iii) any insurance company, bank or other funding entity providing liquidity,
credit enhancement or back-up purchase support or facilities to any Conduit.
 
“GAAP” means generally accepted accounting principles in the United States of
America consistent with those utilized in preparing the audited financial
statements described in Section 7.1(a)(i).
 
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.
 
“Group” means (i) with respect to any Lender that is not a Conduit or acting in
its role as Liquidity Bank to a Conduit, such Lender and its Co-Agent, (ii) with
respect to any Lender that is a Conduit or a Liquidity Bank, such Lender, its
Liquidity Bank(s) and its Co-Agent.
 
“Guarantee Obligation” means, as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit) to induce the creation
of which the guaranteeing person has issued a reimbursement, counterindemnity or
similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other unrelated third Person (the “primary obligor”) in any manner,
whether directly or indirectly, including, without limitation, any obligation of
the guaranteeing person, whether or not contingent, (i) to purchase any such
primary obligation or any property constituting direct or indirect security
therefor, (ii) to advance or supply funds (1) for the purchase or payment of any
such primary obligation or (2) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business.  The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s reasonably anticipated liability in respect
thereof as determined by the Borrower in good faith.
 
“Indebtedness” means, of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade liabilities incurred in the ordinary course of such Person’s
business and payable in accordance with customary practices and earn-outs and
other similar obligations in respect of acquisition and other similar
agreements), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments,
 
 
 
Second Amended and Restated Credit and Security Agreement

I-15

--------------------------------------------------------------------------------

 
(d) all indebtedness created or arising under any conditional sale or other
title retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property), (e)
all capital lease obligations of such Person, (f) all obligations of such
Person, contingent or otherwise, as an account party or applicant under or in
respect of acceptances, letters of credit, surety bonds or similar arrangements,
(g) the liquidation value of all redeemable preferred equity interests of such
Person, (h) all Guarantee Obligations of such Person in respect of obligations
of the kind referred to in clauses (a) through (g) above, (i) all obligations of
the kind referred to in clauses (a) through (h) above secured by (or for which
the holder of such obligation has an existing right, contingent or otherwise, to
be secured by) any Lien on property (including accounts and contract rights)
owned by such Person, whether or not such Person has assumed or become liable
for the payment of such obligation, and (j) net liabilities under interest rate
swap, exchange or cap agreements.  The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness expressly provide
that such Person is not liable therefor.
 
“Indemnified Amounts” has the meaning set forth in Section 10.1(a).
 
“Indemnified Manager” has the meaning set forth in Section 7.1(l)(ii).
 
“Indemnified Party” has the meaning set forth in Section 10.1(a).
 
 “Independent Director” shall mean a member of the Board of Directors of
Borrower who is not at such time, and has not been at any time during the
preceding five (5) years:  (A) a director, officer, employee or affiliate of any
Originator or any of their respective Subsidiaries or Affiliates (other than
Borrower), or (B) the beneficial owner (at the time of such individual’s
appointment as an Independent Director or at any time thereafter while serving
as an Independent Director) of any of the outstanding common shares of Borrower,
any Originator, or any of their respective Subsidiaries or Affiliates, having
general voting rights.
 
“Interest” means for any Lender’s LIBOR Loans or Alternate Base Rate Loans and
any Settlement Period (or portion thereof), an amount equal to the sum of the
following amounts calculated for each day in such Settlement Period (or portion
thereof):
 
(a)          with respect to the LIBOR Loans, the product of, for each LIBOR
Loan of such Lender (i) the outstanding principal balance of such LIBOR Loan on
such day, (ii) the applicable Interest Rate for such LIBOR Loan on such day and
(iii) a fraction the numerator of which is one (1) and the denominator of which
is 360; and
 
(b)          with respect to the Alternate Base Rate Loans, the product of
(i) the outstanding principal balance on such Alternate Base Rate Loans on such
date, (ii) the applicable Alternate Base Rate (or if the Default Rate shall be
in effect, the Default Rate) on such day and (iii) a fraction the numerator of
which is one (1) and the denominator of which is 365 or 366, as applicable.
 
 
 
 
Second Amended and Restated Credit and Security Agreement

I-16

--------------------------------------------------------------------------------

 
“Interest Period” means, with respect to any LIBOR Loan, (a) for any LIBOR Loan
which is a LMIR Loan, a Calculation Period, (b) for any other LIBOR Loan, a
period of one, two, three or six months as designated by Borrower, or such other
period as may be mutually agreeable to the applicable Co-Agent and Borrower,
commencing on the day of the applicable Borrowing or on a Business Day mutually
agreeable by the Borrower and the applicable Lender.  In the case of an Interest
Period set pursuant to preceding clause (b), such Interest Period shall end on
the day in the applicable succeeding calendar month which corresponds
numerically to the beginning day of such Interest Period, provided, however,
that if there is no such numerically corresponding day in such succeeding month,
such Interest Period shall end on the last Business Day of such succeeding
month.  If any Interest Period would end on a day which is not a Business Day,
such Interest Period shall end on the next succeeding Business Day, provided,
however, that if such next succeeding Business Day falls in a new month, such
Interest Period shall end on the immediately preceding Business Day.  In the
case of any Interest Period for any Loan which commences before the Amortization
Date and would otherwise end on a date occurring after the Amortization Date,
such Interest Period shall end on the Amortization Date.  The duration of each
Interest Period which commences after the Amortization Date shall be of such
duration as selected by the applicable Lender.
 
“Interest Rate” means, with respect to each LIBOR Loan or Alternate Base Rate
Loan, the applicable LIBOR, Alternate Base Rate or Default Rate.
 
“Interest Reserve” means, for any Calculation Period, the product (expressed as
a percentage) of (i) 1.5 times (ii) the Alternate Base Rate as of the
immediately preceding Cut-Off Date times (iii) a fraction the numerator of which
is the highest Days Sales Outstanding for the most recent 12 Calculation Periods
and the denominator of which is 360.
 
“Invoices” has the meaning set forth in the Receivables Sale Agreement.
 
“Joinder Agreement” has the meaning set forth in the Receivables Sale Agreement.
 
“Lenders” means, collectively, WFBNA and SMBC and any other financial
institution, Conduit or Liquidity Bank which becomes a lender hereunder by
executing an Assignment or Acceptance Agreement or other similar writing.
 
“LIBOR” means, for any LIBOR Loan and any Interest Period:
 
(a)          for a LIBOR Loan which is a LMIR Loan, for each day in such
Interest Period, (i) LMIR for such day plus (ii) the Applicable Margin, as
defined in the Amended Fee Letter; and
 
(b)          for a LIBOR Loan which is not a LMIR Loan, the rate per annum
determined on the basis of the offered rate for deposits in U.S. dollars of
amounts equal or comparable to the principal amount of such LIBOR Loan offered
for a term comparable to such Interest Period, which rates appear on Reuters
Screen LIBOR 01 Page (or any successor or substitute page of such service,
providing quotations comparable to those currently reported on such page of such
service) effective as of 11:00 a.m., London time, two Business Days prior to
such Interest Period, provided that if no such offered rates appear on such
page, LIBOR for such LIBOR Loan and such Interest Period will be the arithmetic
average (rounded upwards, if necessary, to the next higher 1/100th of 1%) of
rates quoted by not less than two major banks in New York, New York, selected by
the applicable Co-Agent, at approximately 10:00 a.m.(New York time),
 
 
 
Second Amended and Restated Credit and Security Agreement

I-17

--------------------------------------------------------------------------------

 
two Business Days prior to the first day of such Interest Period, for deposits
in U.S. dollars offered by leading European banks for a period comparable to
such Interest Period in an amount comparable to the principal amount of such
LIBOR Loan, divided by (ii) one minus the maximum aggregate reserve requirement
(including all basic, supplemental, marginal or other reserves), if any, which
is imposed against the applicable Lender in respect of Eurocurrency liabilities,
as defined in Regulation D of the Board of Governors of the Federal Reserve
System as in effect from time to time (expressed as a decimal), applicable to
such Interest Period plus (iii) the Applicable Margin, as defined in the BSX
Credit Agreement.
 
“LIBOR Loan” means a Loan which bears interest at LIBOR.
 
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement and any Financing Lease
having substantially the same economic effect as any of the foregoing).
 
“Liquidity Agreements” means, collectively, the Liquidity Agreements of any
Conduit Group as specified in the applicable Assignment and Acceptance
Agreement.
 
“Liquidity Bank” means the financial institution or institutions specified in
the Assignment and Acceptance Agreement pursuant to which a Conduit becomes a
party to this Agreement:
 
“Liquidity Commitment” means, as to each Liquidity Bank, its commitment under
its respective Liquidity Agreement.
 
“Liquidity Funding” means (a) a purchase made by any Liquidity Bank pursuant to
its Liquidity Commitment of all or any portion of, or any undivided interest in
(or a loan made by any Liquidity Bank pursuant to its Liquidity Commitment in
the amount equal to) a Loan of its applicable Conduit, or (b) any Loan made by
the applicable Liquidity Banks in lieu of a Conduit pursuant to Section 1.1 or,
(c) any Loan made by a Conduit pursuant to its applicable Enhancement Agreement.
 
“Liquidity Termination Date” means, for any Conduit Group, February 7, 2019 or
such later date as may be specified in the applicable Liquidity Agreement (as
such date is extended from to time in the sole discretion of the Liquidity Bank
in such Group).
 
“LMIR” or “LIBOR Market Index Rate” means, for any day, the greater of (a) 0%
and (b) the one-month Eurodollar rate for U.S. dollar deposits as reported on
the Reuters Screen LIBOR01 or any other page that may replace such page from
time to time for the purpose of displaying offered rates of leading banks for
London interbank deposits in U.S. dollars, as of 11:00 a.m., London time, for
such day, provided, if such day is not a Business Day, the immediately preceding
Business Day (or if not so reported, then as determined by the applicable Lender
or Co-Agent from another recognized source or interbank quotation), in each
case, changing when and as such rate changes.
 
“LMIR Lender” means WFBNA, SMBC and each other Lender that specifies in the
applicable Assignment and Acceptance Agreement or otherwise in writing to the
Borrower and the Servicer that it elects to fund its LIBOR Loans as LMIR Loans,
in each case,  if so requested by the Borrower in the Borrowing Request.
 
“LMIR Loan” means any LIBOR Loan the LIBOR of which is set based on LMIR.
 
 
 
Second Amended and Restated Credit and Security Agreement

I-18

--------------------------------------------------------------------------------

 
“Loan” means any loan made by a Lender to Borrower pursuant to this Agreement
(including, without limitation, any Liquidity Funding).  Each Loan shall either
be a CP Rate Loan, an Alternate Base Rate Loan or a LIBOR Loan.
 
“Loan Parties” means (a) the Borrower, and (b) at any time it is acting as
Servicer, BSX.
 
“Lockbox” means each locked postal box with respect to which a bank who has
executed a Collection Account Agreement has been granted exclusive access for
the purpose of retrieving and processing payments made on the Receivables and
which is listed on Exhibit IV.
 
“Loss Reserve” means, for any month, the product (expressed as a percentage) of
(a) Applicable Stress Factor as of the immediately preceding Cut-Off Date, times
(b) the highest three-month rolling average Default Ratio during the 12 months
ending on the immediately preceding Cut-Off Date, times (c) the Default Horizon
Ratio as of the immediately preceding Cut-Off Date.
 
“Material Adverse Effect” means a material adverse effect on (i) the financial
condition or operations of (a) Servicer and its subsidiaries taken as a whole,
or (b) the Borrower, (ii) the ability of any Loan Party to perform its
obligations under this Agreement, (iii) the legality, validity or enforceability
of this Agreement any other Transaction Document, (iv) the Administrative
Agent’s security interest in the Receivables generally or in any material
portion of the Receivables or the proceeds thereof, or (v) the collectibility of
the Receivables generally or of any material portion of the Receivables.
 
“Material Indebtedness” has the meaning set forth in Section 9.1(f).
 
“Material Proposed Addition” means a Person whom any Loan Party proposes to add
as a “seller” under the Receivables Sale Agreement if either (i) the aggregate
Outstanding Balance of such Person’s receivables (on the proposal date) exceeds
10% of the weighted average Borrowing Base in effect on the proposal date, or
(ii) the Outstanding Balance of such Person’s receivables (on such proposal
date), when aggregated with the receivables of all other Persons added as
“sellers” under the Receivables Sale Agreement in the same calendar year
(measured on the respective dates such other Persons became “sellers” under the
Receivables Sale Agreement) exceeds 10% of the weighted average Borrowing Base
in effect during such calendar year.
 
 
 
Second Amended and Restated Credit and Security Agreement

I-19

--------------------------------------------------------------------------------

 
“Material Subsidiary” means any Subsidiary of BSX whose assets or income
exceed(s) 5% of consolidated total assets or consolidated net income of BSX and
its Subsidiaries, in each case, determined in accordance with GAAP.
 
“Maximum Leverage Ratio” is set at 3.50 to 1.00; provided that (i) for the four
consecutive fiscal quarters ended immediately following the consummation of the
Acquisition (including the fiscal quarter in which such Acquisition occurs), the
Maximum Leverage Ratio shall be 4.50 to 1.00, (ii) for the fiscal quarter ended
immediately after such four fiscal quarters referred to in clause (i), the
Maximum Leverage Ratio shall be 4.25 to 1.00, (iii) for the fiscal quarter ended
immediately after the fiscal quarter referred to in clause (ii), the Maximum
Leverage Ratio shall be 4.00 to 1.00, (iv) for the fiscal quarter ended
immediately after the fiscal quarter referred to in clause (iii), the Maximum
Leverage Ratio shall be 3.75 to 1.00 (and, for the avoidance of doubt, for each
fiscal quarter ended after the fiscal quarter referred to in clause (iv), the
Maximum Leverage Ratio shall be 3.50 to 1.00).
 
“Maximum Rate” has the meaning set forth in Section 2.4.
 
“Monthly Report” means a report, in substantially the form of Exhibit IX hereto
(appropriately completed), furnished by the Servicer to the Administrative Agent
pursuant to Section 8.5.
 
“Monthly Reporting Date” means the 15th day of each calendar month after the
date of this Agreement (or if any such day is not a Business Day, the next
succeeding Business Day thereafter) or such other days of each calendar month as
the Administrative Agent shall request in connection with Section 8.5 hereof.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Net Pool Balance” means, at any time, the Eligible Receivables Balance reduced
by the aggregate amount by which the Outstanding Balance of all Eligible
Receivables of each Obligor and its Affiliates exceeds the Obligor Concentration
Limit for such Obligor.
 
“Net Worth” means, as of the last Business Day of each Calculation Period
preceding any date of determination, the excess, if any, of (a) the aggregate
Outstanding Balance of the Receivables at such time plus the outstanding amount
of Demand Advances plus the amount of cash held by the Borrower, over (b) the
sum of (i) the Aggregate Principal outstanding at such time, plus (ii) the
aggregate outstanding principal balance of the Subordinated Loans (including any
Subordinated Loan proposed to be made on the date of determination).
 
“Non-Approving Lender” has the meaning set forth in Section 1.8(b)(iii).
 
“Non-Excluded Taxes” means Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
under any Transaction Document.
 
“Non-Cash Charges” means (a) losses on asset sales, disposals or abandonments,
(b) any impairment charge or asset write-off related to intangible assets,
long-lived assets, and investments in debt and equity securities pursuant to
GAAP, (c) all losses from investments recorded using the equity method, (d)
stock-based awards compensation expense, and (e) other non-cash charges
(provided that if any non-cash charges referred to in this clause (e) represent
an accrual or reserve for potential cash items in any future period, the cash
payment in respect thereof in such future period shall be subtracted from
Consolidated EBITDA to such extent, and excluding amortization of a prepaid cash
item that was paid in a prior period).
 
 
 
Second Amended and Restated Credit and Security Agreement

I-20

--------------------------------------------------------------------------------

 
“Non-U.S. Lender” means a Lender that is not a U.S. Person.
 
“Obligations” means, at any time, any and all obligations or undertakings of or
participation in any of the Loan Parties to any of the Secured Parties arising
under or in connection with the Transaction Documents, whether now existing or
hereafter arising, due or accrued, absolute or contingent, including, without
limitation, obligations in respect of Aggregate Principal, CP Costs, Interest,
fees under the Amended Fee Letter, Broken Funding Costs and Indemnified Amounts.
 
“Obligor” means a Person obligated to make payments pursuant to a Contract.
 
“Obligor Concentration Limit” means, at any time, in relation to the aggregate
outstanding principal balance of Receivables owed by any single obligor and its
affiliates (if any), the applicable concentration limit for obligors who have
short-term unsecured debt ratings currently assigned to them by S&P and Moody’s
(or in the absence thereof, the equivalent long term unsecured senior debt
ratings), determined according to the following table:
 

S&P Rating

Moody’s Rating
Allowable % of Eligible Receivables
A-1+
P-1
12.0%
A-1
P-1
12.0%
A-2
P-2
12.0%
A-3
P-3
6.0%
Below A-3 or Not Rated by either S&P or Moody’s
Below P-3 or Not Rated by either S&P or Moody’s

3.0%



 
; provided, however, that (a) if any obligor has a split rating, the applicable
rating will be the lower of the two, (b) if any obligor is not rated by either
S&P or Moody’s, the applicable Obligor Concentration Limit shall be the one set
forth in the last line of the table above, and (c) subject to rating agency
approval and/or an increase in clause (a) of the definition of “Reserve Floor”,
upon Borrower’s request from time to time, the Co-Agents may agree to a higher
percentage of Eligible Receivables for a particular obligor and its affiliates
(each such higher percentage, a “Special Concentration Limit”), it being
understood that any Special Concentration Limit may be cancelled by any Co-Agent
upon not less than five (5) Business Days’ written notice to Borrower (and, if
such notice is given by only one of the Co-Agents, with a copy to the other
Co-Agents). On the date of this Agreement, subject to its right to cancel same,
each Co-Agent hereby agrees to a Special Concentration Limit of 9.0% for HCA,
Inc.
 
 
 
Second Amended and Restated Credit and Security Agreement

I-21

--------------------------------------------------------------------------------

 
“OFAC” means the Office of Foreign Assets Control of the U.S. Department of
Treasury.
 
“Organic Document” means, relative to any Person, its certificate of
incorporation, its by-laws, its partnership agreement, its memorandum and
articles of association, its limited liability company agreement and/or
operating agreement, share designations or similar organization documents and
all shareholder agreements, voting trusts and similar arrangements applicable to
any of its authorized equity interests.
 
“Original Agreement” has the meaning set forth in the preliminary statements to
this Agreement.
 
“Originator” means (a) BSX in its capacity as a seller under the Receivables
Sale Agreement, and (b) each of BSX’s domestic wholly-owned Subsidiaries that
hereafter becomes a seller under the Receivables Sale Agreement by executing a
Joinder Agreement in accordance with the terms thereof.
 
“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof.
 
“Participant Register” has the meaning set forth in Section 12.2(c).
 
“Past Due Ratio” means, on any date of determination, a percentage equal to (A)
the sum of (a) the aggregate Outstanding Balance of all Delinquent Receivables
as of the last date of the Calculation Period then most recently ended, plus (b)
the aggregate Outstanding Balance of all Receivables (i) as to which the Obligor
thereof has suffered an Event of Bankruptcy; (ii) as to which any payment, or
part thereof, remains unpaid for less than 241 days from the original due date
for such payment and (x) which has been written off as uncollectible or (y)
which, consistent with the applicable Credit and Collection Policy, should be
written off as uncollectible; or (iii) as to which any payment, or part thereof,
remains unpaid for more than 240 days but less than 271 days from the original
due date for such payment, divided by (B) the average of the aggregate initial
Outstanding Balances of all Receivables generated during the Calculation Periods
ended eight and nine Calculation Periods prior to the date of determination.
 
“Patriot Act” has the meaning set forth in Section 14.14.
 
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
 
“Percentage” means, (i) for each Group that includes one or more Conduits on any
date of determination, the ratio which the sum of the Commitments for all
Liquidity Banks in that Group bears to the Aggregate Commitment and (ii) for
each Group that does not include one or more Conduits on any date of
determination, the ratio which the Commitment of the Lender in that Group bears
to the Aggregate Commitment.
 
“Person” means an individual, partnership, corporation, business trust, joint
stock company, trust, unincorporated association, joint venture, Governmental
Authority or other entity of whatever nature.
 
 
 
Second Amended and Restated Credit and Security Agreement

I-22

--------------------------------------------------------------------------------

 
“Prepayment Notice” has the meaning set forth in Section 1.5(a).
 
“Prime Rate” means, for any Group, a rate per annum equal to the prime rate of
interest announced from time to time by its Co-Agent (which is not necessarily
the lowest rate charged to any customer), changing when and as said prime rate
changes.
 
“Pro Rata Share” means, for each Committed Lender, a percentage equal to the
Commitment of such Committed Lender, divided by the Aggregate Commitment.
 
“Ratable Share” means with respect to the Liquidity Banks in each Group, the
ratio each Liquidity Bank’s Liquidity Commitment bears to the total Liquidity
Commitment of all Liquidity Banks in such Group.
 
“Receivable” has the meaning set forth in the Receivables Sale Agreement.
 
“Receivables Sale Agreement” means that certain Second Amended and Restated
Receivables Sale Agreement, dated as of February 7, 2017, by and between the
Originators, as sellers, and Borrower, as buyer, as the same may be amended,
restated or otherwise modified from time to time in accordance with the terms
thereof and hereof.
 
“Records” means, with respect to any Receivable, all Contracts and other
documents, books, records and other information (including, without limitation,
computer programs, tapes, disks, punch cards, data processing software and
related property and rights) relating to such Receivable, any Related Security
therefor and the related Obligor.
 
“Regulatory Change” means, after the date of this Agreement, (a) the
introduction of or any change in any law or regulation or in the interpretation
or administration of any law or regulation by any Governmental Authority charged
with the interpretation or administration thereof or (b) the compliance with any
guideline or request from any central bank or other Governmental Authority which
would be complied with generally by similarly situated banks or lenders acting
reasonably or which becomes effective after the date hereof (whether or not
having the force of law and for the avoidance of doubt, including any changes
resulting from requests, rules, guidelines or directives concerning capital
adequacy issued after the date hereof in connection with the Dodd-Frank Wall
Street Reform and Consumer Protection Act or promulgated after the date hereof
by the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III). For
purposes of the foregoing clauses (a) and (b), the amendments to 12 C.F.R. Part
327 set forth in the final rule attached to the Federal Deposit Insurance
Corporation Financial Institution Letter FIL-8-2011, dated February 9, 2011,
shall be deemed to have been introduced and adopted after the date of this
Agreement.
 
“Register” has the meaning set forth in Section 12.2(a).
 
“Related Security” means, for purposes of this Agreement:
 
(i)          all of Borrower’s right, title and interest in and to the “Related
Security” under and as defined in the Receivables Sale Agreement,
 
 
 
Second Amended and Restated Credit and Security Agreement

I-23

--------------------------------------------------------------------------------

 
(ii)          all of the Borrower’s right, title and interest in, to and under
the Receivables Sale Agreement,
 
(iii)          all of the Borrower’s right, title and interest in and to the
Demand Advances, and
 
(iv)          all proceeds of any of the foregoing.
 
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30)-day notice period has been
waived.
 
“Requesting Party” has the meaning set forth in Section 11.9.
 
“Required Amounts” has the meaning set forth in Section 3.2(c).
 
“Required Lenders” means, at any time, Committed Lenders with Commitments in
excess of 66-2/3% of the Aggregate Commitment.
 
“Required Notice Period” means by 11:00 a.m. (New York City time) one (1)
Business Day prior to prepayment.
 
“Required Reserve” means, on any day during a Calculation Period, the product of
(a) the greater of (i) the Reserve Floor and (ii) the sum of the Loss Reserve,
the Interest Reserve, the Dilution Reserve and the Servicing Reserve, times (b)
the Net Pool Balance as of the Cut-Off Date immediately preceding such
Calculation Period.
 
“Requirements of Law” means, as to any Person, (a) its Organic Documents, and
(b) any law, treaty, rule or regulation or determination of an arbitrator or a
court or other Governmental Authority, in each case applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.
 
“Reserve Floor” means, for any Calculation Period, the sum (expressed as a
percentage) of (a) 12.0% plus (b) the product of the Adjusted Dilution Ratio and
the Dilution Horizon Ratio plus (c) the Interest Reserve plus (d) the Servicing
Reserve, in each case, as of the immediately preceding Cut-Off Date.
 
“Response Date” has the meaning set forth in Section 1.8(b)(i).
 
“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of capital stock of Borrower
now or hereafter outstanding, except a dividend payable solely in shares of that
class of stock or in any junior class of stock of Borrower, (ii) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of capital stock of
Borrower now or hereafter outstanding, (iii) any payment or prepayment of
principal of, premium, if any, or interest, fees or other charges on or with
respect to, and any redemption, purchase, retirement, defeasance, sinking fund
or similar payment and any claim for rescission with respect to the Subordinated
Loans, (iv) any payment made to redeem, purchase, repurchase or retire, or to
obtain the surrender of, any outstanding warrants, options or other rights to
acquire shares of any class of capital stock of Borrower now or hereafter
outstanding, and (v) any payment of management fees by Borrower (except for
reasonable management fees to BSX or its Affiliates in reimbursement of actual
management services performed).
 
 
 
Second Amended and Restated Credit and Security Agreement

I-24

--------------------------------------------------------------------------------

 
“Review” has the meaning set forth in Section 7.1(d).
 
“Revolving Period” means that period from and after the date hereof through but
excluding the Facility Termination Date.
 
“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.
 
“Sanctioned Country” means a country or territory which is the subject or target
of any Sanctions (as of the Effectiveness Date, the Crimea region of Ukraine,
Cuba, Iran, North Korea, Sudan and Syria).
 
“Sanctioned Person” means (a) any Person listed in any Sanctions-related list of
designated Persons maintained by the Office of Foreign Assets Control of the
U.S. Department of the Treasury, the U.S. Department of State, the United
Nations Security Council, the European Union or the United Kingdom, (b) any
Person operating, organized or resident in a Sanctioned Country or (c) any
Person 50 percent or more owned or controlled by any such Person.
 
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or the United Kingdom.
 
“Scheduled Termination Date” means, (i) in the case of a Lender which is not a
Liquidity Bank, February 7, 2019, (ii) in the case of a Lender which is a
Conduit, the earlier to occur of February 7, 2019 and the date on which the
Liquidity Commitment of such Conduit’s Liquidity Bank terminates in accordance
with the applicable Liquidity Agreement, and (iii) in the case of a Lender which
is a Liquidity Bank, the earlier to occur of February 7, 2019 and the date on
which the Liquidity Commitment of such  Liquidity Bank terminates in accordance
with the applicable Liquidity Agreement, in each of the foregoing cases, unless
extended by agreement of such Lender in accordance with Section 1.8.
 
“SEC” means the Securities and Exchange Commission or any successor or analogous
Governmental Authority.
 
“Secured Parties” means the Indemnified Parties.
 
“Seller” has the meaning set forth in the Receivables Sale Agreement.
 
“Servicer” means at any time the Person (which may be the Administrative Agent)
then authorized pursuant to Article VIII to service, administer and collect
Receivables.
 
 
 
Second Amended and Restated Credit and Security Agreement

I-25

--------------------------------------------------------------------------------

 
“Servicing Fee” means, for each day in a Calculation Period:
 
(a)          an amount equal to (i) the Servicing Fee Rate at any time while BSX
or one of its Affiliates is the Servicer, times (ii) the aggregate Outstanding
Balance of all Receivables at the close of business on the Cut-Off Date
immediately preceding such Calculation Period, times (iii) 1/360; or
 
(b)          on and after the Servicer’s reasonable request made at any time
when BSX or one of its Affiliates is no longer acting as Servicer hereunder, an
alternative amount specified by the successor Servicer not exceeding (i) 110% of
such Servicer’s reasonable costs and expenses of performing its obligations
under this Agreement during the preceding Calculation Period, divided by
(ii) the number of days in the current Calculation Period, in either case,
payable in arrears.
 
“Servicing Fee Rate” means 1.0% per annum.
 
“Servicing Reserve” means, for any month, the product (expressed as a
percentage) of (a) 1%, times (b) a fraction, the numerator of which is the
highest Days Sales Outstanding for the most recent 12 months and the denominator
of which is 360.
 
“Settlement Date” means (A) the 3rd Business Day after each Monthly Reporting
Date, and (B) the last day of the relevant Interest Period in respect of each
LIBOR Loan.
 
“Settlement Period” means, with respect to each Settlement Date, (A) in respect
of a LMIR Loan, the preceding Interest Period, (B) in respect of each LIBOR Loan
(other than a LMIR Loan or as provided in following clause (C)) and Alternate
Base Rate Loan, the immediately preceding Calculation Period, and (C) in respect
of each LIBOR Loan (other than a LMIR Loan) and the month in which its Interest
Period ends, the period beginning on (and including) the day after the last day
through which Interest was paid thereon and ending on (but not including) the
last day of such Interest Period.
 
“SMBC” means Sumitomo Mitsui Banking Corporation, in its individual capacity,
and its successors.
 
“Solvent” and “Solvency” means, for any Person on a particular date, that on
such date (a) the fair value of the Property of such Person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts and liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in a business or a
transaction, and is not about to engage in a business or a transaction, for
which such Person’s Property would constitute an unreasonably small capital.
 
“Special Concentration Limit” has the meaning set forth in the definition of
“Obligor Concentration Limit”.
 
 
 
Second Amended and Restated Credit and Security Agreement

I-26

--------------------------------------------------------------------------------

 
“Subordinated Loan” has the meaning set forth in the Receivables Sale Agreement.
 
“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, association, limited liability company, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
 
“Successor Notice” has the meaning set forth in Section 8.1(b).
 
“Tax” or “Taxes” means all license and registration fees and all income, gross
receipts, rental, franchise, excise, occupational, capital, value added, sales,
use, ad valorem (real and personal), property (real and personal) and excise
taxes, fees, levies, imposts, charges or withholdings in the nature of a tax,
together with any assessments, penalties, fines, additions to tax and interest
thereon, by any federal, state or local government or taxing authority in the
United States or by any foreign government, foreign governmental subdivision or
other foreign or international taxing authority.
 
“Termination Date” means the earliest to occur of:  (a) the last Scheduled
Termination Date of any Liquidity Bank; and (b) the date designated by the
Borrower as the “Termination Date” on not less than fifteen (15) Business Days’
written notice to the Co-Agents, provided that on such date the Obligations have
been paid in full and provided, further, that such termination notice has not
been previously withdrawn or cancelled by Borrower.
 
“Transaction Documents” means, collectively, this Agreement (including any
Assignment and Acceptance Agreements), each Borrowing Request, the Receivables
Sale Agreement, each Joinder Agreement, each Collection Account Agreement, the
Amended Fee Letter, each of the Subordinated Notes (as defined in the
Receivables Sale Agreement), the Liquidity Agreements, each asset purchase or
other agreement pursuant to which Acquired Receivables are purchased or acquired
by a Seller, and all other instruments, documents and agreements executed and
delivered in connection herewith.
 
“U.S. Person” a “United States person” within the meaning of Section 7701(a)(30)
of the Code.
 
“U.S. Tax Compliance Certificate” has the meaning set forth in Section
4.4(c)(B)(iii).
 
“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.
 
“Unmatured Amortization Event” means an event which, with the passage of time or
the giving of notice, or both, would constitute an Amortization Event.
 
“Weighted Average Term Factor” means, as of any date, the greater of (i) 1.0 and
(ii) the weighted average payment terms of the Receivables plus 150 divided by
180.
 
 
 
Second Amended and Restated Credit and Security Agreement

I-27

--------------------------------------------------------------------------------

 
“WFBNA” means Wells Fargo Bank, National Association, in its individual
capacity, and its successors.
 
B.          Other Interpretive Matters. All accounting terms defined directly or
by incorporation in this Agreement or the other Transaction Documents shall have
the defined meanings when used in any certificate or other document delivered
pursuant thereto unless otherwise defined therein. For purposes of this
Agreement, the other Transaction Documents and all such certificates and other
documents, unless the context otherwise requires: (a) accounting terms not
otherwise defined in such agreement, and accounting terms partly defined in such
agreement to the extent not defined, shall have the respective meanings given to
them under generally accepted accounting principles; (b) terms defined in
Article 9 of the UCC and not otherwise defined in such agreement are used as
defined in such Article; (c) references to any amount as on deposit or
outstanding on any particular date means such amount at the close of business on
such day; (d) the words “hereof,” “herein” and “hereunder” and words of similar
import refer to such agreement (or the certificate or other document in which
they are used) as a whole and not to any particular provision of such agreement
(or such certificate or document); (e) references to any Section, Schedule or
Exhibit are references to Sections, Schedules and Exhibits in or to such
agreement (or the certificate or other document in which the reference is made),
and references to any paragraph, subsection, clause or other subdivision within
any Section or definition refer to such paragraph, subsection, clause or other
subdivision of such Section or definition; (f) the term “including” means
“including without limitation”; (g) references to any law refer to that law as
amended from time to time and include any successor law; (h) references to any
agreement refer to that agreement as from time to time amended or supplemented
or as the terms of such agreement are waived or modified in accordance with its
terms; (i) references to any Person include that Person’s successors and
assigns; (j) headings are for purposes of reference only and shall not otherwise
affect the meaning or interpretation of any provision hereof; (k) unless
otherwise provided, in the calculation of time from a specified date to a later
specified date, the term “from” means “from and including”, and the terms “to”
and “until” each means “to but excluding”; (l) terms in one gender include the
parallel terms in the neuter and opposite gender; (m) “during the continuance of
an Amortization Event” means that an Amortization Event has occurred and has not
been waived and (n) the preamble and recitals shall constitute a part of this
Agreement.
 
 
 
 
 
 
 
 
 
 
 
Second Amended and Restated Credit and Security Agreement

I-28

--------------------------------------------------------------------------------

 
EXHIBIT II
 
FORM OF BORROWING REQUEST
 
---
 
[Borrower’s Name]
BORROWING REQUEST
 
For Borrowing on __________________
 
Wells Fargo Bank, National Association, as Co-Agent
11 Abernathy Road, Suite 1100
Atlanta, GA 30328
Attention: Michael Landry
Email: michael.landry@wellsfargo.com
Facsimile: (855) 818-1933
              

SMBC Nikko Securities America, Inc., as Co-Agent
277 Park Avenue
New York, NY 10172
Attention:  Structured Finance Group
Email: ASGOPS@smbcnikko-si.com
Facsimile: (646) 824-5997
              

Sumitomo Mitsui Banking Corporation, as Lender
277 Park Ave
New York, NY 10172
Attn:  Kevin DeFreitas
Phone:  212-224-4375
Email:  agencyservices@smbcgroup.com
Facsimile:  (212) 224-4501
                
Ladies and Gentlemen:
 
Reference is made to the Second Amended and Restated Credit and Security
Agreement dated as of February 7, 2017 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among Boston Scientific
Funding LLC, a Delaware limited liability company (the “Borrower”), Boston
Scientific Corporation, a Delaware corporation as initial Servicer, the Lenders
and Co-Agents party thereto from time to time and Wells Fargo Bank, National
Association, as Administrative Agent.  Capitalized terms defined in the Credit
Agreement are used herein with the same meanings.
 
1.          The [Servicer, on behalf of the] Borrower hereby certifies,
represents and warrants to the Agents and the Lenders that on and as of the
Borrowing Date (as hereinafter defined):
 
(a)          all applicable conditions precedent set forth in Article V of the
Credit Agreement have been satisfied;
 
 
 
Second Amended and Restated Credit and Security Agreement

II-1

--------------------------------------------------------------------------------

 
(b)          each of its representations and warranties contained in Section 6.1
of the Credit Agreement will be true and correct, in all material respects, as
if made on and as of the Borrowing Date; provided, however, that so long as any
Lender (other than a Lender that is a Conduit) is a party to the BSX Credit
Agreement, in no event will any Loan Party be required to “date-down” its
representation in Section 6.1(b) or 6.1(g);
 
(c)          no event will have occurred and is continuing, or would result from
the requested Purchase, that constitutes an Amortization Event or Unmatured
Amortization Event;
 
(d)          the Termination Date has not occurred; and
 
(e)          after giving effect to the Loans comprising the Advance requested
below, the aggregate principal amount of WFBNA’s Loans at any one time
outstanding will not exceed the Allocation Limit applicable to WFBNA’s Group,
and the aggregate principal amount of SMBC’s Loans at any one time outstanding
will not exceed the Allocation Limit applicable to SMBC’s Group [and the
aggregate principal amount of [SPECIFY Group’s] Loans at any one time
outstanding will not exceed [SPECIFY GROUP] Allocation Limit.].
 
2.          The [Servicer, on behalf of the] Borrower hereby requests that the
Lenders (or, in the case of a Group that includes a Conduit, such Conduit or its
Liquidity Banks) make an Advance on ___________, _____ (the “Borrowing Date”) as
follows:
 
(a)          Aggregate Amount of Advance:  $_____________
 
(i)          WFBNA’s Amount of Advance:  $___________
 
(ii)          SMBC’s Amount of Advance:  $___________
 
(iii)          [SPECIFY Group’s] Amount of Advance:  $____________
 
(b)          Amount of Advance to be made as an Alternate Base Rate Loan: 
$______
 
(c)          For LIBOR Loans:
 

(i)
Amount of Advance to be made as a LIBOR Loan which is a LMIR Loan:  $_______

 

(ii)
Amount of Advance to be made as a LIBOR Loan which is not a LMIR Loan:  $_______

 

(iii)
Interest Period (if not a LMIR Loan):  [one month]/[three months] / [six months]
/ [other]

 
3.          Please disburse the proceeds of the Loans as follows:
 
(i)          WFBNA:  [Apply $________ to payment of principal and interest of
existing Loans due on the Borrowing Date].  [Apply $______ to payment of fees
due on the Borrowing Date]. [Wire transfer $________ to account no. ________ at
___________ Bank, in [city, state], ABA No. __________, Reference:  ________];
and
 
 
 
Second Amended and Restated Credit and Security Agreement

II-2

--------------------------------------------------------------------------------

 
(ii)          SMBC:  [Apply $________ to payment of principal and interest of
existing Loans due on the Borrowing Date].  [Apply $______ to payment of fees
due on the Borrowing Date]. [Wire transfer $________ to account no. ________ at
___________ Bank, in [city, state], ABA No. __________, Reference:  ________].
 
(iii)          [SPECIFY Group]:  [Apply $________ to payment of principal and
interest of existing Loans due on the Borrowing Date].  [Apply $______ to
payment of fees due on the Borrowing Date]. [Wire transfer $________ to account
no. ________ at ___________ Bank, in [city, state], ABA No. __________,
Reference:  ________].
 
 
 
 
 
Second Amended and Restated Credit and Security Agreement

II-3

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the [Servicer, on behalf of the] Borrower has caused this
Borrowing Request to be executed and delivered as of this ____ day of
___________, _____.
 
 

 
[_______________________, as Servicer, on behalf of:]
_________________________, as Borrower 
           
By:
     
Name:
     
Title:
   

 
 
 
 
 
 
 
 
 
 
 
 
 
Second Amended and Restated Credit and Security Agreement

II-4

--------------------------------------------------------------------------------

 
 
EXHIBIT III
 
LOAN PARTIES’ ORGANIZATIONAL ID NUMBERS; JURISDICTIONS OF ORGANIZATION; CHIEF
EXECUTIVE OFFICE ADDRESSES; LOCATION(S) WHERE RECORDS ARE KEPT
 
Legal Name of Loan Party
Prior Legal Name, Trade Name or Assumed Name
Organizational
ID
Jurisdiction
of Organization
Chief Executive Office
Locations of Records and material Contracts
Boston Scientific Corporation
None
0874815
Delaware
300 Boston Scientific Way
Marlborough, MA 01752-1234
300 Boston Scientific Way
Marlborough, MA 01752-1234
 
One Scimed Place
Maple Grove, MN
55311-1566

500 Commander Shea Blvd.
Quincy, Massachusetts 02171
 
100 Boston Scientific Way
Marlborough, MA 01752-1234
           
47215 Lakeview Blvd.
Fremont, CA 94538-6530


150 Baytech Drive
San Jose, CA 95134


25155 Rye Canyon Loop
Valencia, CA 91355


4100 Hamline Avenue North
St. Paul, MN 55112-5798
Boston Scientific Funding LLC
None
3541726
Delaware
300 Boston Scientific Way
Marlborough, MA 01752-1234
300 Boston Scientific Way
Marlborough MA 01752-1234
 
One Scimed Place
Maple Grove, MN
55311-1566

500 Commander Shea Blvd.
Quincy, Massachusetts 02171
                 
100 Boston Scientific Way
Marlborough, MA 01752-1234
                  
47215 Lakeview Blvd.
Fremont, CA 94538-6530


150 Baytech Drive
San Jose, CA 95134


25155 Rye Canyon Loop
Valencia, CA 91355


4100 Hamline Avenue North
St. Paul, MN 55112-5798

            
 
Second Amended and Restated Credit and Security Agreement

III-1

--------------------------------------------------------------------------------


 
EXHIBIT IV
 
NAMES OF COLLECTION BANKS; LOCK BOXES & COLLECTION ACCOUNTS
 
 
Lock boxes; Collection Accounts; Collection Banks
 


Collection Bank
Account
Lockbox
Notes
Lockbox Site



Wells Fargo Bank, National Association
 
Philadelphia, PA
(f.k.a. Wachovia Bank, National Association)
       
Los Angeles, CA
         
Dallas, TX

 
 
 
 
 
 
Second Amended and Restated Credit and Security Agreement

IV-1

--------------------------------------------------------------------------------

 
EXHIBIT V
 
FORM OF COMPLIANCE CERTIFICATE
 

To:
Wells Fargo Bank, National Association, Co-Agent



SMBC Nikko Securities America, Inc., as Co-Agent


[Specify other Co-Agent]
 
This Compliance Certificate is furnished pursuant to that certain Second Amended
and Restated Credit and Security Agreement dated as of February 7, 2017 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Boston Scientific Funding LLC, a Delaware limited liability
company (the “Borrower”), Boston Scientific Corporation, a Delaware corporation,
as initial Servicer, the Lenders and Co-Agents party thereto from time to time
and Wells Fargo Bank, National Association, as Administrative Agent (the
“Agreement”).
 
THE UNDERSIGNED HEREBY CERTIFIES THAT:
 
1.          I am the duly elected _________________ of [Borrower/Servicer] (the
“Company”).
 
2.          The examinations described in paragraph 2 did not disclose, and I
have no knowledge of, the existence of any condition or event which constitutes
an Amortization Event or Unmatured Amortization Event, as each such term is
defined under the Agreement, during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate[, except as set forth in paragraph 4 below].
 
[3.          Described below are the exceptions, if any, to paragraph 3 by
listing, in detail, the nature of the condition or event, the period during
which it has existed and the action which the Company has taken, is taking, or
proposes to take with respect to each such condition or event: 
____________________]
 
4.          The financial statements accompanying this certificate are complete
and correct in all material respects and have been prepared in reasonable detail
and in accordance with GAAP; provided that it is hereby acknowledged that the
quarterly financial statements delivered herewith may not include all of the
information and footnotes required by GAAP for complete annual financial
statements.  The financial statements accompanying this certificate present
fairly the [consolidated] financial position of [the Servicer and its
consolidated subsidiaries][the Borrower] in all material respects as of the date
hereof and the [consolidated] results of operations for the period covered
thereby.
 
 
 
 
Second Amended and Restated Credit and Security Agreement

V-1

--------------------------------------------------------------------------------

 
The foregoing certifications and the financial statements delivered with this
Certificate in support hereof, are made and delivered as of ______________,
20__.
 
 
 

         
By:
     
Name:
     
Title:
   

 
 
 
 
 
 
 
 
 
 
 
 
Second Amended and Restated Credit and Security Agreement

V-2

--------------------------------------------------------------------------------

 
EXHIBIT VI
 
FORM OF COLLECTION ACCOUNT AGREEMENT
 
[See Attached]
 
 
 
 
 
 
 
 
 
 
 
 
 
Second Amended and Restated Credit and Security Agreement

VI-1

--------------------------------------------------------------------------------

 
EXHIBIT VII


 
EXHIBIT VII-1
 
FORM OF COMMITMENT REDUCTION NOTICE
 
---
 
[Borrower’s Name]
 
COMMITMENT REDUCTION NOTICE
 
Date:_________________
 

To:
Wells Fargo Bank, NATIONAL ASSOCIATION, as Co-Agent, and

SMBC Nikko Securities America, Inc., as Co-Agent
[Specify other Co-Agents]


Ladies and Gentlemen:
 
Reference is made to the Second Amended and Restated Credit and Security
Agreement dated as of February 7, 2017 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among Boston Scientific
Funding LLC, a Delaware limited liability company (the “Borrower”), Boston
Scientific Corporation, a Delaware corporation, as initial Servicer, the Lenders
and Co-Agents party thereto from time to time and Wells Fargo Bank, National
Association, as Administrative Agent.  Capitalized terms defined in the Credit
Agreement are used herein with the same meanings.
 
The [Servicer, on behalf of the] Borrower hereby irrevocably notifies the
Lenders and Co‑Agents of the following reduction in the Aggregate Commitment:
 
Amount of Aggregate Commitment in effect on the date hereof:  $_________

Aggregate Reduction requested:
$_____________

WFBNA’s amount of reduction:
$_____________

SMBC’s amount of reduction:
$____________

[Other Group’s amount of reduction:
$_________]

Effective date of reduction:  ________________, 20 __ (which date is not less
than five (5) Business Days after the date hereof).
Amount of Aggregate Commitment that will be in effect after giving effect to the
foregoing Aggregate Reduction:  $____________
WFBNA’s amount of revised Aggregate Commitment:  $_____________
SMBC’s amount of revised Aggregate Commitment:  $_____________
[Other Group’s amount of revised Aggregate Commitment:  $__________]
 
 
 
Second Amended and Restated Credit and Security Agreement

VII-1-1

--------------------------------------------------------------------------------

 


  The [Servicer, on behalf of the] Borrower hereby certifies to the Lenders and
Co-Agents that, after giving effect to the foregoing reduction in the Aggregate
Commitment:
 



a.
The amount of the Aggregate Commitment will not have been reduced below the
Aggregate Principal unless accompanied by a prepayment pursuant to Section 1.5
of the Credit Agreement in the amount necessary to ensure that the Aggregate
Principal does not exceed the Aggregate Commitment;




b.
The amount of the Aggregate Commitment will not be less than $100,000,000 unless
the Aggregate Commitment is terminated in full; and




c.
All accrued and unpaid fees, including Broken Funding Costs, if any, shall be
payable on the effective date of any termination of the Aggregate Commitment.



IN WITNESS WHEREOF, the [Servicer, on behalf of the] Borrower has caused this
Commitment Reduction Notice to be executed and delivered as of this ____ day of
_________, _____.
 
 

 
[_______________________, as Servicer, on behalf of:]
_________________________, as Borrower
           
By:
     
Name:
     
Title:
   

 
 
 
 
 
Second Amended and Restated Credit and Security Agreement

VII-1-2

--------------------------------------------------------------------------------

 
 
EXHIBIT VII-2
 
FORM OF COMMITMENT INCREASE REQUEST
 
---
 
[Borrower’s Name]
 
COMMITMENT INCREASE REQUEST
 
Date:_________________
 

To:
Wells Fargo Bank, National Association, as Co-Agent, and

SMBC Nikko Securities America, Inc., as Co-Agent
[Specify other Co-Agents]


Ladies and Gentlemen:
 
Reference is made to the Second Amended and Restated Credit and Security
Agreement dated as of February 7, 2017 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among Boston Scientific
Funding LLC, a Delaware limited liability company (the “Borrower”), Boston
Scientific Corporation, a Delaware corporation, as initial Servicer, the Lenders
and Co-Agents party thereto from time to time and Wells Fargo Bank, National
Association, as Administrative Agent.  Capitalized terms defined in the Credit
Agreement are used herein with the same meanings.
 
The [Servicer, on behalf of the] Borrower hereby irrevocably requests the
Lenders and Co‑Agents to increase the Aggregate Commitment as follows:
 
 
Amount of Aggregate Commitment in effect on the date hereof:  $_________

Aggregate increase requested:
$_____________

WFBNA’s amount of requested increase:
$_____________

SMBC’s amount of requested increase:
$____________

[Other Group’s amount of increase:
$_________]

If approved, effective date of increase:  ________________, 20 __ (which date is
not less than thirty (30) Business Days after the date hereof).
Amount of Aggregate Commitment that will be in effect after giving effect to the
foregoing aggregate increase:  $____________
WFBNA’s amount of revised Aggregate Commitment:  $_____________
SMBC’s amount of revised Aggregate Commitment:  $_____________
[Other Group’s amount of revised Aggregate Commitment:  $__________]



  The [Servicer, on behalf of the] Borrower hereby represents and warrants to
the Co-Agents and the Lenders that on and as of the effective date the requested
increase in the Aggregate Commitments that:
 
 
 
Second Amended and Restated Credit and Security Agreement

VII-2-1

--------------------------------------------------------------------------------

 
 

a.
each of its representations and warranties contained in Section 6.1 of the
Credit Agreement will be true and correct, in all material respects, as if made
on and as of such effective date; provided, however, that so long as any Lender
(other than a Lender that is a Conduit) is a party to the BSX Credit Agreement,
in no event will any Loan Party be required to “date-down” its representation in
Section 6.1(b) or 6.1(g);




b.
no event will have occurred and is continuing, or would result from the
requested increase that constitutes an Amortization Event or Unmatured
Amortization Event; and




c.
the Termination Date has not occurred.



IN WITNESS WHEREOF, the [Servicer, on behalf of the] Borrower has caused this
Commitment Increase Request to be executed and delivered as of this _____ day of
______________, ____.
 
 

 
[_______________________, as Servicer, on behalf of:]
_________________________, as Borrower
           
By:
     
Name:
     
Title:
   

 
 
 
 
 
 
 
 
 
 
 
Second Amended and Restated Credit and Security Agreement

VII-2-2

--------------------------------------------------------------------------------

 
 
EXHIBIT VII-3
 
FORM OF COMMITMENT INCREASE RESPONSE
 
---
 
[WFBNA/SMBC/ Other Co-Agents]
 
COMMITMENT INCREASE RESPONSE
 
Date:_________________
 

To:
Boston Scientific Funding LLC, and
Boston Scientific Corporation, as Servicer

 
Ladies and Gentlemen:
 
Reference is made to the Second Amended and Restated Credit and Security
Agreement dated as of February 7, 2017 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among Boston Scientific
Funding LLC, a Delaware limited liability company (the “Borrower”), Boston
Scientific Corporation, a Delaware corporation, as initial Servicer, the Lenders
and Co-Agents party thereto from time to time and Wells Fargo Bank, National
Association, as Administrative Agent.  Capitalized terms defined in the Credit
Agreement are used herein with the same meanings.
 
  On ____________, 20__, you requested that [WFBNA/SMBC/Other Co-Agents]
increase its share of the Aggregate Commitment by $_____________ (the “Group’s
Requested Increase Share”) effective on ____________, 20__, (the “Increase
Effective Date”).
 
  Please be advised that [WFBNA/SMBC/Other Group] is agreeable to increasing its
share of the Aggregate Commitment by $_____________ [insert a dollar amount from
and including $0 to and including an amount equal to the Lender’s / Group’s
Requested Increase Share] on the Increase Effective Date.
 
 

 
Very truly yours,
           
[LENDER’S/CO-AGENT’S NAME], as [Lender/Co-Agent]
           
By:
     
Name:
             
Title:
             
[By:
     
Name:
     
Title:]
   

 
 
 
 
 
Second Amended and Restated Credit and Security Agreement

VII-3-1

--------------------------------------------------------------------------------

 
 
EXHIBIT VIII
 
CREDIT AND COLLECTION POLICY
 
See Exhibit C to Receivables Sale Agreement
 
 
 
 
 
 
 
 
 
 
 
Second Amended and Restated Credit and Security Agreement

VIII-1

--------------------------------------------------------------------------------

 
 
EXHIBIT IX
 
FORM OF MONTHLY REPORT
 
[See Attached]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Second Amended and Restated Credit and Security Agreement

IX-1

--------------------------------------------------------------------------------

 
EXHIBIT X


ELIGIBLE ORIGINATORS
 
Legal Name of Eligible Originator
Prior Legal Name, Trade Name or Assumed Name
Organizational
ID
Jurisdiction
of Organization
Chief Executive Office
Locations of Records and material Contracts
Boston Scientific Corporation
None
0874815
Delaware
300 Boston Scientific Way Marlborough, MA 01752-1234
300 Boston Scientific Way Marlborough, MA 01752-1234
 
One Scimed Place,
Maple Grove, MN
55311-1566

500 Commander Shea Blvd.
Quincy, Massachusetts 02171
 
100 Boston Scientific Way Marlborough, MA 01752-1234
            
47215 Lakeview Blvd
Fremont, CA 94538-6530


150 Baytech Drive
San Jose, CA 95134


25155 Rye Canyon Loop
Valencia, CA 91355


4100 Hamline Avenue North
St. Paul, MN 55112-5798

 
 
 
 
 
Second Amended and Restated Credit and Security Agreement
X-1

--------------------------------------------------------------------------------

 
EXHIBIT XI -11
 
FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT
 
Dated [________________]
 
Reference is made to the Second Amended and Restated Credit and Security
Agreement dated as of February 7, 2017 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among Boston Scientific
Funding LLC, a Delaware limited liability company (the “Borrower”), Boston
Scientific Corporation, a Delaware corporation, as initial Servicer, the Lenders
and Co-Agents party thereto from time to time and Wells Fargo Bank, National
Association, as Administrative Agent.  Capitalized terms used and not otherwise
defined herein shall have the meanings attributed thereto in the Agreement.
 
WHEREAS, [________] (“Conduit Assignor”) wishes to assign [__]% of its
outstanding Loans to [______________] (“Conduit Assignee”) and, subject to the
terms hereof, Conduit Assignee is willing to accept the Loans so assigned;
 
WHEREAS, [________] (“Committed Lender Assignor”) wishes to assign to [_______]
(“Committed Lender Assignee”) [__]% of its Commitment and its obligation to make
Loans from time to time under the Agreement and, subject to the terms hereof,
Committed Lender Assignee is willing to assume the Commitment so assigned and
the obligation to make Loans from time to time under the Agreement;
 
WHEREAS, [          ], as Co-Agent for the Conduit Assignor and the Committed
Lender Assignor (the “Assignor Co-Agent”), and [          ], as Co-Agent for the
Conduit Assignee and the Committed Lender Assignee (the “Assignee Co-Agent”),
wish to cooperate to effectuate the assignment and assumption contemplated
hereby;
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
 
1.          Assignment and Assumption.  (a)          In consideration of Conduit
Assignee’s payment of $[_______] to (or at the direction of) Conduit Assignor,
which amount equals the aggregate outstanding principal of the assigned Loans
owing to Conduit Assignor as of the date hereof under the Agreement (the
“Assignment Price”), Conduit Assignor hereby sells and assigns to Conduit
Assignee, without recourse and (except as set forth in Section 2) without
representation or warranty, and Conduit Assignee hereby purchases and accepts
from Conduit Assignor, all of Conduit Assignor’s right, title and interest in,
to and under such assigned Loans owing to Conduit Assignor on the date hereof,
together with a proportionate share of Conduit Assignor’s right, title and
interest in and to the Collateral and all of Conduit Assignor’s rights under the
Agreement and the other Transaction Document.
 
(b)          In connection with the assignment and acceptance effected pursuant
to preceding clause (a) (and in consideration thereof), Committed Lender
Assignor hereby assigns to Committed Lender Assignee, without recourse and
(except as set forth in Section 2) without representation or warranty, [__]% of
Committed Lender Assignor’s entire Commitment (in the amount of $[________]) and
its obligation to make Loans from time to time under the Agreement, and
Committed Lender Assignee hereby assumes the Commitment so assigned and the
obligation to make Loans from time to time under the Agreement in accordance
with (and subject to the terms of) the Agreement.  For the avoidance of doubt,
Committed Lender Assignor and Committed Lender Assignee acknowledge and agree
that Committed Lender Assignor does not hereby assign to Committed Lender
Assignee all or any portion of Committed Lender Assignor’s Liquidity Commitment
and Committed Lender Assignee does not hereby assume all or any portion of
Committed Lender Assignor’s Liquidity Commitment.
 



--------------------------------------------------------------------------------

1 Use Exhibit XI-1 in the case of assignments by Lenders that are Conduits.
 
Second Amended and Restated Credit and Security Agreement
X1-1-1

--------------------------------------------------------------------------------

 
(c)          [Without limiting the generality of the foregoing, on the date
hereof (after giving effect to all other payments and distributions made by, or
on behalf of the Borrower on the date hereof), the Borrower (or the Servicer,
acting on behalf of the Borrower) agrees to pay $[______] to the [Assignor
Group] Agent, on behalf of Conduit Assignee and the Committed Lender Assignor,
representing all accrued and unpaid interest, fees and all other Obligations due
and owing it and/or them through (but excluding) the date hereof with respect to
the assigned Loans (other than amounts in respect of principal of the Loans
owing to Conduit Assignee).][Include, if applicable]
 
2.          Representations and Disclaimers of Conduit Assignor and Committed
Lender Assignor.
 
(a)          Each of Conduit Assignor and Committed Lender Assignor represents
and warrants, as to itself, that it is the legal and beneficial owner of the
interests being assigned by it hereunder and that such interest is free and
clear of any adverse claim;
 
(b)          [Each of Conduit Assignor and Committed Lender Assignor represents
and warrants, as to itself, that after giving effect to the payments
contemplated in Section 1(a) and (c) hereof, all Obligations owing to it shall
have been paid in full;][Include if all of Assignor’s Loans are being assigned.]
 
(c)          Each of Conduit Assignor and Committed Lender Assignor represents
and warrants, as to itself, that this Assignment and Acceptance Agreement has
been duly authorized, executed and delivered by it and constitutes its legal,
valid and binding obligation enforceable against it in accordance with the terms
hereof;
 
(d)          Neither Conduit Assignor nor Committed Lender Assignor makes any
representation or warranty or assumes any responsibility with respect to any
statements, warranties or representations made in or in connection with the
Transaction Documents or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Transaction Documents or any other
instrument or document furnished pursuant thereto; and
 
(e)          Neither Conduit Assignor nor Committed Lender Assignor makes any
representation or warranty or assumes any responsibility with respect to the
financial condition of the Borrower or the performance or observance by the
Borrower of any of its obligations under the Transaction Documents.
 
Second Amended and Restated Credit and Security Agreement
X1-1-2

--------------------------------------------------------------------------------

 
3.          Representations and Agreements of Conduit Assignee and Committed
Lender Assignee.
 
(a)          Each of Conduit Assignee and Committed Lender Assignee confirms
that it has received copies of the Transaction Documents and such other
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Acceptance Agreement;
 
(b)          Each of Conduit Assignee and Committed Lender Assignee agrees that
it will, independently and without reliance upon Conduit Assignor, Committed
Lender Assignor or any other person and based on such Transaction Documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Transaction Documents;
 
(c)          Each of Conduit and Committed Lender Assignee agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of the Transaction Documents and this Assignment and Acceptance Agreement are
required to be performed by it; and
 
(d)          Each of Conduit Assignee and Committed Lender Assignee represents
and warrants, as to itself, that this Assignment and Acceptance Agreement has
been duly authorized, executed and delivered by it and constitutes its legal,
valid and binding obligation enforceable against it in accordance with the terms
hereof.
 
4.          Co-Agent. Each of the Conduit Assignee and the Committed Lender
Assignee hereby appoints the Assignee Co-Agent to act as Co-Agent for its Group.
 
5.          Agreement to Maintain Confidentiality.  Each of Conduit Assignee, 
Committed Lender Assignee and Assignee Co-Agent agrees to abide by the
provisions of Section 14.5 of the Agreement.
 
6.          Effect of Assignment and Acceptance.  (a)  Upon execution and
delivery of this Assignment and Acceptance Agreement by Conduit Assignor,
Committed Lender Assignor, Assignor Co-Agent, Conduit Assignee, Committed Lender
Assignee and Assignee Co-Agent, the acknowledgement and agreement hereto by the
Borrower, the Servicer and [Any other Party], payment by Conduit Assignee of the
Assignment Price as provided in Section 1(a) [and payment by, or on behalf of,
Borrower of the amount set forth in Section 1(c)], (i) Conduit Assignee shall be
a party to the Agreement as a Conduit and shall have all of the rights and
obligations of a Conduit thereunder, (ii) Committed Lender Assignee shall be a
party to the Agreement as a Committed Lender and/or Liquidity Bank, as
applicable, and shall have all of the rights and obligations of a Committed
Lender and/or Liquidity Bank thereunder, (iii) Assignee Co-Agent shall be a
party to the Agreement as a Co-Agent and shall have all of the rights and
obligations of a Co-Agent thereunder, and (iv) each of Conduit Assignor,
Committed Lender Assignor and Assignor Co-Agent shall relinquish all of its
respective rights and be released from its respective obligations (if any) [with
respect to the Loans, Collateral and Commitment assigned hereunder] under the
Agreement and the other Transaction Documents.
 
Second Amended and Restated Credit and Security Agreement
X1-1-3

--------------------------------------------------------------------------------

 
(b)          Immediately after giving effect to the assignments and assumptions
effected by this Assignment and Acceptance Agreement, (i) Committed Lender
Assignee’s Commitment shall be $[____________], the aggregate outstanding
principal of all Loans owing to Conduit Assignee shall be $[________] and the
Percentage for the Group which includes Conduit Assignee and Committed Lender
Assignee shall be [__]% and (ii) Committed Lender Assignor’s Commitment shall be
$[______], the aggregate outstanding principal of all Loans owing to Conduit
Assignor shall be $[________] and the percentage for the Group which includes
the Conduit Assignor and Committed Lender Assignor shall be [__]%.
 
(c)          [After giving effect to the assignments and assumptions effected by
this Assignment and Acceptance Agreement, all reimbursement, indemnity and
similar provisions contained in the Transaction Documents which, by their terms,
inure to the benefit of the Lenders and/or the Co-Agents, shall continue to
inure to Conduit Assignor’s and Committed Lender Assignee’s benefit, as
applicable, as to any actions taken or omitted to be taken by it while it was a
party to the Agreement or any other Transaction Document.][Include if all of
Assignor’s rights being assigned.]
 
(d)          Schedule I attached hereto sets forth information (as such
information may be changed from time to time in accordance with the Agreement)
relating to the Conduit Assignee, the Committed Lender Assignee and its Co-Agent
and the related Group.  Such Schedule I shall be deemed to amend the Agreement
without any further action of any party to the Agreement.
 
7.          Further Assurances.  Each of Conduit Assignor, Committed Lender
Assignor, Assignor Co-Agent, Conduit Assignee, Committed Lender Assignee and
Assignee Co-Agent agrees that from time to time, at the Borrower’s expense, it
will promptly execute and deliver all instruments and documents, and take all
actions, that may be necessary or desirable to more fully effect the purposes of
this Assignment and Acceptance Agreement.
 
8.          GOVERNING LAW.  THIS ASSIGNMENT AND ACCEPTANCE AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF.
 

Second Amended and Restated Credit and Security Agreement
X1-1-4

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance Agreement to be executed by their respective officers thereunto duly
authorized, as of the date first above written.
 

 
[_______________________],
as Committed Lender Assignor
                   
By:
      
Name:
      Title:    

 
 

 
[_______________________],
as Conduit Assignor
                   
By:
      
Name:
      Title:    

 
 

 
[_______________________],
as Co-Agent for Committed Lender Assignor and Conduit Assignor
                   
By:
      
Name:
      Title:    

 
 

 
[_______________________],
as a Committed Lender Assignee
                   
By:
      
Name:
      Title:    

 
 
 
 
Second Amended and Restated Credit and Security Agreement
X1-1-5

--------------------------------------------------------------------------------

 
 

 
[_______________________],
as Conduit Assignee
                   
By:
      
Name:
      Title:    

 
 

 
[_______________________],
as Co-Agent for Committed Lender Assignee and Conduit Assignee
                   
By:
      
Name:
      Title:    

 
 
 
 
 
 
 
Second Amended and Restated Credit and Security Agreement
X1-1-6

--------------------------------------------------------------------------------

 
Acknowledged and Agreed:
 
BOSTON SCIENTIFIC CORPORATION,
as Servicer
                   
By:
      
Name:
      Title:      

 
 
BOSTON SCIENTIFIC FUNDING LLC,
as Borrower
                   
By:
      
Name:
      Title:      

 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent,
               
By:
      
Name:
      Title:      

 
 
[OTHER PARTY, as required]
                   
By:
      
Name:
      Title:      

 
 
 
Second Amended and Restated Credit and Security Agreement
X1-1-7

--------------------------------------------------------------------------------

Schedule I to
Assignment and Acceptance
Agreement
 
Assignee Information
 
Conduit Lender:
 
Liquidity Bank(s):Committed Lender(s):
 
Co-Agent:
 
Group:
 
Commitment:
 


 
“[Group] Allocation Limit” means [SPECIFY]
 
“Conduit Allocation Limit” means [SPECIFY]
 
“LIBOR”, for such Group, means [SPECIFY].
 


 
Notice Addresses:
 
 
 
 
 
 


Second Amended and Restated Credit and Security Agreement
X1-1-8

--------------------------------------------------------------------------------



EXHIBIT XI -22
 
FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT
 
Dated [________________]
 
Reference is made to the Second Amended and Restated Credit and Security
Agreement dated as of February 7, 2017 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among Boston Scientific
Funding LLC, a Delaware limited liability company (the “Borrower”), Boston
Scientific Corporation, a Delaware corporation, as initial Servicer, the Lenders
party thereto from time to time and Wells Fargo Bank, National Association, as
Administrative Agent.  Capitalized terms used and not otherwise defined herein
shall have the meanings attributed thereto in the Agreement.
 
WHEREAS, [________] (“Assignor”) wishes to assign [__]% of its outstanding Loans
to [______________] (“Assignee”) and, subject to the terms hereof, Assignee is
willing to accept the Loans so assigned;
 
WHEREAS, Assignor wishes to assign to Assignee [__]% of its Commitment and its
obligation to make Loans from time to time under the Agreement and, subject to
the terms hereof, Assignee is willing to assume the Commitment so assigned and
the obligation to make Loans from time to time under the Agreement; and
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
 
1.          Assignment and Assumption.  (a)          In consideration of
Assignee’s payment of $[_______] to (or at the direction of) Assignor, which
amount equals the aggregate outstanding principal of the assigned Loans owing to
Assignor as of the date hereof under the Agreement (the “Assignment Price”),
Assignor hereby sells and assigns to Assignee, without recourse and (except as
set forth in Section 2) without representation or warranty, and Assignee hereby
purchases and accepts from Assignor, all of Assignor’s right, title and interest
in, to and under such assigned Loans owing to Assignor on the date hereof,
together with a proportionate share of Assignor’s right, title and interest in
and to the Collateral and all of Assignor’s rights under the Agreement and the
other Transaction Document.
 
(b)          In connection with the assignment and acceptance effected pursuant
to preceding clause (a) (and in consideration thereof), Assignor hereby assigns
to Assignee, without recourse and (except as set forth in Section 2) without
representation or warranty, [__]% of Assignor’s entire Commitment (in the amount
of $[________]) and its obligation to make Loans from time to time under the
Agreement, and Assignee hereby assumes the Commitment so assigned and the
obligation to make Loans from time to time under the Agreement in accordance
with (and subject to the terms of) the Agreement.
 



--------------------------------------------------------------------------------

2 Use Exhibit XI-1 in the case of assignments by Lenders that are not Conduits.
 
Second Amended and Restated Credit and Security Agreement
X1-2-1

--------------------------------------------------------------------------------

 
(c)          [Without limiting the generality of the foregoing, on the date
hereof (after giving effect to all other payments and distributions made by, or
on behalf of the Borrower on the date hereof), the Borrower (or the Servicer,
acting on behalf of the Borrower) agrees to pay $[______] to the Assignor,
representing all accrued and unpaid interest, fees and all other Obligations due
and owing it and/or them through (but excluding) the date hereof with respect to
the assigned Loans (other than amounts in respect of principal of the Loans
owing to Assignee).][Include, if applicable]
 
2.          Representations and Disclaimers of Assignor.
 
(a)          Assignor represents and warrants, as to itself, that it is the
legal and beneficial owner of the interests being assigned by it hereunder and
that such interest is free and clear of any adverse claim;
 
(b)          [Assignor represents and warrants, as to itself, that after giving
effect to the payments contemplated in Section 1(a) and (c) hereof, all
Obligations owing to it shall have been paid in full;][Include if all of
Assignor’s Loans are being assigned.]
 
(c)          Assignor represents and warrants, as to itself, that this
Assignment and Acceptance Agreement has been duly authorized, executed and
delivered by it and constitutes its legal, valid and binding obligation
enforceable against it in accordance with the terms hereof;
 
(d)          Assignor makes no representation or warranty or assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Transaction Documents or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Transaction Documents or any other instrument or document furnished pursuant
thereto; and
 
(e)          Assignor makes no representation or warranty or assumes no
responsibility with respect to the financial condition of the Borrower or the
performance or observance by the Borrower of any of its obligations under the
Transaction Documents.
 
3.          Representations and Agreements of Assignee.
 
(a)          Assignee confirms that it has received copies of the Transaction
Documents and such other information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Assignment and Acceptance
Agreement;
 
(b)          Assignee agrees that it will, independently and without reliance
upon Assignor or any other person and based on such Transaction Documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Transaction Documents;
 
(c)          Assignee agrees that it will perform in accordance with their terms
all of the obligations which by the terms of the Transaction Documents and this
Assignment and Acceptance Agreement are required to be performed by it; and
 
Second Amended and Restated Credit and Security Agreement
X1-2-2

--------------------------------------------------------------------------------

 
(d)          Assignee represents and warrants, as to itself, that this
Assignment and Acceptance Agreement has been duly authorized, executed and
delivered by it and constitutes its legal, valid and binding obligation
enforceable against it in accordance with the terms hereof.
 
4.          Agreement to Maintain Confidentiality.  Assignee agrees to abide by
the provisions of Section 14.5 of the Agreement.
 
5.          Effect of Assignment and Acceptance.  (a)  Upon execution and
delivery of this Assignment and Acceptance Agreement by Assignor and Assignee,
the acknowledgement and agreement hereto by the Borrower, the Servicer and [Any
other Party], payment by Assignee of the Assignment Price as provided in Section
1(a) [and payment by, or on behalf of, Borrower of the amount set forth in
Section 1(c)], (i) Assignee shall be a party to the Agreement as a Lender and
shall have all of the rights and obligations of a Lender thereunder, and (ii)
Assignor shall relinquish all of its respective rights and be released from its
respective obligations (if any) [with respect to the Loans, Collateral and
Commitment assigned hereunder] under the Agreement and the other Transaction
Documents.
 
(b)          Immediately after giving effect to the assignments and assumptions
effected by this Assignment and Acceptance Agreement, (i) Assignee’s Commitment
shall be $[____________], the aggregate outstanding principal of all Loans owing
to Assignee shall be $[________] and (ii) Assignor’s Commitment shall be
$[______], the aggregate outstanding principal of all Loans owing to Assignor
shall be $[________] and the percentage for the Group which includes the
Assignor and Assignor shall be [__]%.
 
(c)          [After giving effect to the assignments and assumptions effected by
this Assignment and Acceptance Agreement, all reimbursement, indemnity and
similar provisions contained in the Transaction Documents which, by their terms,
inure to the benefit of the Lenders, shall continue to inure to Assignor’s
benefit as to any actions taken or omitted to be taken by it while it was a
party to the Agreement or any other Transaction Document.][Include if all of
Assignor’s rights being assigned.]
 
(d)          Schedule I attached hereto sets forth information (as such
information may be changed from time to time in accordance with the Agreement)
relating to the Assignee.  Such Schedule I shall be deemed to amend the
Agreement without any further action of any party to the Agreement.
 
6.          Further Assurances.  Each of Assignor and Assignee agrees that from
time to time, at the Borrower’s expense, it will promptly execute and deliver
all instruments and documents, and take all actions, that may be necessary or
desirable to more fully effect the purposes of this Assignment and Acceptance
Agreement.
 
7.          GOVERNING LAW.  THIS ASSIGNMENT AND ACCEPTANCE AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF.
 
Second Amended and Restated Credit and Security Agreement
X1-2-3

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance Agreement to be executed by their respective officers thereunto duly
authorized, as of the date first above written.
 
 

 
[_______________________],
as Assignor
                   
By:
      
Name:
      Title:    

 
 
 
 

 
[_______________________],
as Assignee
                   
By:
      
Name:
      Title:    

 
 
 
 
 
 
 
 
Second Amended and Restated Credit and Security Agreement
X1-2-4

--------------------------------------------------------------------------------

 
Acknowledged and Agreed:
 
BOSTON SCIENTIFIC CORPORATION,
as Servicer
                   
By:
      
Name:
      Title:      

 
 
BOSTON SCIENTIFIC FUNDING LLC,
as Borrower
                   
By:
      
Name:
      Title:      

 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent,
               
By:
      
Name:
      Title:      

 
 
[OTHER PARTY, as required]
                   
By:
      
Name:
      Title:      

 
 
 
 
 
 
 
Second Amended and Restated Credit and Security Agreement
X1-2-5

--------------------------------------------------------------------------------

EXHIBIT XII
 
FORM OF PREPAYMENT NOTICE
 
---
 
[Borrower’s Name]
Prepayment Notice
 
For Prepayment on __________________
 
Wells Fargo Bank, National Association, as Co-Agent


SMBC Nikko Securities America, Inc., as Co-Agent
 
[SPECIFY Co-Agent]
 
Ladies and Gentlemen:
 
Reference is made to the Second Amended and Restated Credit and Security
Agreement dated as of February 7, 2017 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among Boston Scientific
Funding LLC, a Delaware limited liability company (the “Borrower”), Boston
Scientific Corporation, a Delaware corporation as initial Servicer, the Lenders
and Co-Agents Party thereto from time to time, and Wells Fargo Bank, National
Association, as Administrative Agent.  Capitalized terms defined in the Credit
Agreement are used herein with the same meanings.
 
1.          The Borrower [Servicer, on behalf of the Borrower] hereby notifies
you that it has determined to prepay [all] [a portion] of its Advances in
accordance with Section 1.5(a) [or (b)] of the Credit Agreement as follows:
 

(a)
Prepayment Date: _________________ (which provides at least the Required Notice
Period [and which is a Settlement Date]*)

 

(b)
Aggregate Prepayment Amount (excluding Interest and Funding Losses): 
$_____________

 
(i)          WFBNA’s Prepayment Amount:  $___________
 
(ii)          SMBC’s Prepayment Amount:  $___________
 
(iii)          [SPECIFY Group’s] Prepayment Amount:  $____________
 

(c)
Amount of Prepayment relating to Alternate Base Rate Loans:  $______

 

(d)
For Prepayment relating to LIBOR Loans: $__________

 
 
 



--------------------------------------------------------------------------------

*   Required if LIBOR Loans are being prepaid.
 
Second Amended and Restated Credit and Security Agreement
XII-1

--------------------------------------------------------------------------------

 

(e)
Aggregate Interest due on Prepayment Amount:

 
(i)          WFBNA’s Interest Amount:  $___________
 
(ii)          SMBC’s Interest Amount:  $___________
 
(iii)          [SPECIFY Group’s] Interest Amount:  $____________
 

(f)
Aggregate Funding Losses (if any) due pursuant to Section 4.3 of Credit
Agreement:

 
(i)          WFBNA’s Funding Loss:  $___________
 
(ii)          SMBC’s Funding Loss:  $___________
 
(iii)          [SPECIFY Group’s] Funding Loss:  $____________
 
2.          Following the prepayments as described above, the following Loans
will be outstanding:
 
(i)          Aggregate Loans: $ ___________
 
(ii)          WFBNA’s Loans:  $___________
 
(iii)          SMBC’s Loans:  $___________
 
(iv)          [SPECIFY Group’s] Loans:  $____________
 
[and [, if such prepayments are pursuant to Section 1.5(b)] no Lender’s Loans
exceed the Lender’s Commitment [or Conduit Group’s Conduit Allocation Limit].
 
3.          Please disburse the Prepayment Amount, together with Interest and
Funding Losses, as follows:
 
(i)          WFBNA: [Wire transfer $________ to account no. ________ at
___________ Bank, in [city, state], ABA No. __________, Reference:  ________];
and
 
(ii)          SMBC: [Wire transfer $________ to account no. ________ at
___________ Bank, in [city, state], ABA No. __________, Reference:  ________].
 
(iii)          [SPECIFY Group]: [Wire transfer $________ to account no. ________
at ___________ Bank, in [city, state], ABA No. __________, Reference: 
________].
 


Second Amended and Restated Credit and Security Agreement
XII-2

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the [Servicer, on behalf of the] Borrower has caused this
Prepayment Notice to be executed and delivered as of this ____ day of
___________, _____.
 
 

 
[_______________________, as Servicer, on behalf of:]
          _________________________, as Borrower            
By:
     
Name:
     
Title:
   

 
 
 
 
 
 
 
Second Amended and Restated Credit and Security Agreement
XII-3

--------------------------------------------------------------------------------

Schedule I to
Assignment and Acceptance
Agreement
 
Assignee Information
 
Lender:
 
Commitment:
 


 
“Allocation Limit” means [SPECIFY]
 


 
“LIBOR” means [SPECIFY].
 


 
Notice Addresses:
 
 
 
 
 
 
 


Second Amended and Restated Credit and Security Agreement
XII-4

--------------------------------------------------------------------------------

 
EXHIBIT XIII-1
 
[FORM OF]
 
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Second Amended and Restated Credit Agreement,
dated as of February 7, 2017 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Boston Scientific Fund LLC, a
Delaware limited liability company, Boston Scientific Corporation, a Delaware
corporation, the Lenders and Co-Agents Party thereto from time to time, and
Wells Fargo Bank, National Association, as Administrative Agent.
 
Pursuant to the provisions of Section 4.4 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a ten percent shareholder of the Borrower within the meaning of Section
871(h)(3)(B) of the Code and (iv) it is not a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E.  By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform the Loan
Parties and the Administrative Agent, and (2) the undersigned shall have at all
times furnished the Loan Parties and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.






[NAME OF LENDER]
     
By:
     
Name:
   
Title:
 

Date: ________ __, 20[  ]
 
 
 


Second Amended and Restated Credit and Security Agreement
XIII-1-1

--------------------------------------------------------------------------------

EXHIBIT XIII-2
 
[FORM OF]
 
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
 
Reference is hereby made to the Second Amended and Restated Credit Agreement,
dated as of February 7, 2017 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Boston Scientific Fund LLC, a
Delaware limited liability company, Boston Scientific Corporation, a Delaware
corporation, the Lenders and Co-Agents Party thereto from time to time, and
Wells Fargo Bank, National Association, as Administrative Agent.
 
Pursuant to the provisions of Section 4.4 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code].
 
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


 


[NAME OF PARTICIPANT]
     
By:
     
Name:
   
Title:
 

Date: ________ __, 20[  ]
 


Second Amended and Restated Credit and Security Agreement
XIII-2-1

--------------------------------------------------------------------------------

EXHIBIT XIII-3
 
[FORM OF]
 
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
 
 
Reference is hereby made to the Second Amended and Restated Credit Agreement,
dated as of February 7, 2017 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Boston Scientific Fund LLC, a
Delaware limited liability company, Boston Scientific Corporation, a Delaware
corporation, the Lenders and Co-Agents Party thereto from time to time, and
Wells Fargo Bank, National Association, as Administrative Agent.
 
Pursuant to the provisions of Section 4.4 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E or (ii)
an IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
 


[NAME OF PARTICIPANT]
     
By:
     
Name:
   
Title:
 

Date: ________ __, 20[  ]
 
Second Amended and Restated Credit and Security Agreement
XIII-3-1

--------------------------------------------------------------------------------

EXHIBIT XIII-4
 
[FORM OF]
 
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
 
 
Reference is hereby made to the Second Amended and Restated Credit Agreement,
dated as of February 7, 2017 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Boston Scientific Fund LLC, a
Delaware limited liability company, Boston Scientific Corporation, a Delaware
corporation, the Lenders and Co-Agents Party thereto from time to time, and
Wells Fargo Bank, National Association, as Administrative Agent.
 
Pursuant to the provisions of Section 4.4 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
in respect of which it is providing this certificate, (ii) its direct or
indirect partners/members are the sole beneficial owners of such Loan(s), (iii)
with respect to the extension of credit pursuant to this Credit Agreement or any
other Transaction Document, neither the undersigned nor any of its direct or
indirect partners/members is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct or
indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished the Administrative Agent and the Loan Parties with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E
from each of such partner’s/member’s beneficial owners that is claiming the
portfolio interest exemption.  By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Loan Parties and the Administrative
Agent, and (2) the undersigned shall have at all times furnished the Loan
Parties and the Administrative Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.






[NAME OF LENDER]
     
By:
     
Name:
   
Title:
 

Date: ________ __, 20[  ]
 
Second Amended and Restated Credit and Security Agreement
XIII-4-1

--------------------------------------------------------------------------------

SCHEDULE A
 
COMMITMENTS
 


 
LENDER
COMMITMENT
Wells Fargo Bank, National Association
$200,000,000
Sumitomo Mitsui Banking Corporation, New York Branch
$200,000,000
Total:
$400,000,000



 
 
 
 
 
 
Second Amended and Restated Credit and Security Agreement
A-1

--------------------------------------------------------------------------------

SCHEDULE B
 
DOCUMENTS TO BE DELIVERED TO THE ADMINISTRATIVE AGENT
 
ON OR PRIOR TO THE INITIAL LOAN
 



Document

Signatories
   
1.  Receivables Sale Agreement (“RSA”)
Originator
SPC
·          Annex A to RSA - Definitions
n/a
·          Exhibit A to RSA – Form of Purchase Report
n/a
·          Exhibit B to RSA – Form of Subordinated Note
n/a
·          Exhibit C to RSA– Credit and Collection Policy
n/a
·          Exhibit D to RSA – Form of Joinder Agreement
n/a
·          Schedule 2.1(r) to RSA – Originator’s Organizational ID Number; Chief
Executive Office Address; Locations of Records; Prior Names
n/a
2. A certificate of Originator’s Assistant Secretary certifying:
(a) the names and true signatures of the officers authorized on Originator’s
behalf to sign the Transaction Documents to be delivered by it;
(b) an attached copy of resolutions of Originator’s board of directors,
authorizing the Transaction Documents to be delivered by it and the transactions
contemplated thereby; and
(c) an attached copy of Originator’s by-laws.
BSX
3.  A good standing certificate for Originator issued as of a recent date by the
Secretary of State of Delaware
n/a
4.  Originator’s Certificate of Incorporation recently certified by the
Secretary of State of Delaware.
n/a
5. A certificate of SPC’s Secretary certifying:
(a) the names and true signatures of the officers authorized on SPC’s behalf to
sign the Transaction Documents to be delivered by it;
(b) an attached copy of resolutions of SPC’s board of directors, authorizing the
Transaction Documents to be delivered by it and the transactions contemplated
thereby; and
(c) an attached copy of SPC’s by-laws.
BSX
6.  A good standing certificate for SPC issued as of a recent date by the
Secretary of State of Delaware
n/a
7.  Borrower’s Certificate of Incorporation certified by the Secretary of State
of Delaware.
n/a
8.  [Intentionally Deleted]
n/a
9.  Independent Director’s Agreement
BSX
SPC
Ind. Dir.

 
 
Second Amended and Restated Credit and Security Agreement
B-1

--------------------------------------------------------------------------------

 
10.  UCC, tax and judgment lien searches against Originator in the relevant
central and local filing offices in the state where (a) it was incorporated and
(b) it maintains its chief executive office
n/a
11.  Termination Statements with respect to any liens revealed in the above
searches
n/a
12.  Delaware UCC financing statement naming Originator, as debtor, SPC, as
assignor/secured party, and the Administrative Agent, as assignee of secured
party
n/a
13.  Subordinated Note
SPC
14.  Corporate/UCC Opinion
S&S
15.  True sale and non-consolidation Opinion(s)
S&S
16. A certificate from an officer of Originator to the effect that (a) each of
the representations and warranties set forth in the RSA is true and correct as
of the closing date, (b) the Sale Termination Date has not occurred, and (c)
Originator has reflected in its monthly reporting to the banks that the
Receivables acquired by Borrower from Originator are the property of the
Borrower.
BSX
   
17.  Credit and Security Agreement (“CSA”)
All
·          Exhibit I to CSA:   Definitions
n/a
·          Exhibit II to CSA:  Form of Borrowing Request
n/a
·          Exhibit III to CSA:  Jurisdictions of Organization and Chief
Executive Offices of the Loan Parties; Location of Records; Organizational
identification Numbers
n/a
·          Exhibit IV  to CSA:  Names of Collection  Banks; Collection Accounts
n/a
·          Exhibit V to CSA:  Form of Compliance Certificate
n/a
·          Exhibit VI to CSA: Form of Collection Account Agreement
n/a
·          Exhibit VII to CSA: [Intentionally Omitted]
n/a
·          Exhibit VIII to CSA:  Credit and Collection Policy
n/a
·          Exhibit IX to CSA: Form of Monthly Report
 
·          Exhibit X to CSA: Eligible Originators
 
·          Schedule A to CSA: Commitments
 
·          Schedule Bto CSA: Closing Documents
 
·          Schedule 14.2 to CSA: Notices
 
18.  Collection Account Agreement(s) with respect to each Lockbox and associated
account (all are at Wells Fargo Bank)
BSX
SPC
Admin. Agent
[WFBNA]
 
19.  Monthly Report as of month-end prior to closing
BSX
20.  A certificate of an Authorized Officer of each of the Loan Parties
certifying that as of the date of the initial Advance, no Amortization Event or
Unmatured Amortization Event exists and is continuing
BSX
SPC

 
 
Second Amended and Restated Credit and Security Agreement
B-2

--------------------------------------------------------------------------------

 
21.  Borrowing Notice
SPC
22.  Delaware UCC Financing Statement naming SPC as debtor and the
Administrative Agent as secured party
n/a
23.  CSA Corporate/UCC Opinion
S&S
24.  UCC, tax and judgment lien searches against SPC in Delaware
n/a
25.  Opinion back-up certificates
BSX
SPC

 
 
 
 
 
 

Second Amended and Restated Credit and Security Agreement
B-3

--------------------------------------------------------------------------------

SCHEDULE C
 
DOCUMENTS TO BE DELIVERED TO THE ADMINISTRATIVE AGENT
ON OR PRIOR TO THE EFFECTIVENESS DATE
 

Document

Signatories
1.  Assignment and Acceptance Agreement dated as of February 7, 2017 among
Borrower, Servicer, Wells Fargo Bank, National Association (“WFBNA”), Sumitomo
Mitsui Banking Corporation (“SMBC”), SMBC Nikko  Securities America, Inc., Royal
Bank of Canada (“RBC”), Old Line Funding, LLC, The Bank of Nova Scotia (“BNS”)
and Liberty Street Funding LLC, and  all amounts payable hereunder.
   Borrower
   Servicer
   WFBNA
    SMBC,
…RBC
    BNS
2.  Second Amended and Restated Receivables Sale Agreement and amendments
(“RSA”)
Originator
Borrower
3.  Second Amended and Restated Credit and Security Agreement (“CSA”)
All
Exhibit I to CSA:   Definitions
n/a
Exhibit II to CSA:  Form of Borrowing Request
n/a
Exhibit III to CSA:  Jurisdictions of Organization and Chief Executive Offices
of the Loan Parties; Location of Records; Organizational identification Numbers
n/a
Exhibit IV  to CSA:  Names of Collection  Banks; Collection Accounts
n/a
Exhibit V to CSA:  Form of Compliance Certificate
n/a
Exhibit VI to CSA: Form of Collection Account Agreement
n/a
Exhibit VII to CSA: Form of Commitment Reduction Notice; Form of Committment
Increase Request; Form of Committment Increase Response
n/a
Exhibit VIII to CSA:  Credit and Collection Policy
n/a
Exhibit IX to CSA: Form of Monthly Report
 
Exhibit X to CSA: Eligible Originators
 
Exhibit XI to CSA:  Form of Assignment and Acceptance Agreement
 
Schedule A to CSA: Commitments
 
Schedule B to CSA: Initial Closing Documents
 
Schedule C to CSA:  Effectiveness Date Documents
 

 
 
Second Amended and Restated Credit and Security Agreement
C-1

--------------------------------------------------------------------------------

 
Schedule 14.2 to CSA: Notice Addresses
 
4.  Assignment of Collection Account Agreement with respect to each Lockbox and
associated account (all are at WFBNA)
BSX
SPC
Admin. Agent
WFBNA
 
5.  Amended Fee Letter
BSX, Borrower,
Admin Agent, Co-Agents
6.  A certificate of BSX’s Assistant Secretary certifying:
(a) the names and true signatures of the officers authorized on BSXs behalf to
sign the Transaction Documents to be delivered by it on the Effectiveness Date;
and
(b) an attached copy of resolutions of BSX’s board of directors, authorizing the
Transaction Documents to be delivered by it on the Effectiveness Date and the
transactions contemplated thereby
BSX
7.  A certificate of SPC’s Secretary certifying:
(a) the names and true signatures of the officers authorized on SPC’s behalf to
sign the Transaction Documents to be delivered by it on the Effectiveness Date;
and
(b) an attached copy of resolutions of SPC’s board of directors, authorizing the
Transaction Documents to be delivered by it on the Effectiveness Date and the
transactions contemplated thereby
BSX
8.  A certificate of an Authorized Officer of each of the Loan Parties
certifying that as of the date of the initial Advance, no Amortization Event or
Unmatured Amortization Event exists and is continuing
BSX
Borrower
9.  A certificate from an officer of Originator to the effect that (a) each of
the representations and warranties set forth in the RSA is true and correct as
of the Effectiveness Date and (b) the Sale Termination Date has not occurred.
BSX
10.  Corporate and UCC opinions
S&S
 
11.  In-house counsel opinions addressed to each Agent and each Lender
BSX
 

 
 
Second Amended and Restated Credit and Security Agreement
C-2

--------------------------------------------------------------------------------

 
12.  True sale and non-consolidation Opinion
S&S
13.  Monthly Report for December 2016
BSX
 
14.  UCC-3 Statements (Nos. 20064509535 and 20064510137), assigning same to
WFBNA, as as replacement Administrative Agent, as secured party  and amending
collateral description
 n/a
15.  UCC, tax and judgment lien searches against Originator and Borrower in
Delaware
n/a
16. Copy of Independent Director’s Agreement
n/a





 
 
 

Second Amended and Restated Credit and Security Agreement
C-3

--------------------------------------------------------------------------------

SCHEDULE 14.2


Addresses


LENDER/CO-AGENT/ADMINISTRATIVE AGENT


Wells Fargo Bank, National Association
1100 Abernathy Road
Suite 1100
Atlanta, GA 30328
Attention: Michael Landry
Tel: (770) 508-2179
Email: michael.landry@wellsfargo.com
Facsimile: (855) 818-1933




LENDER/CO-AGENT


Sumitomo Mitsui Banking Corporation, as Lender
277 Park Ave
New York, NY 10172
Attention: Kevin DeFreitas
Phone: (212) 224-4375
Email: agencyservices@smbcgroup.com
Facsimile: (212) 224-4501


With a copy to:


SMBC Nikko Securities America, Inc., as Co-Agent
277 Park Avenue
New York, NY 10172
Attention: Structured Finance Group
Email: ASGOPS@smbcnikko-si.com
Facsimile: (646) 874-5997
 
Second Amended and Restated Credit and Security Agreement
14.2-1

--------------------------------------------------------------------------------

 
BORROWER


Boston Scientific Funding LLC
300 Boston Scientific Way
Marlborough, Massachusetts 01752
Attention:
Robert Castagna,
President & Treasurer

Tel:
508-683-5486

Email:
bob.castagna@bsci.com



With a copy to:


General Counsel’s Office
Vance Brown
Tel:
508-683-5389

Email:
vance.brown@bsci.com

 
 
 
 
 
 
 
Second Amended and Restated Credit and Security Agreement
14.2-2

--------------------------------------------------------------------------------